 

Exhibit 10.1

EXECUTION VERSION

 

TERM LOAN AGREEMENT

dated as of

December 3, 2014,

among

SPORTSMAN’S WAREHOUSE, INC.,

as Borrower,

SPORTSMAN’S WAREHOUSE HOLDINGS, INC.,

as Holdings,

THE LENDERS PARTY HERETO

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent and Collateral Agent

 

 

KKR CREDIT ADVISORS (US) LLC,

as Lead Arranger

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I DEFINITIONS

 

1

SECTION 1.01.

 

Defined Terms

 

1

SECTION 1.02.

 

Terms Generally

 

20

SECTION 1.03.

 

Pro Forma Calculations

 

20

SECTION 1.04.

 

Classification of Loans and Borrowings

 

20

 

ARTICLE II THE CREDITS

 

20

SECTION 2.01.

 

Commitments.

 

20

SECTION 2.02.

 

Loans.

 

21

SECTION 2.03.

 

Borrowing Procedure.

 

21

SECTION 2.04.

 

Evidence of Debt; Repayment of Loans

 

21

SECTION 2.05.

 

Fees

 

22

SECTION 2.06.

 

Interest on Loans.

 

22

SECTION 2.07.

 

Default Interest.

 

22

SECTION 2.08.

 

Alternate Rate of Interest.

 

23

SECTION 2.09.

 

Termination and Reduction of Commitments.

 

23

SECTION 2.10.

 

Conversion and Continuation of Borrowings.

 

23

SECTION 2.11.

 

Repayment of Term Borrowings.

 

24

SECTION 2.12.

 

Voluntary Prepayment

 

24

SECTION 2.13.

 

Mandatory Prepayments

 

24

SECTION 2.14.

 

Reserve Requirements; Change in Circumstances.

 

25

SECTION 2.15.

 

Change in Legality

 

26

SECTION 2.16.

 

Breakage

 

26

SECTION 2.17.

 

Pro Rata Treatment

 

26

SECTION 2.18.

 

Sharing of Setoffs

 

27

SECTION 2.19.

 

Payments.

 

27

SECTION 2.20.

 

Taxes.

 

27

SECTION 2.21.

 

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

 

29

SECTION 2.22.

 

Incremental Term Loans

 

30

SECTION 2.23.

 

[Reserved]

 

31

SECTION 2.24.

 

[Reserved]

 

31

SECTION 2.25.

 

Prepayment Premium

 

31

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

32

SECTION 3.01.

 

Organization; Powers

 

32

SECTION 3.02.

 

Authorization

 

32

SECTION 3.03.

 

Enforceability

 

32

SECTION 3.04.

 

Governmental Approvals

 

32

SECTION 3.05.

 

Financial Statements.

 

32

SECTION 3.06.

 

No Material Adverse Change

 

32

SECTION 3.07.

 

Title to Properties; Possession Under Leases.

 

33

SECTION 3.08.

 

Subsidiaries.

 

33

SECTION 3.09.

 

Litigation; Compliance with Laws

 

33

SECTION 3.10.

 

Agreements

 

33

SECTION 3.11.

 

Federal Reserve Regulations

 

33

SECTION 3.12.

 

Investment Company Act

 

33

SECTION 3.13.

 

Use of Proceeds

 

33

SECTION 3.14.

 

Tax Returns.

 

33

SECTION 3.15.

 

No Material Misstatements.

 

34

SECTION 3.16.

 

Employee Benefit Plans.

 

34

SECTION 3.17.

 

Environmental Matters.

 

34

SECTION 3.18.

 

Insurance.

 

34

SECTION 3.19.

 

Security Documents.

 

34

SECTION 3.20.

 

Location of Real Property and Leased Premises

 

35

SECTION 3.21.

 

Labor Matters.

 

35

SECTION 3.22.

 

Solvency.

 

35

i

--------------------------------------------------------------------------------

 

 

 

 

 

Page

SECTION 3.23.

 

Transaction Documents

 

35

SECTION 3.24.

 

Sanctioned Persons

 

35

SECTION 3.25.

 

Foreign Corrupt Practices Act.

 

35

SECTION 3.26.

 

USA PATRIOT Act.

 

35

 

ARTICLE IV CONDITIONS OF LENDING

 

35

SECTION 4.01.

 

All Credit Events

 

35

SECTION 4.02.

 

Additional Conditions Precedent.

 

36

 

ARTICLE V AFFIRMATIVE COVENANTS

 

38

SECTION 5.01.

 

Existence; Compliance with Laws; Businesses and Properties.

 

38

SECTION 5.02.

 

Insurance.

 

38

SECTION 5.03.

 

Obligations and Taxes.

 

39

SECTION 5.04.

 

Financial Statements, Reports, etc

 

39

SECTION 5.05.

 

Litigation and Other Notices

 

40

SECTION 5.06.

 

Information Regarding Collateral

 

41

SECTION 5.07.

 

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings; Lender Meetings.

 

41

SECTION 5.08.

 

Use of Proceeds.

 

41

SECTION 5.09.

 

Employee Benefits.

 

42

SECTION 5.10.

 

Compliance with Environmental Laws.

 

42

SECTION 5.11.

 

Preparation of Environmental Reports.

 

42

SECTION 5.12.

 

Further Assurances

 

42

SECTION 5.13.

 

Real Property Collateral

 

43

SECTION 5.14.

 

Post-Closing Actions

 

43

 

ARTICLE VI NEGATIVE COVENANTS

 

43

SECTION 6.01.

 

Indebtedness

 

43

SECTION 6.02.

 

Liens

 

45

SECTION 6.03.

 

Anti-Layering.

 

46

SECTION 6.04.

 

Investments, Loans and Advances

 

46

SECTION 6.05.

 

Mergers, Consolidations, Sales of Assets and Acquisitions

 

47

SECTION 6.06.

 

Restricted Payments; Restrictive Agreements

 

47

SECTION 6.07.

 

Transactions with Affiliates

 

48

SECTION 6.08.

 

Business of Holdings, Borrower and Subsidiaries.

 

48

SECTION 6.09.

 

Other Indebtedness and Agreements

 

49

SECTION 6.10.

 

Interest Coverage Ratio

 

50

SECTION 6.11.

 

Maximum Total Net Leverage Ratio

 

50

SECTION 6.12.

 

Fiscal Year

 

51

SECTION 6.13.

 

Certain Equity Securities.

 

51

 

ARTICLE VII EVENTS OF DEFAULT

 

51

SECTION 7.01.

 

Events of Default

 

51

SECTION 7.02.

 

Right to Cure.

 

52

SECTION 7.03.

 

Application of Proceeds.

 

53

 

ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT; ETC

 

54

SECTION 8.01.

 

Appointment and Authority

 

54

SECTION 8.02.

 

Duties

 

54

SECTION 8.03.

 

Agent Professionals

 

54

SECTION 8.04.

 

Instructions of Required Lenders

 

54

SECTION 8.05.

 

Lien Releases; Care of Collateral

 

54

SECTION 8.06.

 

Possession of Collateral

 

54

SECTION 8.07.

 

No Other Duties

 

55

SECTION 8.08.

 

Reliance By Agents

 

55

SECTION 8.09.

 

Action Upon Default

 

55

SECTION 8.10.

 

Ratable Sharing

 

55

SECTION 8.11

 

Indemnification

 

55

SECTION 8.12.

 

Limitation on Responsibilities of Agents

 

55

SECTION 8.13.

 

Resignation and Removal; Successor Agent

 

55

ii

--------------------------------------------------------------------------------

 

 

 

 

 

Page

SECTION 8.14.

 

Co-Collateral Agent

 

56

SECTION 8.15.

 

Due Diligence and Non-Reliance

 

56

SECTION 8.16.

 

Remittances Generally

 

56

SECTION 8.17.

 

Failure to Pay

 

56

SECTION 8.18.

 

Recovery of Payments

 

56

SECTION 8.19.

 

No Third Party Beneficiaries

 

56

 

ARTICLE IX MISCELLANEOUS

 

57

SECTION 9.01.

 

Notices; Electronic Communications.

 

57

SECTION 9.02.

 

Survival of Agreement

 

58

SECTION 9.03.

 

Binding Effect

 

58

SECTION 9.04.

 

Successors and Assigns

 

59

SECTION 9.05.

 

Expenses; Indemnity

 

61

SECTION 9.06.

 

Right of Setoff

 

62

SECTION 9.07.

 

Applicable Law

 

62

SECTION 9.08.

 

Waivers; Amendment

 

62

SECTION 9.09.

 

Interest Rate Limitation

 

63

SECTION 9.10.

 

Entire Agreement

 

63

SECTION 9.11.

 

Waiver of Jury Trial

 

63

SECTION 9.12.

 

Severability

 

64

SECTION 9.13.

 

Counterparts; Electronic Execution

 

64

SECTION 9.14.

 

Headings

 

64

SECTION 9.15.

 

Jurisdiction; Consent to Service of Process

 

64

SECTION 9.16.

 

Confidentiality

 

64

SECTION 9.17.

 

Lender Action

 

65

SECTION 9.18.

 

USA Patriot Act Notice

 

65

SECTION 9.19.

 

No Fiduciary Duty

 

65

SECTION 9.20.

 

Other Liens on Collateral; Terms Of Intercreditor Agreement, Etc

 

65

 

SCHEDULES

 

 

 

 

Schedule 1.01(a)

-

 

Subsidiary Guarantors

Schedule 1.01(b)

-

 

Mortgaged Property

Schedule 1.01(c)

-

 

Fiscal Quarters

Schedule 2.01

-

 

Lenders and Commitments

Schedule 3.08

-

 

Subsidiaries

Schedule 3.09

-

 

Litigation

Schedule 3.17

-

 

Environmental Matters

Schedule 3.18

-

 

Insurance

Schedule 3.19(a)

-

 

UCC Filing Offices

Schedule 3.20(a)

-

 

Owned Real Property

Schedule 3.20(b)

-

 

Leased Real Property

Schedule 4.02(a)

-

 

Local Counsel

Schedule 5.14

-

 

Post-Closing Actions

Schedule 6.01

-

 

Existing Indebtedness

Schedule 6.02

-

 

Existing Liens

 

EXHIBITS

 

 

 

 

Exhibit A

-

 

Form of Administrative Questionnaire

Exhibit B

-

 

Form of Assignment and Acceptance

Exhibit C

-

 

Form of Borrowing Request

Exhibit D

-

 

Form of Guarantee and Collateral Agreement

Exhibit E

-

 

Intercreditor Agreement

Exhibit F

-

 

Form of Affiliate Subordination Agreement

Exhibit G

-

 

Form of Compliance Certificate

Exhibit H-1

-

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit H-2

-

 

Form of U.S. Tax Compliance Certificate (Foreign Participants That Are Not
Partnerships)

iii

--------------------------------------------------------------------------------

 

Exhibit H-3

-

 

Form of U.S. Tax Compliance Certificate (Foreign Participants That Are
Partnerships)

Exhibit H-4

-

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are Partnerships)

Exhibit I

-

 

Form of Promissory Note

Exhibit J

-

 

Form of Conversion and Continuation Notice

 

 

 

iv

--------------------------------------------------------------------------------

 

TERM LOAN AGREEMENT dated as of December 3, 2014, among SPORTSMAN’S WAREHOUSE,
INC., a Utah corporation (the “Borrower”), SPORTSMAN’S WAREHOUSE HOLDINGS, INC.,
a Delaware corporation (“Holdings”), the Lenders (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning given it in Article I) from time to time party hereto, and CORTLAND
CAPITAL MARKET SERVICES LLC, as administrative agent (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”)
and as collateral agent (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”) for the Lenders.

The Borrower has requested the Lenders to extend credit in the form of Term
Loans on the Closing Date, in an aggregate principal amount of $160,000,000. The
proceeds of such Term Loans are to be used solely to (i) repay all amounts
outstanding under the Existing Credit Agreement, (ii) to pay the certain fees
and expenses related to the Transactions and (iii) for general corporate
purposes of the Borrower and its Subsidiaries.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01.  Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABL Agent” means Wells Fargo Bank, N.A., as administrative agent and collateral
agent under the ABL Documents or any future administrative agent or collateral
agent under the ABL Documents and party to the Intercreditor Agreement.

“ABL Credit Agreement” shall mean that certain Credit Agreement, dated as of
May 28, 2010 (as previously amended, as amended by the ABL Facility Amendment,
and as may be further amended, amended and restated, supplemented, extended or
otherwise modified from time to time), among the Borrower, as the lead borrower,
the borrowers named therein, the ABL Agent and the other lenders party thereto,
and any replacement credit agreement entered into pursuant to any Permitted
Refinancing Indebtedness in respect thereof.

“ABL Documents” shall mean the ABL Credit Agreement and all other Loan Documents
(as defined in the ABL Credit Agreement).

“ABL Facility Amendment” shall mean that certain Fifth Amendment to Credit
Agreement, dated as of the date hereof, among the Borrower, as the lead
borrower, the borrowers named therein, the ABL Agent and the other lenders party
thereto.

“ABL Loans” shall mean the loans made pursuant to the ABL Credit Agreement.

“ABL Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement as in effect as of the Closing Date.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement as in effect as of the Closing Date.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity” shall have the meaning assigned to such term in Section
6.04(g).

“ Additional Lender” shall mean, at any time, any bank or other financial
institution that agrees to provide any portion of any Incremental Term Loans or
Other Term Loans pursuant to an Incremental Amendment in accordance with
Section 2.22; provided that the Administrative Agent shall have consented (such
consent not to be unreasonably withheld or delayed) to such bank or other
financial institution making such Incremental Term Loans or Other Term Loans if
such consent would be required under Section 9.04 for an assignment of Loans to
such bank or other financial institution.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to (a) the greater of
1.25% per annum and (b) the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) Statutory Reserves.

 

 

 

--------------------------------------------------------------------------------

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of the definition of “Eligible Assignee”
and Section 6.07 the term “Affiliate” shall also include any Person that
directly or indirectly owns 5.0% or more of any class of Equity Interests of the
Person specified or that is an officer or director of the Person specified.

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit F pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

“Agent Fee Letter” shall mean that certain Fee Letter dated as of the Closing
Date between the Borrower and the Agent.

“Agent Indemnitees” shall mean Administrative Agent and Collateral Agent, and
each of their respective officers, directors, partners, employees, Affiliates,
agents and attorneys.

“Agent Professionals” shall mean attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants and other professionals and experts retained by Administrative Agent
or Collateral Agent.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrower or any of their Subsidiaries would be
required to pay if such Hedging Agreement were terminated on such date.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.0% and (c) the Adjusted LIBO
Rate applicable for an Interest Period of one month commencing on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1.0%; provided that, solely for purposes of determining the Adjusted LIBO Rate
for purposes of the foregoing, the LIBO Rate for any day shall be based on the
rate set forth on such day at approximately 11:00 a.m. (London time) by
reference to the Intercontinental Exchange Benchmark Administration Ltd
Settlement Rate for deposits in dollars (as set forth by any service selected by
the Administrative Agent that has been nominated by the Intercontinental
Exchange Benchmark Administration Ltd (or the successor thereto if the
Intercontinental Exchange Benchmark Administration Ltd is no longer making a
LIBO Rate available) as an authorized vendor for the purpose of displaying such
rates). If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be, for
any reason, including the inability or failure of the Administrative Agent to
obtain sufficient quotations or offers in accordance with the terms of the
respective definitions thereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c), as applicable, of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be. If
at any time the Alternate Base Rate as calculated pursuant to the foregoing
would otherwise be lower than 2.25% per annum, the Alternate Base Rate shall be
deemed to be 2.25% per annum at such time.

“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Term Loan, 6.00% per annum and (b) with respect to any ABR Term Loan, 5.00% per
annum.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Holdings or any of the
Subsidiaries of Holdings to any Person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries of Holdings
(other than directors’ qualifying shares and other than issuances of Qualified
Capital Stock of the Borrower or Minnesota Merchandising to Holdings) or (b) any
other assets of Holdings, the Borrower or any of the Subsidiaries of Holdings
(other than (i) inventory, damaged, obsolete or worn out assets, scrap and
Permitted Investments, in each case disposed of in the ordinary course of
business, and (ii) any sale, transfer or other disposition or series of related
sales, transfers or other dispositions having a value not in excess of
$500,000).

2

--------------------------------------------------------------------------------

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

“ATF” shall mean the federal Bureau of Alcohol, Tobacco and Firearms and any
comparable state agency or regulatory body.

“Available Amount” shall mean, as of any date of determination, an amount (if
positive) equal to (a) the aggregate cumulative amount of Excess Cash Flow that
is Not Otherwise Applied for all fiscal years (commencing with and including the
first full fiscal year commencing after the Closing Date) ending on or prior to
such date for which financial statements have been delivered pursuant to
Section 5.04(a), plus (b) the amount of any Net Cash Proceeds from capital
contributions received by Holdings or Net Cash Proceeds of Equity Issuances of
Qualified Capital Stock by Holdings, in each case, to the extent not resulting
in a Change of Control (other than in connection with Cure Amounts) to the
extent contributed by Holdings as a capital contribution to the Borrower after
the Closing Date and prior to such date of determination.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a written request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan or an ABR Loan
based on the Adjusted LIBO Rate, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in Dollar deposits in the London
interbank market.

“Calculation Period” shall mean the four Fiscal Quarters of Holdings.

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of Holdings and its consolidated
Subsidiaries for such period prepared in accordance with GAAP and (b) Capital
Lease Obligations or Synthetic Lease Obligations incurred by the Borrower and
its consolidated Subsidiaries during such period, but excluding in each case any
such expenditure (w) made to restore, replace or rebuild property to the
condition of such property immediately prior to any damage, loss, destruction or
condemnation of such property, to the extent such expenditure is made with
insurance proceeds, condemnation awards or damage recovery proceeds relating to
any such damage, loss, destruction or condemnation, (x) financed with the
proceeds of asset sales, sales or issuances of Equity Interests, capital
contributions, insurance (other than business interruption insurance to the
extent included in Consolidated Net Income) or Indebtedness (other than ABL
Loans), (y) made as tenant in leasehold improvements to the extent reimbursed by
landlords or (z) related to sale-leaseback transactions.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. Whether a lease constitutes a Capital Lease Obligation shall be
determined in accordance with GAAP and policies in conformity with those used to
prepare the financial statements of Holdings and its Subsidiaries for the fiscal
year ended February 1, 2014.

“CFC” shall mean any Subsidiary that is a controlled foreign corporation under
Section 957 of the Code.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof), other than the Permitted Investors, shall own,
directly or indirectly, beneficially or of record, shares representing more than
35.0% of the aggregate economic interests in, or the ordinary

3

--------------------------------------------------------------------------------

 

voting power represented by, the issued and outstanding capital stock of
Holdings, (b) a majority of the seats (other than vacant seats) on the board of
directors of Holdings shall at any time be occupied by persons who were neither
(i) nominated by the board of directors of Holdings nor (ii) appointed by
directors so nominated, (c) any change in control (or similar event, however
denominated) with respect to Holdings or any Subsidiary of Holdings shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness to which Holdings or any Subsidiary of Holdings is a party, or
(d) Holdings shall cease to directly own, beneficially and of record, 100% of
the issued and outstanding Equity Interests of the Borrower.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty; (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority; (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; or (d) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean December 3, 2014.

“Closing Date Term Loans” shall mean the Term Loans made on the Closing Date
pursuant to Section 2.01. For the avoidance of doubt, Incremental Term Loans
shall not constitute Closing Date Term Loans.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties but shall exclude all Excluded
Assets.

“Collateral Access Agreement” shall mean an agreement reasonably satisfactory in
form and substance to the Collateral Agent and Required Lenders executed by
(a) a bailee or other Person in possession of Collateral, and (b) each landlord
of real property leased by any Loan Party, pursuant to which such Person
(i) acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases
such Person’s Liens in the Collateral held by such Person or located on such
real estate, (iii) provides the Collateral Agent with access to the Collateral
held by such bailee or other Person or located in or on such real property,
(iv) as to any landlord, provides the Collateral Agent with a reasonable time to
sell and dispose of the Collateral from such real property, and (v) makes such
other agreements with the Collateral Agent as the Required Lenders may
reasonably require.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Commitment” shall mean, with respect to any Lender, such Lender’s commitment to
make Term Loans.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit G or such other form as is acceptable to
the Administrative Agent and the Required Lenders.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-cash charges (other than the write-down of current assets and
non-cash charges representing an accrual or reserve with respect to an item paid
or expected to be paid in cash) for such period (including non-cash compensation
expense and amounts representing non-cash adjustments for application arising by
reason of the application of ASC No. 805 (relating to changes in accounting for
the amortization of goodwill and certain other intangibles), ASC No. 350 and ASC
No. 360 (relating to the write-down

4

--------------------------------------------------------------------------------

 

of long-lived assets) and ASC No. 805 (including in connection with “earn outs”
incurred as deferred consideration pursuant to a Permitted Acquisition), (v) to
the extent paid in accordance with Section 6.07, any management, monitoring,
consulting and advisory costs and expenses paid in cash to the Sponsor during
such period, (vi) costs and expenses incurred in connection with (x) the
Transactions or (y) the incurrence of any Incremental Term Loans, in each case,
in an amount not to exceed $1,000,000 in the aggregate, (vii) costs and expenses
incurred in connection with Permitted Acquisitions in an amount not to exceed
$2,500,000 in the aggregate, (viii) pre-opening and development costs and
expenses incurred in connection with the opening of new Stores after the Closing
Date in an amount not to exceed $5,000,000 in any fiscal year, (ix) any unusual
or non-recurring charges, expenses or losses (including, without limitation, for
litigation) for such period in an amount not to exceed $2,500,000; and minus
(b) without duplication (i) all cash payments made during such period on account
of reserves, restructuring charges and other non-cash charges added to
Consolidated Net Income pursuant to clause (a)(iv) above in a previous period,
(ii) any net after tax gain or income from the early extinguishment of
Indebtedness, Hedging Agreements or other derivative investments and (iii) to
the extent included in determining such Consolidated Net Income, any
extraordinary gains and all non-cash items of income for such period, all
determined on a consolidated basis in accordance with GAAP. For purposes of the
determination of the Interest Coverage Ratio, the Total Net Leverage Ratio and
the Total Secured Leverage Ratio at any time, Consolidated EBITDA shall be
calculated on a Pro Forma Basis.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of Holdings, the Borrower and the
Subsidiaries of Holdings for such period, determined on a consolidated basis in
accordance with GAAP, plus (b) any interest accrued during such period in
respect of Indebtedness of Holdings, the Borrower or any Subsidiary of Holdings
that is required to be capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP. Consolidated Interest Expense
shall not include costs in connection with the issuance of Indebtedness, debt
discount or premium or other financing fees and expenses, in each case, to the
extent directly and exclusively related to the consummation of the Transactions.
For purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by Holdings, the Borrower or any
Subsidiary of Holdings with respect to interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings, the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary, (b) the income or loss of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any Subsidiary or the date that such
Person’s assets are acquired by the Borrower or any Subsidiary, (c) the income
of any Person in which any other Person (other than the Borrower or a Wholly
Owned Subsidiary or any director holding qualifying shares in accordance with
applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or a Wholly Owned
Subsidiary by such Person during such period and (d) any gains attributable to
sales of assets out of the ordinary course of business.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its assets
or properties is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Conversion and Continuation Notice” shall mean a written notice by the Borrower
in accordance with the terms of Section 2.03 and substantially in the form of
Exhibit J, or such other form as shall be approved by the Administrative Agent.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Current Assets” shall mean, on any date of determination, the consolidated
current assets (other than cash and Permitted Investments) of Holdings, the
Borrower and the Subsidiaries of Holdings. For purposes of calculating Current
Assets for any period in which a Permitted Acquisition occurs, the “consolidated
current assets” of any Acquired Entity (determined on a basis consistent with
the corresponding definitions herein, with appropriate reference changes) as of
the date such Permitted Acquisition is consummated shall be added to Current
Assets as of the first day of the applicable period.

“Current Liabilities” shall mean, on any date of determination, the consolidated
current liabilities of Holdings, the Borrower and the Subsidiaries of Holdings
at such time, but excluding, without duplication, the current portion of any
long-term Indebtedness and outstanding ABL Loans. For purposes of calculating
Current Assets for any period in which a Permitted Acquisition occurs, the
“consolidated current liabilities” of any Acquired Entity (determined on a basis
consistent with the corresponding definitions herein,

5

--------------------------------------------------------------------------------

 

with appropriate reference changes) as of the date such Permitted Acquisition is
consummated shall be added to Current Liabilities as of the first day of the
applicable period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Latest Maturity Date (as of the date of issuance of
such Equity Interests), (b) is convertible into or exchangeable (unless at the
sole option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time prior to the
first anniversary of the Latest Maturity Date (as of the date of issuance of
such Equity Interests) or (c) has the benefit of any covenants that restrict the
payment of the Term Loans or that are EBITDA or debt multiple based (i.e,.
financial covenants) (it being understood that this clause (c) shall not apply
to Equity Interests issued to management of the Loan Parties that matures or is
redeemable upon termination of employment with respect to which the redemption
price is calculated with respect to EBITDA or a debt multiple).

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Eligible Assignee” means in the case of Term Loans, (a) a Lender, (b) an
Affiliate of a Lender, (c) a Related Fund of a Lender and (d) any other Person
(other than a natural person) approved by the Administrative Agent and, except
with respect to assignments (i) while an Event of Default has occurred and is
continuing or (ii) to a Lender, an Affiliate of a Lender or a Related Fund of a
Lender, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have consented to any
proposed Eligible Assignee unless it shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof; provided, further, that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower, the Sponsor or any of their respective
Affiliates.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Equity Issuance” shall mean any issuance or sale by Holdings of any Equity
Interests of Holdings, as applicable, except in each case for (a) any issuance
of directors’ qualifying shares and (b) sales or issuances of common stock of
Holdings to management or employees of Holdings, the Borrower or any Subsidiary
under any employee stock option or stock purchase plan or employee benefit plan
in existence from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

6

--------------------------------------------------------------------------------

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (f) the adoption of any amendment to a Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA, (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, (h) the occurrence of a “prohibited transaction” with respect
to which Holdings, the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which Holdings, the Borrower or any such Subsidiary could otherwise be liable,
(i) any Foreign Benefit Event or (j) any other event or condition with respect
to a Plan or Multiemployer Plan that could result in liability of Holdings, the
Borrower or any Subsidiary.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” shall have the meaning assigned to such term in
Section 7.01.

“Excess Cash Flow” shall mean, for any fiscal year of Holdings (commencing with
the first such fiscal year that begins after the Closing Date), the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to non-cash working capital of Holdings, the Borrower
and the Subsidiaries for such fiscal year (i.e., the decrease, if any, in
Current Assets minus Current Liabilities from the beginning to the end of such
fiscal year) minus (b) the sum, without duplication, of (i) the amount of any
Taxes payable in cash by Holdings, the Borrower and the Subsidiaries with
respect to such fiscal year, (ii) Consolidated Interest Expense for such fiscal
year paid in cash, (iii) Capital Expenditures made in cash during such fiscal
year, except to the extent financed with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in Consolidated EBITDA, (iv) permanent repayments of
Indebtedness (other than (x) mandatory prepayments of Loans under Section 2.13,
(y) voluntary prepayments of Term Loans that reduce scheduled amortization
during the applicable fiscal year or (z) payments of ABL Loans to the extent not
accompanied by a commitment reduction)) made in cash by Holdings, the Borrower
and the Subsidiaries during such fiscal year, but only to the extent that the
Indebtedness so paid by its terms cannot be reborrowed or redrawn and such
payments do not occur in connection with a refinancing of the Indebtedness so
paid and are not made with the proceeds of other Indebtedness or from the
issuance of Equity Interests, (v) additions to noncash working capital for such
fiscal year (i.e., the increase, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), (vi) to the
extent paid in accordance with Section 6.07, any management, monitoring,
consulting and advisory costs and expenses paid in cash to the Sponsor during
such period and (vii) costs and expenses incurred in connection with Permitted
Acquisitions. For the avoidance of doubt, for purposes of calculating Excess
Cash Flow, Consolidated EBITDA shall not be calculated on a Pro Forma Basis.

“Excess Cash Flow Percentage” shall mean 50.0%; provided, that, the Excess Cash
Flow Percentage shall be reduced to (i) 25.0% if the Total Net Leverage Ratio as
of the last day of the applicable fiscal year to which the Excess Cash Flow
prepayment relates is greater than or equal to 1.50 to 1.00 but is less than
2.50 to 1.00 and (ii) 0% if the Total Net Leverage Ratio as of the last day of
such fiscal year is less than 1.50 to 1.00.

“Excluded Assets” shall mean (a) any fee-owned real property that is not
Material Real Property and any leasehold interests in real property, (b) motor
vehicles and other assets subject to certificates of title or ownership,
(c) letter of credit rights, except to the extent that the filing of UCC
financing statements is sufficient for perfection of security interests in such
letter of credit rights, subject to all other clauses of this definition,
(d) Equity Interests in any Person (other than any Wholly Owned Subsidiaries) to
the extent the pledge thereof is not permitted by the terms of such Person’s
existing organizational or joint venture documents (without giving effect to any
amendment or modification thereto made in contemplation of or in connection with
such pledge or the Transactions), (e) any lease, license or other agreement with
any Person (but not any proceeds or receivables thereof) if, to the extent and
for so long as, the grant of a Lien thereon to secure the Obligations
constitutes a breach of or a default under, or creates a right of termination in
favor of any party (other than Holdings or any of its Subsidiaries) with respect
to, such lease, license or other agreement (but only to the extent

7

--------------------------------------------------------------------------------

 

any of the foregoing is not rendered ineffective by, or is otherwise
unenforceable under, the Uniform Commercial Code or any Requirements of Law,
including any Debtor Relief Law), (f) any asset if, to the extent and for so
long as the grant of a Lien thereon to secure the Obligations is prohibited by
any Requirements of Law (other than to the extent that any such prohibition
would be rendered ineffective pursuant to the Uniform Commercial Code or any
other applicable Requirements of Law), (g) those assets as to which the
Administrative Agent (in consultation with the Borrower) reasonably determines
that the costs (including any adverse tax consequences or other liabilities
reasonably expected to be incurred by Holdings, the Borrower or any Subsidiary)
of obtaining, perfecting or maintaining a Lien on such assets exceed the fair
market value thereof or the practical benefit to the Secured Parties afforded
thereby, (h) any governmental licenses or state or local franchises, charters
and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted by the terms
thereof, (i) any assets of a CFC, Excluded Holdco, or an Excluded Domestic
Subsidiary, and (j) any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, but only if and to the extent that the granting
of a security interest in such application would result in the invalidation of
such application or any resulting registration; provided that, notwithstanding
anything to the contrary herein, the Excluded Assets shall not include any asset
which constitutes collateral for any obligations under or in respect of the ABL
Documents; provided, further, that all Proceeds (as defined in the Uniform
Commercial Code) substitutions or replacements of any “Excluded Assets”
described in clauses (a) through (i) (unless such Proceeds (as defined in the
Uniform Commercial Code), substitutions or replacements would constitute
“Excluded Assets”) shall constitute Collateral.

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is a direct or
indirect Subsidiary of a CFC.

“Excluded Holdco” means a Domestic Subsidiary or a Foreign Subsidiary
substantially all of the assets of which consist of Equity Interests of one or
more CFCs.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.21(a)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of August 20, 2013, among the Borrower, Holdings, the lenders from time to time
party thereto and Credit Suisse AG, as administrative agent and collateral
agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
with respect thereto, and any laws implementing intergovernmental agreements.

“FCPA” shall have the meaning assigned to such term in Section 3.25.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter dated as of the Closing Date
between the Borrower and KKR Credit Advisors (US) LLC.

“Fees” shall mean the fees set forth in (i) the Agent Fee Letter and (ii) the
Fee Letter.

8

--------------------------------------------------------------------------------

 

“Financial Covenants” shall mean the covenants set forth in Section 6.10 and
6.11.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Fiscal Quarter” shall mean each relevant fiscal quarter of Borrower and
Holdings for the dates set forth on Schedule 1.01(c).

“Flood Insurance Laws” shall mean, together, (a) the National Flood Insurance
Act of 1968 and (b) the Flood Disaster Protection Act of 1973, each as amended
and together with any successor law of such type.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $1,000,000 by Holdings,
the Borrower or any Subsidiary under applicable law on account of the complete
or partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by Holdings,
the Borrower or any of the Subsidiaries, or the imposition on Holdings, the
Borrower or any of the Subsidiaries of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law, in each case in excess of
$1,000,000.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

“Foreign Pension Plan” shall mean any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis but subject to Section 1.02.

“Government Official” shall mean (a) an executive, official, employee or agent
of a governmental department, agency or instrumentality, (b) a director,
officer, employee or agent of a wholly or partially government -owned or
-controlled company or business, (c) a political party or official thereof, or
candidate for political office or (d) an executive, official, employee or agent
of a public international organization (e.g., the International Monetary Fund or
the World Bank).

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local or foreign, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank). For the avoidance of doubt
“Governmental Authority” shall include Bureau of Alcohol, Tobacco and Firearms
and any state agency, authority, instrumentality, regulatory body or other
entity having a similar purview.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(k).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

9

--------------------------------------------------------------------------------

 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Borrower, Holdings,
the Subsidiaries party thereto and the Collateral Agent for the benefit of the
Secured Parties.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“ Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Holdings” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $30,000,000 minus (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.22.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

“Incremental Term Loan Commitments” shall mean the Commitment of any Lender,
established pursuant to Section 2.22, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.22.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all Synthetic Lease Obligations of such
Person, (j) net obligations of such Person under any Hedging Agreements, valued
at the Agreement Value thereof, (k) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests of such Person or any other Person or any warrants, rights or options
to acquire such equity interests, valued, in the case of redeemable preferred
interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (l) all obligations of such Person as an
account party in respect of letters of credit, (m) all obligations of such
Person in respect of bankers’ acceptances, (n) the liquidation value of all
Disqualified Stock of such Person and (o) all obligations of such Person in
respect of earn-out or similar performance-based deferred purchase price
arrangements if such obligations are required by GAAP to be reflected on the
balance sheet of such Person. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 9.16.

10

--------------------------------------------------------------------------------

 

“Initial Yield” means, with respect to any Indebtedness, the amount (as
determined by the Administrative Agent) to be equal to the sum of (i) the
one-month Adjusted LIBO Rate (giving effect to any “floor” or minimum rate) plus
(ii) the margin above the Adjusted LIBO Rate on such Term Loans plus (i) if
applicable, the amount of any OID paid with respect to such Indebtedness divided
by the lesser of (x) the Weighted Average Life to Maturity of such Indebtedness
and (y) four.

“Intellectual Property” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the date hereof, among Holdings, the Borrower, Cortland Capital Market
Services LLC, as Administrative Agent and Collateral Agent, and Wells Fargo Bank
N.A., as ABL Agent, substantially in the form of Exhibit E, as amended,
restated, supplemented, modified, extended or replaced from time to time to the
extent not prohibited by this Agreement or the Intercreditor Agreement.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) (x) Consolidated Interest Expense
for such period to the extent such Consolidated Interest Expense has been paid
in cash or is required to be paid in cash (and is not capitalized, paid in kind
or accreted or amortized) minus (y) the aggregate amount of (i) interest income
of Holdings, the Borrower and the Subsidiaries for such period,
(ii) amortization of deferred financing costs, debt issuance costs, commissions,
discounts, fees and expenses, pay-in-kind interest expense and any other amounts
of non- cash interest (including as a result of the effects of acquisition
method accounting) and (iii) debt discount or premium and financing fees and
expenses, including underwriting and arrangement fees and prepayment or
redemption premiums.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months (or, if available to all
relevant Lenders, 9 or 12 months) thereafter, as the Borrower may elect;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IRS” means the United States Internal Revenue Service.

“Junior Indebtedness” shall mean any Indebtedness that is unsecured or
contractually subordinated or secured on a junior basis to the Obligations or
any Permitted Refinancing Indebtedness in respect thereof. The ABL Credit
Agreement and the ABL Loans (and any Permitted Refinancing Indebtedness in
respect of the ABL Credit Agreement and the ABL Loans) shall not be considered
to be “Junior Financing”.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Term Loans or Other Term Loans.

11

--------------------------------------------------------------------------------

 

“Lead Arranger” shall mean KKR Credit Advisors (US) LLC, a Delaware limited
liability company.

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 and (b) any Person
that has become a party hereto pursuant to an Assignment and Acceptance (except
with respect to Section 9.05, other than any such Person that has ceased to be a
party hereto pursuant to an Assignment and Acceptance).

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the
Intercontinental Exchange Benchmark Administration Ltd Interest Settlement Rates
for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the Intercontinental Exchange
Benchmark Administration Ltd (or the successor thereto if the Intercontinental
Exchange Benchmark Administration Ltd is no longer making a LIBO Rate available)
as an authorized information vendor for the purpose of displaying such rates)
for a period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Security Documents, each
Incremental Term Loan Assumption Agreement, the Agent Fee Letter, the Fee
Letter, the promissory notes, if any, executed and delivered pursuant to
Section 2.04(e) and any other document executed in connection with the
foregoing.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Guarantors.

“Loans” or “Term Loans” shall mean (i) the Closing Date Term Loans made pursuant
to Sections 2.01(a) and (b) and (ii) the Incremental Term Loans made pursuant to
Section 2.22.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results of Holdings, the Borrower and their Subsidiaries, taken as a
whole, (b) a material impairment of the ability of Holdings, the Borrower or any
other Loan Party to perform any of its obligations under any Loan Document to
which it is or will be a party (c) a material impairment of the rights and
remedies of or benefits available to the Lenders under any Loan Document or
(d) a material adverse effect on the Collateral or on the validity, perfection
or priority of any Lien granted by any Loan Party in favor of the Collateral
Agent for the benefit of the Secured Parties on any material portion of the
Collateral.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrower or any Subsidiary in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the
Agreement Value of such Hedging Agreement at such time.

“Material Real Property” shall mean any real property (including fixtures) that,
individually, has a fair market value greater than or equal to $1,000,000,
including, without limitation, any real property listed on Schedule 1.01(b).

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minnesota Merchandising” shall mean Minnesota Merchandising Corp., a Minnesota
corporation.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

12

--------------------------------------------------------------------------------

 

“Mortgaged Properties” shall mean, as of the Closing Date, excluding the
Specified Real Property, the owned real properties of the Loan Parties specified
on Schedule 1.01(b), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Sections 5.12 and 5.13.

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Sections 5.12 and 5.13, each in favor of the Collateral
Agent (or any other Person designated by the Collateral Agent) and in form and
substance reasonably acceptable to the Collateral Agent, as modified and
supplemented and in effect from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or Recovery
Event, the cash proceeds (including cash proceeds subsequently received (as and
when received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s fees or commissions, legal
fees, transfer and similar taxes and the Borrower’s good faith estimate of
income taxes paid or payable in connection with such sale) or expenses relating
to settlement of the underlying insurance claim or taking associated with such
Recovery Event paid to Persons that are not Affiliates of any Loan Party,
(ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds), (iii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money which is
secured by the asset sold in such Asset Sale and which is required to be repaid
with such proceeds (other than (I) any such Indebtedness assumed by the
purchaser of such asset and (II) Indebtedness under the ABL Documents) and
(iv) to the extent such cash proceeds are received from Asset Sales of, or
Recovery Events with respect to, ABL Priority Collateral, so long as any ABL
Obligations (other than contingent indemnification obligations for which no
claim has then been asserted) remain outstanding, the principal amount, premium
or penalty, if any, interest and other ABL Obligations, in each case, which are
required to be repaid or cash collateralized with any such proceeds; provided,
however, that, if (x) the Borrower shall deliver a certificate of a Financial
Officer to the Administrative Agent and the Lenders at the time of receipt
thereof setting forth the Borrower’s intent to reinvest such proceeds in
productive assets of a kind then used or usable in the business of the Borrower
and its Subsidiaries within 180 days of receipt of such proceeds and (y) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used at the end of such 180-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds; and (b) with respect to any
issuance or incurrence of Indebtedness or Equity Issuance, the cash proceeds
thereof, net of all taxes and customary fees, commissions, costs and other
expenses incurred in connection therewith (limited, in the case of expenses, to
those expenses paid to Persons that are not Affiliates of any Loan Party).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.21(a).

“Not Otherwise Applied” shall mean, as of any date of determination, the
aggregate amount of Excess Cash Flow for all fiscal years (commencing with the
first full fiscal year commencing after the Closing Date) ending on or prior to
such date minus (i) all prepayments made (or to be made) by the Borrower in
accordance with Section 2.13(b) and voluntary prepayments that reduce the amount
of the prepayment required under Section 2.13(b), (ii) all Investments made in
reliance on Section 6.04(i)), (iii) all Restricted Payments made in reliance on
Section 6.06(c) or (iv) prepayments, redemptions, repurchases or retirements of
Indebtedness made in reliance on 6.09(c).

“Obligations” shall mean (i) the principal of and interest (including interest
accruing (or that would accrue but for the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding) after
the maturity of the Loans and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to Holdings, the Borrower or any Subsidiary Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) on the Loans and (ii) all other obligations and liabilities of
the Borrower or any other Loan Party (including with respect to Guarantees) to
any Agent, any Lender or any other Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
or any other Loan Document or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent, the
Collateral Agent, or to any Lender that are required to be paid by the Borrower
or any Guarantor pursuant to any Loan Document), Guarantee obligations,
obligations arising under Hedging Agreements or otherwise.

“OFAC” shall have the meaning assigned to such term in Section 3.24.

13

--------------------------------------------------------------------------------

 

“OID” shall mean, with respect to any Indebtedness, the amount of any discount
at which such Indebtedness is incurred or fee received by the lenders providing
such Indebtedness (other than any customary arrangement or commitment fees
payable in connection therewith to, and retained by, the arranger with respect
to such Indebtedness (and not paid to all lenders generally with respect to such
Indebtedness)), expressed as a percentage of such Indebtedness.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.21).

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Participant” has the meaning assigned to such term in Section 9.04(h).

“Participant Register” has the meaning specified in of Section 9.04(h)

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).

“Permitted Investments” shall mean:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and

(e)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above;

14

--------------------------------------------------------------------------------

 

“Permitted Investors” shall mean the Sponsor.

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued in
exchange for, or the net proceeds of which are used to modify, refinance,
refund, renew or extend such Refinanced Indebtedness; provided that (a) the
aggregate principal amount (or accreted value, if applicable) thereof does not
exceed the aggregate principal amount (or accreted value, if applicable) of the
Refinanced Indebtedness outstanding immediately prior to such exchange,
modification, refinancing, refunding, renewal or extension, except by an amount
equal to the unpaid accrued interest and premium thereon plus other reasonable
and customary amounts paid, and reasonable and customary fees and expenses
incurred, in connection with such exchange, modification, refinancing,
refunding, renewal or extension; and provided, further, that, in the case of
Permitted Refinancing Indebtedness incurred in respect of the ABL Credit
Agreement, the aggregate commitments for loans and letters of credit thereunder
may not exceed the principal amount permitted to be incurred pursuant to
Section 6.01(g), (b) any Permitted Refinancing Indebtedness has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Refinanced Indebtedness, (c) immediately before and after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (d) if the Refinanced Indebtedness is subordinated in right of
payment to the Obligations, any Permitted Refinancing Indebtedness is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Administrative Agent and the Lenders as those contained in the
documentation governing the Refinanced Indebtedness, (e) the primary obligor(s)
in respect of any Permitted Refinancing Indebtedness are the primary obligor(s)
in respect of the applicable Refinanced Indebtedness, and each Person (if any)
that Guarantees, any Permitted Refinancing Indebtedness is a Person (if any)
that Guaranteed (or would have been obligated to Guarantee) the applicable
Refinanced Indebtedness, (f) to the extent the Permitted Refinanced Indebtedness
is secured, any such Permitted Refinancing Indebtedness shall be secured by no
additional assets of Holdings, the Borrower and its Restricted Subsidiaries than
the assets securing such Refinanced Indebtedness (except to the extent of
after-acquired assets or proceeds of assets that would have secured such
Refinanced Indebtedness) and (g) in the case of Permitted Refinancing
Indebtedness incurred in respect of the ABL Credit Agreement, if such Permitted
Refinancing Indebtedness is secured, such Permitted Refinancing Indebtedness and
the Liens securing such Permitted Refinancing Indebtedness, shall be subject to
the Intercreditor Agreement.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15
(519) (Selected Interest Rates) as the “bank prime loan” rate or, if such rate
is no longer quoted therein, any similar rate quoted therein (as determined by
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by Required Lender).

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, that all Specified Transactions and the following
transactions in connection therewith (if any) shall be deemed to have occurred
as of the first day of the applicable Calculation Period in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of an Asset Sale of all or substantially all Equity Interests in or assets of
any Subsidiary of Holdings or any division, business unit, line of business or
facility used for operations of Holdings or any of its Subsidiaries, shall be
excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness and (c) any Indebtedness incurred or assumed
by Holdings or any of its Subsidiaries in connection therewith, and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events that are (x) directly attributable
to such transaction, (y) reasonably expected to have a continuing impact on
Holdings and its Subsidiaries and (z) factually supportable.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

15

--------------------------------------------------------------------------------

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking under power of eminent domain
or by condemnation or similar proceeding of or relating to any property or asset
of Holdings, the Borrower or any Subsidiary, in each case, having a value in
excess of $500,000 individually or $1,000,000 in the aggregate in any fiscal
year.

“Register” shall have the meaning assigned to such term in Section 9.04(f).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, partners, officers,
employees, agents, administrators, managers, representatives, legal counsel and
advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall have the meaning given such term in Section 2.11(a).

“Required Lenders” shall mean, at any time, Lenders having Loans, and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time.

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its assets or property or to which such
Person or any of its assets or property is subject.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Subsidiary.

“S&P” shall mean Standard & Poor’s Ratings Service, a division of the
McGraw-Hill Companies, Inc., or any successor thereto.

“Section 5.04 Financials” means, as applicable, (i) the financial statements
delivered, or required to be delivered, pursuant to Section 5.04(a) or (b),
together with the accompanying Compliance Certificate delivered, or required to
be delivered, pursuant to Section 5.04(c) or (ii) with respect to periods prior
to periods covered by such Section 5.04 Financials (and prior to the Closing
Date),

16

--------------------------------------------------------------------------------

 

the financial statements provided to the Administrative Agent and Lenders with
respect to such period with an accompanying officer’s certificate certifying as
to the accuracy thereof.

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent and (d) the successors and assigns of each of the
foregoing.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Intercreditor Agreement and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.12.

“Solvent” shall mean, with respect to any Person, that, as of the date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Event of Default” shall mean an Event of Default under
(a) Section 7.01(b), Section 7.01(c) or Section 7.01(d) (solely as a result of
failing to comply with Section 6.10 or Section 6.11) or (b) Section 7.01(g) or
Section 7.01(h).

“Specified Real Property” shall mean that certain parcel owned by the Borrower,
located in Williston, North Dakota.

“Specified Transaction” means, with respect to any period, any Permitted
Acquisition or other Investment consisting of an acquisition of 100% of the
Equity Interests of a Person, or all or substantially all of the assets of a
Person, or a division or line of business of a Person, any sale or disposition
of all or substantially all of the Equity Interests in or assets of any
Subsidiary of Holdings or any division, business unit, line of business or
facility used for the operations of Holdings or any of its Subsidiaries, any
incurrence or repayment of Indebtedness, any Restricted Payment under
Section 6.06(c) any incurrence of Incremental Term Loans and any incurrence or
permanent repayment of Indebtedness (which, in the case of revolving
Indebtedness, is accompanied by a commitment reduction) in connection with any
of the foregoing.

“Sponsor” shall mean Seidler Equity Partners and its Affiliates that are under
the Control of Seidler Equity Partners and formed for the purpose of holding
Investments or Equity Interests (other than Holdings, the Borrower and the
Subsidiaries).

“SPV” shall have the meaning assigned to such term in Section 9.04(k).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Administrative Agent or any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Stores” shall mean any retail store operated by any Loan Party.

“Subordinated Indebtedness” shall mean, with respect to the Obligations, any
Indebtedness of the Borrower or any Guarantor which is by its terms subordinated
in right of payment to the Obligations (including, in the case of a Guarantor,
Obligations of such Guarantor under its Guaranty).

17

--------------------------------------------------------------------------------

 

“Subsidiary” or “subsidiary” shall mean, with respect to any Person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity (a) of which securities or other
ownership interests representing more than 50.0% of the equity or more than
50.0% of the ordinary voting power or more than 50.0% of the general partnership
interests are, at the time any determination is being made, owned, Controlled or
held, or (b) that is, at the time any determination is made, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” and “subsidiary” shall refer to the Subsidiaries of Holdings.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(a),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement, in each case, other than any such Person that has ceased
to be a Subsidiary Guarantor as a result of a transaction not prohibited by this
Agreement; provided however that in no event shall a CFC, an Excluded Holdco or
an Excluded Domestic Subsidiary serve as a Subsidiary Guarantor.

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrower
or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a Person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
or (b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Holdings,
the Borrower or the Subsidiaries (or to their heirs or estates) shall be deemed
to be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Facility” shall mean the term loan facility provided for by this
Agreement.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

“Term Loan Maturity Date” shall mean December 3, 2020.

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

“Term Loans” shall mean (i) the Closing Date Term Loans made pursuant to
Section 2.01 and (ii) the Incremental Term Loans made pursuant to Section 2.22.

“Total Debt” shall mean, on any date of determination, the total Indebtedness of
Holdings, the Borrower and the Subsidiaries at such time (excluding Indebtedness
of the type described in clause (i), clause (j), clause (k) and clause (l) of
the definition of such term, except, in the case of such clause (l), to the
extent of any unreimbursed drawings thereunder).

“Total Net Debt” shall mean, on any date of determination, (a) Total Debt minus
(b) Unrestricted Cash; provided that the aggregated amount of cash and Permitted
Investments permitted to reduce Total Net Debt pursuant to this clause (b) shall
not exceed $7,500,000.

18

--------------------------------------------------------------------------------

 

“Total Net Leverage Ratio” shall mean, on any date of determination, the ratio
of Total Net Debt on such date to Consolidated EBITDA for the period of four
consecutive Fiscal Quarters most recently ended on or prior to such date.

“Total Secured Debt” shall mean, on any date of determination, the Total Debt
that consists of Indebtedness that is then secured by Liens on property or
assets of Holdings or any of its Subsidiaries.

“Total Secured Leverage Ratio” shall mean, on any date of determination, the
ratio of Total Secured Debt on such date to Consolidated EBITDA for the period
of four consecutive Fiscal Quarters most recently ended on or prior to such
date.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings hereunder, (b) the repayment of all amounts
outstanding under or in respect of the Existing Credit Agreement and the
termination of the commitments thereunder, (c) the execution, delivery and
performance by the Loan Parties party thereto of amendments to, and/or
amendments and restatements of, certain of the ABL Documents and (d) the payment
of related fees and expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” shall mean, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York
or to the extent it may be required to apply to any item of Collateral, the
Uniform Commercial Code (or similar code or statute) of any applicable
jurisdiction.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Cash” shall mean the aggregate amount of unrestricted cash and
Permitted Investments of Holdings and its Subsidiaries which is subject to a
valid and perfected Lien in favor of the Collateral Agent, excluding cash and
Permitted Investments which are (or are required to be) listed as “restricted”
on the consolidated balance sheet of Holdings, the Borrower and the Subsidiaries
as of such date (other than to the extent the restricted nature of such cash and
Permitted Investments is solely due to the Liens under the Loan Documents or the
ABL Documents).

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.20(g)(i)(b)(iii).

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107- 56 (signed into law October 26, 2001)), as
amended from time to time.

“USCO” shall mean the United States Copyright Office.

“USPTO” shall mean the United States Patent and Trademark Office.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

19

--------------------------------------------------------------------------------

 

“Yield Differential” shall have the meaning assigned to such term in
Section 2.22(b).

SECTION 1.02.  Terms Generally. (a)    The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”; and the words “asset” and “property” shall be construed as having
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The words “hereof”, “herein”, “hereunder” and “hereby” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, (a) any reference in this Agreement to any Loan Document or any other
contract or agreement shall mean such document, contract or agreement as
amended, restated, supplemented or otherwise modified from time to time, in each
case, in accordance with or as permitted under the express terms of this
Agreement, and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent and the Lenders
that the Borrower wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

(b)    For purposes of determining compliance with the Financial Covenants
contained in this Agreement and for any determinations of the Total Net Leverage
Ratio, the Total Secured Leverage Ratio, the Interest Coverage Ratio and any
other financial ratio (whether for purposes of any incurrence test or
otherwise), any election by any Person to measure any portion of a
non-derivative financial liability included in the definition of Indebtedness at
fair value (as permitted by Financial Accounting Standards Board No. 159 or any
similar accounting standard) other than to reflect a hedge of such non-
derivative financial liability (including without limitation, both interest rate
and foreign currency hedges) shall be disregarded and such determination shall
be made instead using the outstanding amount of such Indebtedness.

SECTION 1.03.  Pro Forma Calculations. All calculations permitted or required to
be made on a Pro Forma Basis by Holdings, the Borrower or any Subsidiary
pursuant to this Agreement shall include only those adjustments that (a) would
be permitted or required by Regulation S-X under the Securities Act of 1933, as
amended, or (b) have been certified by a Financial Officer of the Borrower as
having been prepared in good faith based upon reasonable assumptions, which
assumptions are written in a reasonably detailed manner and are reasonably
acceptable to the Administrative Agent and the Required Lenders. Notwithstanding
anything to the contrary herein, for purposes of determining compliance with any
test or covenant contained in this Agreement with respect to any period during
which any Specified Transaction occurs, the Total Net Leverage Ratio, the Total
Secured Leverage Ratio, the Interest Coverage Ratio and the ratio set forth in
Section 2.22(c) shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis. For the avoidance of doubt, (i) in
the case of any test other than compliance with the Financial Covenants and the
Total Net Leverage Ratio used in determining the applicable Excess Cash Flow
Percentage, such test shall be calculated on a Pro Forma Basis taking into
account all Specified Transactions that have occurred from the beginning of the
most recently completed Calculation Period through the date of such test, and
(ii) in the case of the Financial Covenants and the Total Net Leverage Ratio
used in determining the applicable Excess Cash Flow Percentage, such test shall
be calculated on a Pro Forma Basis taking into account all Specified
Transactions that have occurred during the applicable Calculation Period. Any
reference to compliance on a Pro Forma Basis with the Financial Covenants as of
any date prior to the last day of the initial Calculation Period with respect to
which the Financial Covenants are applicable shall refer to the covenant levels
applicable for the first period specified in Sections 6.10 and 6.11, as
applicable.

SECTION 1.04.  Classification of Loans and Borrowings. For purposes of this
Agreement, (a) Loans and Commitments may be referred to by Type (e.g., a
“Eurodollar Loan”) and (b) Borrowings also may be referred to Type (e.g., a
“Eurodollar Borrowing”).

ARTICLE II

The Credits

SECTION 2.01.  Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a Closing Date Term Loan to the Borrower on
the Closing Date in a

20

--------------------------------------------------------------------------------

 

principal amount not to exceed its Term Loan Commitment set forth on Schedule
2.01. Amounts paid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02.  Loans. (a)    Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 (except, with respect to any Incremental Term
Borrowing, to the extent otherwise provided in the related Incremental Term Loan
Assumption Agreement) or (ii) equal to the remaining available balance of the
applicable Commitments.

(b)    Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect (i) the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, or (ii) the name of the Lender in the Register. Borrowings of
more than one Type may be outstanding at the same time; provided, however, that
the Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than five Eurodollar Borrowings outstanding hereunder at any
time. For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings. Notwithstanding anything herein to the contrary,
the Interest Period for any Eurodollar Loan made on the Closing Date shall end
on January 30, 2015.

(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in Chicago as the Administrative Agent may designate not later than 1:00
p.m., New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

SECTION 2.03.  Borrowing Procedure. In order to request a Borrowing, the
Borrower shall notify the Administrative Agent in writing by delivering a
Borrowing Request in the form of Exhibit C (a) in the case of a Eurodollar
Borrowing, not later than 12:00 (noon)., New York City time, three Business Days
(or such shorter period as permitted by the Administrative Agent in its sole
discretion) before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day (or
such shorter period as permitted by the Administrative Agent in its sole
discretion) before a proposed Borrowing. Each such written Borrowing Request
shall be irrevocable, and shall specify the following information: (i) whether
the Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date
of such Borrowing (which shall be a Business Day); (iii) the number and location
of the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

SECTION 2.04.  Evidence of Debt; Repayment of Loans. (a)    The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each (i) Lender, the principal amount of each Closing Date Term Loan of such
Lender as

21

--------------------------------------------------------------------------------

 

provided in Section 2.11 and (ii) Incremental Term Lender the principal amount
of each Incremental Term Loan of such Lender as provided in the applicable
Incremental Term Loan Assumption Agreement.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Guarantor and each Lender’s share
thereof.

(d)    The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

(e)    Any Lender may request that Loans made by it hereunder be evidenced by a
Promissory Note in the form of Exhibit I. In such event, the Borrower shall
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent, such Lender and the Borrower. Notwithstanding any other
provision of this Agreement, in the event any Lender shall request and receive
such a promissory note, the interests represented by such note shall at all
times (including after any assignment of all or part of such interests pursuant
to Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

SECTION 2.05.  Fees.

(a)    The Borrower agrees to pay the fees set forth in the Fee Letter to the
parties, at the times and in the amounts specified therein.

(b)    The Borrower, Administrative Agent and the Lenders agree (i) that the
Term Loans are debt for U.S. federal income tax purposes, (ii) that such debt
instrument is not governed by the rules set out in Treasury Regulations
Section 1.1275-4, and (iii) to adhere to all portions of this Agreement relevant
for any U.S. federal income tax purpose and not to file any U.S. federal income
tax return, report or declaration (or any other tax return, report or
declaration of another jurisdiction if U.S. federal taxable income is employed
as a basis for determining taxable income in such jurisdiction) inconsistent
herewith, unless otherwise required by applicable law. The inclusion of this
Section 2.05(b) is not an admission by Administrative Agent or any Lender that
it is subject to U.S. taxation.

(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees and other expenses set forth in the Agent Fee
Letter at the times and in the amounts specified therein.

(d)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
applicable Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06.  Interest on Loans. (a)    Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
days) at a rate per annum equal to the Alternate Base Rate plus the Applicable
Margin.

(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07.  Default Interest. From and after the occurrence and during the
continuance of (i) any Specified Event of Default pursuant to clause (a) of the
definition thereof, upon written notice by the Administrative Agent (in each
case, which notice

22

--------------------------------------------------------------------------------

 

shall be given upon the direction of the Required Lenders) to the Borrower or
(ii) any Specified Event of Default pursuant to clause (b) of the definition
thereof, automatically and without notice to the Borrower, all amounts
outstanding under this Agreement and the other Loan Documents shall bear
interest (after as well as before judgment), payable on demand, (a) in the case
of principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.0% per annum and (b) with respect to all other amounts, at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 365 days) equal to the rate that would be applicable to an ABR Loan
plus 2.0% per annum.

SECTION 2.08.  Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written,
e-mail or fax notice of such determination to the Borrower and the Lenders. In
the event of any such determination, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.03 or 2.10 shall be deemed to be a request for an ABR
Borrowing. Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

SECTION 2.09.  Termination and Reduction of Commitments. The Term Loan
Commitments (other than any Incremental Term Loan Commitments, which shall
terminate as provided in the related Incremental Term Loan Assumption Agreement)
shall automatically terminate upon the making of the Term Loans on the Closing
Date. Notwithstanding the foregoing, all the Commitments shall automatically
terminate at 5:00 p.m., New York City time, on December 3, 2014, if the initial
Credit Event shall not have occurred by such time.

SECTION 2.10.  Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon the prior irrevocable written Conversion and
Continuation Notice to the Administrative Agent (a)    not later than 12:00
(noon), New York City time, one Business Day prior to conversion or
continuation, to convert any Eurodollar Borrowing into an ABR Borrowing as of
such day,

(b)    not later than 12:00 (noon), New York City time, three Business Days
prior to conversion or continuation, to convert any ABR Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, and (c) not later than 12:00
(noon), New York City time, three Business Days prior to conversion, to convert
the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(i)    [reserved;]

(ii)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(iii)    if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iv)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(v)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(vi)    any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;

(vii)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(viii)    no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Term Loan Repayment Date occurring on or after the
first day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings comprised of
Closing Date Term Loans or Incremental Term Loans, as applicable, with Interest
Periods ending on or prior to such Term Loan Repayment Date and (B) the ABR Term
Borrowings comprised of Closing Date Term Loans or Incremental Term Loans, as
applicable, would not be at least equal to the principal amount of Term
Borrowings to be paid on such Term Loan Repayment Date; and

23

--------------------------------------------------------------------------------

 

(ix)    upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued as or converted into, as applicable, an ABR Borrowing.

SECTION 2.11.  Repayment of Term Borrowings. (a)    The Borrower shall pay to
the Administrative Agent, for the account of the Lenders, (x) on May 1, 2015,
and on the last Business Day of each subsequent Fiscal Quarter (each such date,
together with the Term Loan Maturity Date, being called a “Repayment Date”), a
principal amount of the Term Loans (other than Other Term Loans) equal to 0.25%
of the aggregate principal amount of the Term Loans outstanding on the Closing
Date (as such payments are adjusted from time to time pursuant to Sections
2.12(b), 2.13(e) and 2.22(d)) and (y) on the Term Loan Maturity Date, the unpaid
outstanding balance of the Term Loans (other than Other Term Loans), in each
case, together with accrued and unpaid interest on the principal amount to be
paid to but excluding the date of such payment. Such repayments of Term Loans
shall be allocated pro rata to the Term Loans then outstanding (other than Other
Term Loans).

(b)    To the extent not previously paid (and except as may be otherwise
expressly provided in any amendment to this Agreement with respect to Other Term
Loans), all Term Loans shall be due and payable on the Term Loan Maturity Date
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of payment.

(c)    All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12.  Voluntary Prepayment. (a)    The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or e-mail notice in the case of
Eurodollar Loans, or written or e-mail notice at least one Business Day prior to
the date of prepayment in the case of ABR Loans, to the Administrative Agent
before 12:00 (noon), New York City time; provided, however, that each partial
prepayment (but not a prepayment in full) shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.

(b)    Voluntary prepayments of Term Loans shall be applied as directed by the
Borrower against the remaining scheduled installments of principal due in
respect of the Term Loans.

(c)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
revoke such notice and/or extend the prepayment date by not more than five
Business Days; provided further, however, that the provisions of Section 2.16
shall apply with respect to any such revocation or extension. All prepayments
under this Section 2.12 shall be subject to Sections 2.16 and 2.25 but shall
otherwise be without premium or penalty. All prepayments under this Section 2.12
shall be accompanied by accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment.

SECTION 2.13.  Mandatory Prepayments. (a)    Not later than the third Business
Day following the receipt of Net Cash Proceeds in respect of any Asset Sale or
Recovery Event, the Borrower shall apply 100% of the Net Cash Proceeds received
with respect thereto to prepay outstanding Term Loans in accordance with Section
2.13(e).

(b)    Commencing with the first fiscal year commencing after the Closing Date,
no later than the fifth Business Day following the date on which the financial
statements of the Borrower with respect to each such fiscal year are required to
be delivered pursuant to Section 5.04(a), the Borrower shall prepay outstanding
Term Loans in accordance with Section 2.13(e) in an aggregate principal amount
equal to (x) (i) the Excess Cash Flow Percentage for such fiscal year then ended
multiplied by (ii) the Excess Cash Flow for such fiscal year then ended minus
(y) voluntary prepayments of Term Loans during such fiscal year (other than any
such voluntary

24

--------------------------------------------------------------------------------

 

prepayments that reduce scheduled amortization during the applicable fiscal
year) but only to the extent that such prepayments are not funded with
Indebtedness and such prepayments do not occur in connection with a refinancing
of all or any portion of such Indebtedness.

(c)    In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
any cash proceeds from the issuance of Indebtedness for money borrowed permitted
pursuant to Section 6.01), the Borrower shall, substantially simultaneously with
(and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds by such Loan Party or such subsidiary, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans in accordance with Section 2.13(e).

(d)    In the event that Holdings or the Borrower receives any Cure Amount, the
Borrower shall, substantially simultaneously with (and in any event within one
Business Day following) the receipt of such Cure Amount by Holdings or the
Borrower, apply an amount equal to 100% of such Cure Amount to prepay
outstanding Term Loans in accordance with Section 2.13(e).

(e)    Unless any applicable Incremental Term Loan Assumption Agreement
specifies that the applicable Term Loans participate on a less than pro rata
basis in any mandatory prepayments hereunder (it being understood and agreed
that no such agreement may specify that any Term Loan participates on greater
than a pro rata basis), in each case solely with respect to the Closing Date
Term Loans, each mandatory prepayment of outstanding Term Loans under this
Agreement shall be allocated pro rata among the Term Loans then outstanding,
applied, first, against any scheduled amortization payments that would otherwise
be due in the succeeding 12-month period, in direct order of maturity, and,
second, against the remaining scheduled amortization payments due in respect
thereof pro rata; provided that, subject to the foregoing, mandatory prepayments
of outstanding Term Loans shall be applied, first, against ABR Loans, and,
second, against LIBO Rate Loans.

(f)    The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Sections 2.16 and 2.25, but shall otherwise be without premium or penalty,
and shall be accompanied by accrued and unpaid interest on the principal amount
to be prepaid to but excluding the date of payment.

SECTION 2.14.  Reserve Requirements; Change in Circumstances.
(a)    Notwithstanding any other provision of this Agreement, if any Change in
Law shall (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender (except any such reserve requirement which is
reflected in the Adjusted LIBO Rate); (ii) subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii) impose on such Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender, and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Eurodollar Loan or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender to be material, then the Borrower
will pay to such Lender, upon demand, such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b)    If any Lender shall have determined that any Change in Law regarding
capital adequacy has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy) by
an amount deemed by such Lender to be material, then from time to time the
Borrower shall pay to such Lender, upon demand, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.

(d)    Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such

25

--------------------------------------------------------------------------------

 

compensation; provided that the Borrower shall not be under any obligation to
compensate any Lender under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 120
days prior to such request if such Lender knew or could reasonably have been
expected to know of the circumstances giving rise to such increased costs or
reductions and of the fact that such circumstances would result in a claim for
increased compensation by reason of such increased costs or reductions; provided
further that the foregoing limitation shall not apply to any increased costs or
reductions arising out of the retroactive application of any Change in Law
within such 120-day period. The protection of this Section shall be available to
each Lender regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.

SECTION 2.15.  Change in Legality. (a)    Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and

(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b)    For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16.  Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan
minus (ii) the amount of interest likely to be realized by such Lender in
redeploying the funds released or not utilized by reason of such Breakage Event
for such period. A certificate of any Lender setting forth any amount or amounts
which such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

SECTION 2.17.  Pro Rata Treatment. Subject to any express provisions of this
Agreement to the contrary (including, without limitation, any such provisions
added pursuant to any Incremental Term Loan Assignment Agreement) with respect
to any Loans or Commitments, as applicable, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders with Loans or Commitments, as applicable, in accordance
with their respective applicable Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans). Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole Dollar amount.

26

--------------------------------------------------------------------------------

 

SECTION 2.18.  Sharing of Setoffs. Subject to any express provisions of this
Agreement to the contrary (including, without limitation, any such provisions
added pursuant to any Incremental Term Loan Assignment Agreement) each Lender
agrees that if it shall, through the exercise of a right of banker’s lien,
setoff or counterclaim against the Borrower or any other Loan Party, or pursuant
to a secured claim under Section 506 of Title 11 of the United States Code or
other security or interest arising from, or in lieu of, such secured claim,
received by such Lender under any applicable bankruptcy, insolvency or other
similar law or otherwise, or by any other means, obtain payment (voluntary or
involuntary) in respect of any Loan as a result of which the unpaid principal
portion of its Loans shall be proportionately less than the unpaid principal
portion of the Loans of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the Loans of such
other Lender, so that the aggregate unpaid principal amount of the Loans held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to such exercise of banker’s lien, setoff or counterclaim or other event was to
the principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Holdings or any of its
Affiliates (as to which the provisions of this Section 2.18 shall apply). The
Borrower and Holdings expressly consent to the foregoing arrangements and agree
that any Lender holding a participation in a Loan deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower and
Holdings to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.

SECTION 2.19.  Payments. (a)    The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim. Any amounts received after 12:00 (noon), New
York City time, on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. Each such payment shall be made to the
Administrative Agent to such account as designated in writing by the
Administrative Agent. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

(b)    Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

SECTION 2.20.  Taxes. (a)    Defined Terms. For purposes of this Section 2.20,
the term “applicable law” includes FATCA.

(b)    Any and all payments by or on account of any obligation of the Borrower
or any other Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or, at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(d)    The Borrower shall indemnify the Administrative Agent and each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own or on behalf of
a Lender shall be conclusive absent manifest error.

27

--------------------------------------------------------------------------------

 

(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(h) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.20,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent or as otherwise
prescribed by applicable law, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.20(g)
(i)(a), (i)(b) and (i)(d) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(i)    Without limiting the generality of the foregoing,

(a)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(b)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii)    executed originals of IRS Form W-8ECI;

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect

28

--------------------------------------------------------------------------------

 

partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(d)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

SECTION 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20 or (iv) any Lender (such Lender, a “Non-Consenting
Lender”) refuses to consent to any amendment, waiver or other modification of
any Loan Document requested by the Borrower that requires the consent of a
greater percentage of the Lenders than the Required Lenders and such amendment,
waiver or other modification is consented to by the Required Lenders, then, in
each case, the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
assigned obligations and, with respect to clause (iv) above, shall consent to
such requested amendment, waiver or other modification of any Loan Documents
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender, plus all Fees and other amounts accrued for the account of
such Lender hereunder with respect thereto (including any amounts under Sections
2.14, 2.16 and 2.25); provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.14, notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences

29

--------------------------------------------------------------------------------

 

specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender pursuant to paragraph (b) below), or if such Lender shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender shall not
thereafter be required to make any such transfer and assignment hereunder. Each
Lender hereby grants to the Administrative Agent and the Borrower an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as the case may be, as assignor, any
Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).

(b)    If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

SECTION 2.22.  Incremental Term Loans. (a)    The Borrower may, by written
notice to the Administrative Agent from time to time, request Incremental Term
Loan Commitments in an amount not to exceed the Incremental Term Loan Amount
from one or more Lenders or Additional Lenders, all of which must be Eligible
Assignees; provided that the aggregate amount of Incremental Term Loan
Commitments hereunder shall not exceed the Incremental Term Loan Amount. Such
notice shall set forth (i) the amount of the Incremental Term Loan Commitments
being requested (which shall be in minimum increments of $1,000,000 and a
minimum amount of $10,000,000 or such lesser amount equal to the remaining
Incremental Term Loan Amount), (ii) the date on which such Incremental Term Loan
Commitments are requested to become effective (which shall not be less than 10
Business Days nor more than 60 days after the date of such notice) (or such
shorter or longer period as may be acceptable to the Administrative Agent and
the Required Lenders), (iii) whether such Incremental Term Loan Commitments are
commitments (x) to make additional Term Loans on terms identical to the Term
Loans then outstanding or (y) commitments to make Term Loans with terms
different from the Term Loans then outstanding (“Other Term Loans”), and
(iv) the Total Secured Leverage Ratio, calculated on a Pro Forma Basis as of the
last day of the most recent Calculation Period for which Section 5.04 Financials
have been delivered after giving effect to any additional Term Loans that would
be made under any additional Incremental Term Loan Commitments.

(b)    The Borrower may seek Incremental Term Loan Commitments from existing
Lenders and/or Additional Lenders (each of which shall be entitled to agree or
decline to participate in its sole discretion). The Borrower and each
Incremental Term Lender shall execute and deliver to the Administrative Agent
and the Lenders an Incremental Term Loan Assumption Agreement reasonably
acceptable to the Administrative Agent and the Required Lenders and such other
documentation as the Administrative Agent or Lenders shall reasonably specify to
evidence the Incremental Term Loan Commitment of each Incremental Term Lender.
The terms and provisions of the Incremental Term Loans shall be identical to
those of the Closing Date Term Loans except as otherwise set forth herein or in
the Incremental Term Loan Assumption Agreement. Without the prior written
consent of the Required Lenders, (i) the final maturity date of any Incremental
Term Loans shall be no earlier than the Latest Maturity Date, (ii) the Weighted
Average Life to Maturity of the Incremental Term Loans shall be no shorter than
the longest Weighted Average Life to Maturity of any Term Loans then outstanding
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Loans) and (iii) if
the Initial Yield on any such Incremental Term Loans exceeds the Initial Yield
then in effect for any then-outstanding Eurodollar Term Loans (based, in each
case, on Eurodollar Loans having a one-month Interest Period, regardless of the
then-existing Interest Period or Type of Term Loan) by more than 50 basis points
(the amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for all Term
Loans outstanding shall automatically be increased by the applicable Yield
Differential, effective upon the making of the Incremental Term Loans. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby, and the Administrative Agent and the Borrower may revise this Agreement
to evidence such amendments.

(c)    Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.22 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent and Lenders shall
have received a certificate to that effect dated such date and executed by a
Financial Officer

30

--------------------------------------------------------------------------------

 

of the Borrower, (ii) as of the date of incurrence of such Incremental Term Loan
Commitment and as of the last day of the most recent Calculation Period for
which Section 5.04 Financials have been delivered, (x) the Borrower shall be in
compliance with the Financial Covenants, and (y) the Total Secured Leverage
Ratio shall not exceed 3.25 to 1.00, in each case, calculated on a Pro Forma
Basis as of the last day of the most recent Calculation Period for which
Section 5.04 Financials have been delivered after giving effect to any
additional Term Loans or Other Term Loans, (iii) the Administrative Agent and
Lenders shall have received from the Borrower all fees and other amounts due and
payable in respect of the Incremental Term Loan Commitments, including, to the
extent invoiced, reimbursement or payment of all out-of- pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document, and (iv) except as otherwise specified in the applicable
Incremental Term Loan Assumption Agreement, the Administrative Agent and Lenders
shall have received (for distribution to the Lenders) legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and Lenders and consistent with those delivered on the
Closing Date under Section 4.02.

(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that, if applicable, all Incremental Term Loans,
when originally made, are included in each Borrowing of outstanding Closing Date
Term Loans on a pro rata basis. This may be accomplished by requiring each
applicable outstanding Eurodollar Term Borrowing to be converted into an ABR
Term Borrowing on the date of each such Incremental Term Loan, or by allocating
a portion of each such applicable Incremental Term Loan to each applicable
outstanding Eurodollar Term Borrowing on a pro rata basis. Any conversion of
Eurodollar Term Loans to ABR Term Loans required by the preceding sentence shall
be subject to Section 2.16. If any Incremental Term Loan is to be allocated to
an existing Interest Period for a Eurodollar Term Borrowing, then the interest
rate thereon for such Interest Period and the other economic consequences
thereof shall be as set forth in the applicable Incremental Term Loan Assumption
Agreement. In addition, to the extent any Incremental Term Loans are not Other
Term Loans, the scheduled amortization payments under Section 2.11(a)(i)
required to be made after the making of such Incremental Term Loans shall be
ratably increased by the aggregate principal amount of such Incremental Term
Loans and shall be further increased for all Lenders on a pro rata basis to the
extent necessary to avoid any reduction in the amortization payments to which
the Lenders were entitled before such recalculation.

(e)    This Section 2.22 shall supersede any provisions of Section 2.17, 2.18 or
9.08 to the contrary.

SECTION 2.23.  [Reserved].

SECTION 2.24.  [Reserved].

SECTION 2.25.  Prepayment Premium.If, on or prior to the date that is two years
after the Closing Date, (a) there shall occur any amendment, amendment and
restatement or other modification of this Agreement that has the effect of
reducing the Applicable Margin with respect to any Term Loans (including any
reduction or elimination of any “LIBOR floor”) or (b) all or any portion of any
Term Loans (including any Other Term Loans unless otherwise expressly provided
in the applicable Incremental Term Loan Assumption Agreement) are repaid,
prepaid (including in connection with any mandatory prepayment of the Loans
pursuant to Section 2.13(c)) or refinanced substantially concurrently with or
using the proceeds from, the issuance or incurrence of Indebtedness having an
Initial Yield lower than the applicable total yield of the Term Loans so prepaid
or refinanced (as determined by the Administrative Agent and the Required
Lenders to be equal to (i) the sum of (x) the Applicable Margin then in effect
for such Eurodollar Loans (based, in each case, on Eurodollar Loans having a
one-month Interest Period, regardless of the then-existing Interest Period or
Type of Term Loan) plus the one-month Adjusted LIBO Rate applicable to such Term
Loans, plus (y) an amount equal to 2.0% of the Closing Date Term Loans, divided
by (i) four, then each such amendment, amendment and restatement, modification,
repayment, prepayment or refinancing, as the case may be, shall be accompanied
by a fee or prepayment premium, as applicable, equal to (A) 2.25% of the
outstanding principal amount of the Term Loans affected by such amendment,
amendment and restatement or modification, or subject to such repayment,
prepayment or refinancing if such amendment, amendment and restatement,
modification, repayment, prepayment or refinancing occurs on or prior to the
date that is one year after the Closing Date or (B) 1.25% of the outstanding
principal amount of the Term Loans affected by such amendment, amendment and
restatement or modification, or subject to such repayment, prepayment or
refinancing if such amendment, amendment and restatement, modification,
repayment, prepayment or refinancing occurs after the date that is one year
after the Closing Date but on or prior to the date that is two years after the
Closing Date. As a condition to effectiveness of any required assignment by any
Non-Consenting Lender of its Term Loans (including any Other Term Loans unless
otherwise expressly provided in the applicable Incremental Term Loan Assumption
Agreement) pursuant to Section 2.21(a) or otherwise in respect of any amendment,
amendment and restatement or modification to this Agreement effective prior to
the date that is two years after the Closing Date that has the effect of
reducing the applicable total yield (as determined by the Administrative Agent
and the Required Lenders on the same basis) for any Term Loans, the Borrower
shall pay to such Non-Consenting Lender of Term Loans a premium or fee equal to
the premium or fee that would apply pursuant to the preceding sentence if such
Non-Consenting Lender’s Term Loans being assigned were being prepaid and subject
to the premium or fee set forth in the immediately preceding sentence.

31

--------------------------------------------------------------------------------

 

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent and each of the Lenders on the Closing Date and on
the date of any other Credit Event that:

SECTION 3.01.  Organization; Powers. Holdings, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.

SECTION 3.02.  Authorization. The Transactions (a) have been duly authorized by
all requisite corporate (or other organizational) and, if required, stockholder
(or other equityholder) action and (b) will not (i) violate (A) any provision of
material law, statute, rule or regulation, or of the Organizational Documents of
Holdings, the Borrower or any Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any material indenture, agreement or other
instrument to which Holdings, the Borrower or any Subsidiary is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such material indenture, agreement or other instrument, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, the Borrower or any
Subsidiary (other than any Lien created hereunder or under the Security
Documents).

SECTION 3.03.  Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by the each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by any Debtor Relief Law and by general principles
of equity, regardless of whether considered in a proceeding in equity or in law.

SECTION 3.04.  Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages and (c) such as have been made or
obtained and are in full force and effect

SECTION 3.05.  Financial Statements. The Borrower has heretofore furnished to
the Lenders Holdings’ consolidated balance sheets and related consolidated
statements of income, stockholder’s equity and cash flows (i) as of and for the
fiscal years ended February 1, 2014, February 2, 2013 and January 28, 2012, in
each case, audited by and accompanied by the opinion of KPMG LLC, independent
public accountants, and (ii) as of and for the Fiscal Quarter ended August 2,
2014, certified by its chief financial officer. Such financial statements
present fairly in all material respects the financial condition and results of
operations and cash flows of Holdings and its consolidated Subsidiaries as of
such dates and for such periods. Such balance sheets and the notes thereto
disclose all material liabilities, direct or contingent, of Holdings and its
consolidated Subsidiaries as of the dates thereof. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis, subject, in
the case of unaudited financial statements, to year-end audit adjustments and
the absence of footnotes. The Borrower has heretofore delivered to the Lenders
its unaudited pro forma consolidated balance sheet and related pro forma
statements of income, stockholder’s equity and cash flows as of and for the
period ended September 27, 2014, prepared giving effect to the Transactions as
if they had occurred, with respect to such balance sheet, on such date and, with
respect to such income statements, on the first day of the 12- month period
ending on such date. Such pro forma financial statements have been prepared in
good faith by the Borrower, based on the assumptions that are believed by the
Borrower on the Closing Date to be reasonable), accurately reflect all
adjustments required to be made to give effect to the Transactions and present
fairly in all material respects on a pro forma basis the estimated consolidated
financial position of Holdings and its consolidated Subsidiaries as of such date
and for such period, assuming that the Transactions had actually occurred at
such date or at the beginning of such period, as the case may be.

SECTION 3.06.  No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, operations, condition
(financial or otherwise), operating results or prospects of Holdings, the
Borrower and the Subsidiaries, taken as a whole, since February 1, 2014.

32

--------------------------------------------------------------------------------

 

SECTION 3.07.  Title to Properties; Possession Under Leases. Each of Holdings,
the Borrower and the Subsidiaries has good and marketable title to, or valid
leasehold interests in, all its material properties and assets (including all
Mortgaged Property), except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes. All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02. Each of Holdings, the Borrower and the Subsidiaries
has complied with all obligations under all material leases to which it is a
party and all such leases are in full force and effect. Each of Holdings, the
Borrower and the Subsidiaries enjoys peaceful and undisturbed possession under
all such material leases.

SECTION 3.08.  Subsidiaries. Schedule 3.08 sets forth, as of the Closing Date, a
list of all Subsidiaries of Holdings and the percentage ownership interest of
Holdings, the Borrower or the applicable Subsidiary therein. The Equity
Interests so indicated on Schedule 3.08 are fully paid and non- assessable and
are owned by Holdings, the Borrower, or the applicable Subsidiary directly or
indirectly, free and clear of all Liens (other than Liens created under the
Security Documents and Liens created under the ABL Documents). All Equity
Interests of the Borrower are owned by Holdings.

SECTION 3.09.  Litigation; Compliance with Laws. (a)    Except as set forth on
Schedule 3.09, there are no investigations, actions, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or the Borrower, threatened in writing against or
affecting Holdings or the Borrower or any Subsidiary or any business, property
or rights of any such Person (i) that involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined could reasonably be expected,
individually or in the aggregate, to result in, a Material Adverse Effect.

(b)    None of Holdings, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any ATF law, rule or
regulation or any zoning, building, Environmental Law, ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting the Mortgaged Property, or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, where such
violation or default (individually or in the aggregate with each other violation
or default) could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10.  Agreements. (a)    None of Holdings, the Borrower or any of the
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

(b)    None of Holdings, the Borrower or any of the Subsidiaries is in default
in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default has result or could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11.  Federal Reserve Regulations. (a)    None of Holdings, the
Borrower or any of the Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, Regulation U or Regulation X.

SECTION 3.12.  Investment Company Act. None of Holdings, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.13.  Use of Proceeds. The Borrower will (a) use the proceeds of the
Loans (other than any Incremental Term Loans) only for the purposes specified in
the introductory statement to this Agreement and (b) use the proceeds of
Incremental Term Loans only for general corporate purposes, including Permitted
Acquisitions.

SECTION 3.14.  Tax Returns. Each of Holdings, the Borrower and the Subsidiaries
has filed or caused to be filed all U.S. federal, state, local and foreign Tax
returns or materials required to have been filed by it with any Governmental
Authority and has paid or caused to be paid all material taxes and assessments
due and payable by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings, the Borrower or such Subsidiary,
as applicable, shall have set aside on its books adequate reserves in accordance
with GAAP. There are no written proposed or pending Tax assesments,
deficiencies, audits or other proceedings against Holdings, the Borrower or the
Subsidiaries.

33

--------------------------------------------------------------------------------

 

SECTION 3.15.  No Material Misstatements. No written information, report,
financial statement, exhibit or schedule furnished by or on behalf of Holdings
or the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection or other forward-looking information, each
of Holdings and the Borrower represents only that it acted in good faith and
utilized reasonable assumptions (based upon accounting principles consistent
with the historical audited financial statements of Holdings) in the preparation
of such information, report, financial statement, exhibit or schedule.

SECTION 3.16.  Employee Benefit Plans. (a)    Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, does not exceed
$1,000,000. As of the most recent valuation date for each Multiemployer Plan,
the potential Withdrawal Liability of the Borrower and its ERISA Affiliates for
a complete or partial withdrawal from such Multiemployer Plan is zero.

(b)    As of the Closing Date, Holdings, the Borrower and each their respective
Subsidiaries do not have any Foreign Pension Plans.

SECTION 3.17.  Environmental Matters. Except as set forth in Schedule 3.17 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
Holdings, the Borrower or any of the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

SECTION 3.18.  Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by each of Holdings or the Borrower for
itself or for the Subsidiaries as of the date hereof. As of the date hereof,
such insurance is in full force and effect and all premiums have been duly paid.
Holdings, the Borrower and the Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with the requirements
set forth in Section 5.02(b).

SECTION 3.19.  Security Documents. (a)    The Guarantee and Collateral
Agreement, upon execution and delivery thereof by the parties thereto, will
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof and
(i) when the Pledged Collateral (as defined in the Guarantee and Collateral
Agreement) is delivered to the Collateral Agent, the Lien created under
Guarantee and Collateral Agreement shall constitute a fully perfected first
priority (subject to the Intercreditor Agreement) Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Pledged
Collateral, in each case prior and superior in right to any other Person, and
(ii) control agreements are entered into with respect to any deposit account
constituting Collateral, the Lien created under Guarantee and Collateral
Agreement shall constitute a fully perfected first priority (subject to the
Intercreditor Agreement) Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral, in each case prior and superior
in right to any other Person, and (iii) when financing statements in appropriate
form are filed in the offices specified on Schedule 3.19(a), the Lien created
under the Guarantee and Collateral Agreement will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral in which a security interest may be perfected by
filing such a financing statement, in each case prior and superior in right to
any other Person, other than with respect to Liens expressly permitted by
Section 6.02.

(b)    Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the USPTO or the USCO, as
applicable, together with the financing statements in appropriate form filed in
the offices specified on Schedule 3.19(a), the Lien created under the Guarantee
and Collateral Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Guarantee and Collateral Agreement) in
which a security interest may be perfected by filing in the United States and
its territories and possessions, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the USPTO and
the USCO, as applicable, may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the date hereof).

34

--------------------------------------------------------------------------------

 

SECTION 3.20.  Location of Real Property and Leased Premises. (a) Schedule
3.20(a) lists completely and correctly as of the Closing Date all real property
owned by the Borrower and the Subsidiaries and the addresses thereof. The
Borrower and the Subsidiaries own in fee all the real property set forth on
Schedule 3.20(a). Holdings does not own any real property.

(b)    Schedule 3.20(b) lists completely and correctly as of the Closing Date
all real property leased by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries have valid leases in all the real
property set forth on Schedule 3.20(b). Holdings does not lease any real
property.

SECTION 3.21.  Labor Matters. There are no strikes, lockouts or slowdowns
against Holdings, the Borrower or any Subsidiary pending or, to the knowledge of
Holdings or the Borrower, threatened. The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which Holdings, the
Borrower or any Subsidiary is bound.

SECTION 3.22.  Solvency. Holdings and its Subsidiaries, on a consolidated basis,
are and immediately after giving effect to the consummation of the Transactions,
including the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith and the other transactions contemplated hereby
and thereby, and after giving effect to the application of the proceeds of such
Indebtedness, will be Solvent,

SECTION 3.23.  Transaction Documents. Holdings and the Borrower have delivered
to the Administrative Agent and Lenders a complete and correct copy of the ABL
Credit Agreement, the ABL Facility Amendment and all other material ABL
Documents (in each case, including all schedules, exhibits, amendments,
supplements and modifications thereto, but excluding letters under which no
material obligations exist other than the payment of fees). As of the Closing
Date and after giving effect to the Transactions, no “Default” or “Event of
Default” (each as defined in the ABL Credit Agreement) shall have occurred and
be continuing.

SECTION 3.24.  Sanctioned Persons. Neither Holdings, the Borrower nor any of
their respective Subsidiaries (i) is a Person whose property or interest in
property is blocked or that has been determined to be subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) does knowingly
engage in any dealings or transactions prohibited by Section 2 of such executive
order, or otherwise knowingly associate with any such person in any manner
violative of Section 2, and (iii) is a Person on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control of the United States Department of the Treasury on June 24, 2003,
as updated from time to time, or the subject of the limitations or prohibitions
under any other United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) regulation or executive order.

SECTION 3.25.  Foreign Corrupt Practices Act. Each of Holdings, the Borrower and
the Subsidiaries and their respective directors, officers, agents, employees and
any Person acting for or on behalf of Holdings, the Borrower or any Subsidiary,
has complied with, and will comply with, the U.S. Foreign Corrupt Practices Act,
as amended from time to time (the “FCPA”), or any other applicable anti- bribery
or anti-corruption law, and they have not made, offered, promised or authorized,
and will not make, offer, promise or authorize, whether directly or indirectly,
any payment of anything of value to a Government Official while knowing or
having a reasonable belief that all or some portion will be used for the purpose
of: (a) influencing any act, decision or failure to act by a Government Official
in his or her official capacity, (b) inducing a Government Official to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity or (c) securing an improper advantage, in
each case in order to obtain, retain or direct business.

SECTION 3.26.  USA PATRIOT Act. Each of Holdings, the Borrower and each
Subsidiary is in compliance with the USA PATRIOT Act.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans are subject to the satisfaction of
the following conditions:

SECTION 4.01.  All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including each Borrowing of
Incremental Term Loans (each such event being called a “Credit Event”):

(a)    The Administrative Agent and Lenders shall have received a written
Borrowing Request as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.02).

35

--------------------------------------------------------------------------------

 

(b)    The representations and warranties set forth in Article III and in each
other Loan Document shall (i) with respect to representations and warranties
that are qualified by materiality or “Material Adverse Effect”, be true and
correct and (ii) with respect to representations and warranties that are not
qualified by materiality or “Material Adverse Effect”, be true and correct in
all material respects, in each case, on and as of the date of such Credit Event
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall (i) with respect to
representations and warranties that are qualified by materiality or “Material
Adverse Effect”, be true and correct and (ii) with respect to representations
and warranties that are not qualified by materiality or “Material Adverse
Effect”, be true and correct in all material respects, in each case, on as of
such earlier date.

(c)    At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02.  Additional Conditions Precedent. On the Closing Date:

(a)    The Administrative Agent and Lenders shall have received a favorable
written opinion of (i) Winston & Strawn LLP, counsel for Holdings and the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, and (ii) each local counsel listed on Schedule
4.02(a), in form and substance reasonably satisfactory to the Administrative
Agent and Required Lenders, in each case (A) dated the Closing Date,
(B) addressed to the Administrative Agent and the Lenders and (C) covering such
matters relating to the Loan Documents and the Transactions as the
Administrative Agent or the Required Lenders shall reasonably request, and
Holdings and the Borrower hereby request such counsel to deliver such opinions.

(b)    The Administrative Agent and Lenders shall have received (i) a copy of
the certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the secretary or assistant secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the Organizational Documents of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors or
similar governing body of such Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or organization of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate furnished pursuant to clause (i) above, and (D) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; (iii) a certificate of another Responsible Officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate pursuant to clause (ii) above; (iv) a copy of all
signed Loan Documents; and (v) such other documents as the Lenders or the
Administrative Agent may reasonably request.

(c)    The Administrative Agent and Lenders shall have received a certificate,
dated the Closing Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs
(b) and (c) of Section 4.01 and paragraphs (m) and (n) of Section 4.02.

(d)    The Administrative Agent and the Lenders shall have received (or shall
receive substantially concurrently with the funding of the Closing Date Term
Loans) all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.

(e)    The Security Documents shall have been duly executed by each Loan Party
that is to be a party thereto and shall be in full force and effect on the
Closing Date. The Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
Security Document. The Collateral Agent shall have received all certificates
evidencing any certificated Equity Interests pledged to the Collateral Agent
pursuant to the Guarantee and Collateral Agreement, together with undated stock
powers, duly executed in blank.

(f)    The Collateral Agent and the Lenders shall have received a Perfection
Certificate with respect to the Loan Parties dated the Closing Date and duly
executed by a Responsible Officer of Holdings and the Borrower, and shall have
received (i) the results of Uniform Commercial Code filing (or equivalent
filing) searches, tax and judgment lien searches, bankruptcy and pending lawsuit

36

--------------------------------------------------------------------------------

 

searches or equivalent reports or searches made with respect to the Loan Parties
in the states (or other jurisdictions) of formation of such Persons in each case
as indicated on such Perfection Certificate, together with copies of the
financing statements (or similar documents) disclosed by such searches, and
(ii) evidence reasonably satisfactory to the Collateral Agent and the Required
Lenders that the Liens indicated in any such financing statement (or similar
document) would be permitted under Section 6.02 or have been or will be
contemporaneously released or terminated.

(g)    The Administrative Agent and Lenders shall have received (i) a public
corporate credit rating from S&P and a public corporate family rating from
Moody’s, in each case, in respect of the Borrower and (ii) a public rating of
the Term Facility by each of S&P and Moody’s, the form and substance of which
shall be satisfactory to the Required Lenders.

(h)    The Administrative Agent, the Collateral Agent and Lenders shall have
received a copy of, or a certificate as to coverage under, the insurance
policies, together with the endorsements thereto, naming the Collateral Agent as
additional insured and loss payee, as are required by Section 5.02, the form and
substance of which shall be satisfactory to the Required Lenders.

(i)    Such other documents as the Administrative Agent and the Lenders may
reasonably request on the Closing Date (including without limitation, IRS form
W-9s, W-8BENs, or such other tax form as may be applicable, tax identification
numbers and addresses).

(j) (i)     The ABL Facility Amendment shall have been duly executed and
delivered by each party thereto and shall be in full force and effect, and ABL
Credit Agreement and the other ABL Loan Documents, in each case, as amended by
the ABL Facility Amendment, shall be in full force and effect, and (ii) the
aggregate amount of Commitments under the ABL Credit Agreement shall not exceed
$135,000,000 on the Closing Date.

(k)     The Intercreditor Agreement shall have been duly executed by each Loan
Party that is to be a party thereto and the ABL Agent and shall be in full force
and effect on the Closing Date.

(l)    Immediately after giving effect to the Transactions and the other
transactions contemplated hereby (i) Holdings, the Borrower and the Subsidiaries
shall have outstanding no Indebtedness or preferred stock, in each case, other
than, without duplication (a) Indebtedness outstanding under this Agreement and
the other Loan Documents, (b) Indebtedness outstanding under the ABL Loan
Documents and (c) Indebtedness permitted pursuant to Section 6.01 and (ii) the
Total Net Leverage Ratio shall not exceed 3.50 to 1.00 on a Pro Forma Basis for
the most recent Calculation Period for which Section 5.04 Financials have been
delivered.

(m)    The Administrative Agent and the Lenders shall have received the
financial statements and opinion referred to in Section 3.05, none of which
shall demonstrate a material adverse change in the financial condition of the
Borrower from (and shall not otherwise be materially inconsistent with) the
financial statements or forecasts previously provided to the Lenders. Since
February 1, 2014, there shall not have been any Material Adverse Effect that has
occurred and is continuing.

(n)    The Administrative Agent and Lenders shall have received a certificate
from the chief financial officer of Holdings and the Borrower certifying that
Holdings and its Subsidiaries, on a consolidated basis, are, and immediately
after giving effect to the consummation of the Transactions, including the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith and the other transactions contemplated hereby and
thereby, and after giving effect to the application of the proceeds of such
Indebtedness, will be Solvent.

(o)    The Administrative Agent and Lenders shall be reasonably satisfied in all
respects with any Tax sharing arrangements among Holdings and its Subsidiaries
after giving effect to the Transactions.

(p)    All requisite Governmental Authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required (and all such approvals and consents
shall be in full force and effect), all applicable appeal periods shall have
expired and there shall not be any pending or threatened litigation,
governmental, administrative or judicial action that could reasonably be
expected to restrain, prevent or impose burdensome conditions on the
Transactions or the other transactions contemplated hereby.

(q)    The Administrative Agent and the Lenders shall have received, at least
five days prior to the Closing Date (or such later date as may be acceptable to
the Administrative Agent and the Required Lenders in their sole discretion), to
the extent requested, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

(r)    All obligations and indebtedness in respect of the Existing Credit
Agreement shall be repaid and satisfied in full (or shall be repaid and
satisfied in full on the Closing Date), including, without limitation, the
termination of all outstanding commitments in

37

--------------------------------------------------------------------------------

 

effect under the Existing Credit Agreement, on terms and conditions and pursuant
to documentation reasonably satisfactory to the Administrative Agent and the
Required Lenders. All Liens and guarantees in respect of such obligations shall
have been terminated and released (or will, on the Closing Date, be terminated
and released), and the Administrative Agent and Lenders shall have received
evidence thereof reasonably satisfactory to the Administrative Agent and
Required Lenders and a “pay-off” letter reasonably satisfactory to the
Administrative Agent and Required Lenders with respect to such obligations and
such UCC termination statements, control agreement terminations and other
instruments and documents, in each case in proper form for recording, as the
Administrative Agent or Lenders shall have reasonably requested to release and
terminate of record the Liens securing such obligations (or arrangements for
such release and termination reasonably satisfactory to the Administrative Agent
and the Required Lenders shall have been made).

ARTICLE V

Affirmative Covenants

Each of Holdings and the Borrower covenants and agrees with the Administrative
Agent, the Collateral Agent and each Lender that so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full, each of
Holdings and the Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01.  Existence; Compliance with Laws; Businesses and Properties.
(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05.

(b)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses (including any ATF
licenses), permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business; maintain and operate
such business in substantially the manner in which it is presently conducted and
operated; comply in all respects with all applicable laws, rules, regulations
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted except to the extent failure to comply could not reasonably be
expect to result in a Material Adverse Effect; and at all times maintain and
preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition.

(c)    Comply with all Contractual Obligations and Requirements of Law
(including, without limitation, ERISA, the USA PATRIOT Act, the FCPA, ATF rules
and regulations, OFAC regulations and executive orders and all applicable
Environmental Laws), except to the extent that failure to comply therewith
(other than in the case of the USA PATRIOT Act or the FCPA, ATF rules and
regulations or OFAC regulations or executive orders) could not, in the
aggregate, reasonably be expected to result in a Material Adverse Effect

SECTION 5.02.  Insurance. (a)    Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers; maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar industry and engaged in the same or similar business
activities in the same or similar locations, including public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it; and maintain such other insurance as may be
required by law. The Borrower will furnish to the Lenders, upon the reasonable
request of the Administrative Agent or Required Lenders, information in
reasonable detail as to the insurance so maintained.

(b)    Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement
and/or naming the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent, the Collateral Agent and
the Required Lenders, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the Borrower or the Loan Parties under such policies directly to the Collateral
Agent (provided that, for so long as the ABL Credit Agreement is in effect, such
endorsement will be subject to the rights of the lenders under the ABL Credit
Agreement with respect to Collateral other than Term Priority Collateral (as
defined in the Intercreditor Agreement); cause all such policies to provide that
neither the Borrower, the Administrative Agent, the Collateral Agent nor any
other party shall be a coinsurer thereunder and to contain a “Replacement Cost
Endorsement”, without any deduction for depreciation, and such other provisions
as the Administrative Agent or the Collateral Agent may reasonably require from
time to time to protect their interests; deliver copies of all such endorsements
or amendments (or other evidence thereof as may be reasonably satisfactory to
the Collateral Agent) (together with certificates evidencing such policies) to
the Collateral Agent; to the extent available on commercially reasonably terms,
cause each such policy to provide that it shall not be

38

--------------------------------------------------------------------------------

 

canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent (giving the Administrative Agent
and the Collateral Agent the right to cure defaults in the payment of premiums)
or (ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent;
deliver to the Administrative Agent and the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Administrative Agent and the Collateral Agent)
together with evidence reasonably satisfactory to the Administrative Agent and
the Collateral Agent of payment of the premium therefor.

(c)    If at any time the area in which any portion of the Mortgaged Properties
is located in an area designated as (i) a “flood hazard area” by the Federal
Emergency Management Agency (or any successor agency) and for which flood
insurance has been made available under the National Flood Insurance Act of 1968
(or any amendment or successor act thereto, obtain and maintain flood insurance
in such total amount sufficient to comply with the National Flood Insurance Act
of 1968, as amended, or (ii) a “Zone 1” area, obtain earthquake insurance in
such total amount as the Administrative Agent, the Collateral Agent or the
Required Lenders may from time to time require.

(d)    With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Agent as an additional insured, on forms reasonably satisfactory to the
Collateral Agent.

(e)    Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Loan Party; and promptly deliver to the Administrative Agent and the
Collateral Agent a copy of such policy or policies (or other evidence thereof as
may be reasonably satisfactory to the Collateral Agent) (together with a
certificate or certificates evidencing the same).

SECTION 5.03.  Obligations and Taxes. Pay its Material Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default; provided,
however, that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
Holdings, the Borrower or such Subsidiary, as applicable, shall have set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
such contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien and, in the case of a Mortgaged
Property, there is no risk of forfeiture of such property.

SECTION 5.04.  Financial Statements, Reports, etc. Furnish to the Administrative
Agent and the Lenders:

(a)    within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of Holdings and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by KPMG LLP or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
not include (i) an explanatory paragraph expressing substantial doubt about the
ability of Holdings and its consolidated Subsidiaries to continue as a “going
concern” or (ii) any qualification or exception as to the scope of such audit)
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, together with a customary “management discussion
and analysis” report;

(b)    within 45 days after the end of each of the first three Fiscal Quarters
of each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Holdings and its consolidated Subsidiaries as of the close of such Fiscal
Quarter and the results of its operations and the operations of such
Subsidiaries during such Fiscal Quarter and the then elapsed portion of the
fiscal year, comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, together with a customary
“management discussion and analysis” report;

(c)    within 30 days after the end of each of the first two fiscal months of
each Fiscal Quarter, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Holdings and its consolidated

39

--------------------------------------------------------------------------------

 

Subsidiaries as of the close of such fiscal month and the results of its
operations and the operations of such Subsidiaries during such fiscal month and
the then elapsed portion of the fiscal year, comparative figures for the same
periods in the immediately preceding fiscal year, all certified by one of its
Financial Officers as fairly presenting in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(d)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a Compliance Certificate (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent and
the Required Lenders demonstrating compliance with the Financial Covenants and,
in the case of a Compliance Certificate delivered with the financial statements
required by paragraph (a) above (commencing with the financial statements for
the first full fiscal year commencing after the Closing Date), setting forth the
Borrower’s calculation of Excess Cash Flow and the Available Amount for the
fiscal year covered by such statements;

(e)    concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such statements
(which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) certifying that as of the last day of
the immediately preceding fiscal year no Event of Default or Default has
occurred with respect to the Financial Covenants or, if such an Event of Default
or Default has occurred, specifying the extent thereof.

(f)    not later than the date that is 30 days prior to the last day of each
fiscal year of Holdings, a detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for the immediately
following fiscal year on a monthly basis and setting forth the assumptions used
for purposes of preparing such budget) and, promptly when available, any
significant revisions of such budget;

(g)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials, if any, filed by
Holdings, the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of the Securities and Exchange Commission, or with any national
securities exchange, as the case may be;

(h)    promptly after the receipt thereof by Holdings or the Borrower or any of
their respective Subsidiaries, a copy of any “management letter” received by any
such Person from its certified public accountants and the management’s response
thereto;

(i)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(j)    promptly after the delivery thereof to the administrative agent and/or
the collateral agent under the ABL Credit Agreement, copies of each Borrowing
Base Certificate (as defined in the ABL Credit Agreement) with respect to each
fiscal month of Holdings;

(k)    on a weekly basis, a comparison of same-store sales results (on an
aggregate basis) for Stores that have been open for at least one year;

(l) promptly after the receipt thereof by Holdings or the Borrower or any of
their respective Subsidiaries, a copy of any material notices received with
respect to the ABL Credit Agreement; and

(m)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

SECTION 5.05.  Litigation and Other Notices. Furnish to the Administrative Agent
and the Lenders prompt written notice of the following:

(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b)    the filing or commencement of or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

40

--------------------------------------------------------------------------------

 

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$2,500,000, together with a description of such ERISA Event and the actions (if
any) the Borrower or such Subsidiary proposes to take with respect thereto;

(d)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect

(e)    any “Event of Default” or “Default” under and as defined in the ABL
Credit Agreement, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto; and

(f)    any downward change in the Borrower’s corporate credit rating by S&P, in
the Borrower’s corporate family rating by Moody’s or in the ratings of the Term
Facility by S&P or Moody’s, or any notice from either such agency indicating its
intent to effect such a change or to place the Borrower or the Term Facility on
a “CreditWatch” or “WatchList” or any similar list, in each case with negative
implications, or its cessation of, or its intent to cease, rating the Borrower
or the Term Facility.

SECTION 5.06.  Information Regarding Collateral. (a)    Furnish to the
Administrative Agent and the Lenders prompt written notice of any change (i) in
any Loan Party’s corporate name, (ii) in the jurisdiction of organization or
formation of any Loan Party, (iii) in any Loan Party’s identity or type of
organization or organizational structure or (iv) in any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number. Holdings
and the Borrower agree not to effect or permit any change referred to in the
preceding sentence unless all filings have been delivered to the Collateral
Agent (and Collateral Agent has confirmed receipt thereof) or made, under the
Uniform Commercial Code or otherwise, that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral. If requested by the
Administrative Agent, Holdings and the Borrower agree to promptly provide the
Collateral Agent with certified copies of organizational documents reflecting
any of the changes described in the preceding sentence. Holdings and the
Borrower also agree promptly to notify the Administrative Agent and the Lenders
if any material portion of the Collateral is damaged or destroyed.

(b)    In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent and Lenders a
certificate of a Financial Officer setting forth the information required
pursuant to the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 5.06(b).

SECTION 5.07.  Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings; Lender Meetings. (a)    Keep proper books of record and
account in which full, true and correct entries in conformity with GAAP and all
requirements of law are made of all dealings and transactions in relation to its
business and assets. Each Loan Party will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent (for itself and on behalf of the Lenders) or any Lender to visit and
inspect the financial records and the properties of such Person at reasonable
times and as often as reasonably requested and to make extracts from and copies
of such financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor; provided that, excluding any such visits while an Event of Default has
occurred and is continuing, such visits and inspections by the Administrative
Agent or any Lender shall not exceed two times per fiscal year (in the aggregate
for the Administrative Agent and the Lenders) and shall be made during normal
business hours and upon reasonable prior notice; provided, further, that upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower at any time without advance notice.

(b)    In the case of Holdings and the Borrower, use commercially reasonable
efforts to cause the Term Facility to be continuously publicly rated by S&P and
Moody’s, and in the case of the Borrower, use commercially reasonable efforts to
maintain a public corporate credit rating from S&P and a public corporate family
rating from Moody’s, in each case in respect of the Borrower.

(c)    Within (i) 125 days after the end of each fiscal year of Holdings and
(ii) within 60 days after the end of each Fiscal Quarter of Holdings (other than
the fourth Fiscal Quarter of a fiscal year), at the request of the
Administrative Agent or the Required Lenders, hold a meeting (by conference
call, unless otherwise requested by the Administrative Agent, in which case it
will be held at a mutually agreeable location, venue and time, the costs of such
venue or call to be paid by the Borrower) with all Lenders who choose to attend
such meeting, at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of Holdings and its
Subsidiaries and the budgets presented for the current fiscal year of Holdings
and its Subsidiaries.

SECTION 5.08.  Use of Proceeds. (a) Use the proceeds of the Loans (other than
Incremental Term Loans) only for the purposes specified in the introductory
statement to this Agreement, and use the proceeds of Incremental Term Loans only
for general corporate

41

--------------------------------------------------------------------------------

 

purposes, including Permitted Acquisitions, and (b) ensure that no part of the
proceeds of any Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation T, Regulation U or Regulation X.

SECTION 5.09.  Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and the laws applicable to any
Foreign Pension Plan and (b) furnish to the Administrative Agent and the Lenders
as soon as possible after, and in any event within ten days after any
responsible officer of Holdings, the Borrower or any ERISA Affiliate knows or
has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of Holdings, the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $2,500,000, a statement of a Financial Officer of Holdings or the
Borrower setting forth details as to such ERISA Event and the action, if any,
that Holdings or the Borrower proposes to take with respect thereto.

SECTION 5.10.  Compliance with Environmental Laws. Comply, and cause all
lessees, sublessees and other Persons occupying its properties to comply, in all
material respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all environmental permits necessary for its
operations and properties, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; and conduct any
remedial action required in accordance with Environmental Laws; provided,
however, that none of Holdings, the Borrower or any Subsidiary shall be required
to undertake any remedial action required by Environmental Laws to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

SECTION 5.11.  Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without Holdings, the Borrower or any
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after receipt of such request, at
the expense of the Loan Parties, an environmental site assessment report
regarding the matters which are the subject of such Default prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent
and indicating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or remedial action in connection with such Default.

SECTION 5.12.  Further Assurances.

(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all further action (including filing Uniform
Commercial Code and other financing statements, mortgages and deeds of trust)
that may be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Documents and the
Intercreditor Agreement; provided that (a) with respect to (x) any CFC or
Excluded Holdco, 100% of the non-voting Equity Interests (if any) shall be
required to be pledged by the Loan Parties (or such lesser amount that is owned
by any Loan Party) and only 65% of the voting Equity Interests of such CFC (to
the extent owned directly by any Loan Party) shall be required to be pledged,
and (y) Excluded Domestic Subsidiaries, no pledge of any Equity Interests will
be required, (b) leasehold mortgages shall not be required to be delivered with
respect to any leasehold interests of the Loan Parties and (c) Mortgages shall
not be required to be delivered with respect to any fee interest in real
property having a fair market value not exceeding $1,000,000 (or if the subject
property is already mortgaged to a third party to the extent permitted by
Section 6.02, in which case such Mortgage shall be required within 30 days after
such third party’s mortgage is terminated). If the ABL Agent or any lender under
the ABL Credit Agreement receives any additional collateral, guaranty or other
credit enhancement of any type after the date hereof, the Borrower will cause
the same to be granted to the Collateral Agent for the benefit of the Secured
Parties (in accordance with the Intercreditor Agreement). The Borrower will
cause any subsequently acquired or organized Subsidiary (other than a CFC, an
Excluded Domestic Subsidiary, or an Excluded Holdco) that is a Wholly Owned
Subsidiary to become a Loan Party by executing the Guarantee and Collateral
Agreement and each applicable Security Document in favor of the Collateral Agent
within 10 Business Days of such acquisition or organization (or such longer
period as the Administrative Agent shall agree). In addition, from time to time,
but subject to the limitations set forth in the Security Documents, the Borrower
will, at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests with
respect to such of its assets and properties (other than Excluded Assets) as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of Holdings, the Borrower and the
Domestic Subsidiaries, in each case, other than Excluded Assets). Such security
interests and Liens will be created under the Security Documents and other
security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance reasonably satisfactory to the Collateral Agent,
and the Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section 5.12, including with respect to real property,
Mortgages, legal opinions, title insurance policies, surveys, and any other
items required to be

42

--------------------------------------------------------------------------------

 

delivered with respect to the Mortgaged Properties pursuant to Section 5.13. The
Borrower agrees to provide such evidence as the Collateral Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien. In furtherance of the foregoing, the Borrower will
give prompt notice to the Administrative Agent of the acquisition by it or any
of the Subsidiaries of any fee interest in real property having a value in
excess of $1,000,000.

(b) (i)    Upon the request of the Collateral Agent (at the direction of the
Required Lenders), request and use reasonable efforts to cause any landlord of
any Loan Party to deliver a Collateral Access Agreement to the Collateral Agent
in such form as the Collateral Agent and Required Lenders may reasonably
require, provided that in all events such Collateral Access Agreement shall be
furnished for each of Borrowers’ distribution centers; and (ii) simultaneously
with the delivery to the ABL Agent, deliver to the Collateral Agent a Collateral
Access Agreement for any location or Store for which a Collateral Access
Agreement has been provided to the ABL Agent.

SECTION 5.13.  Real Property Collateral. As promptly as practicable, and in any
event, not later than 30 days after the date of acquisition (or such later date
as the Collateral Agent shall agree) of any fee interest in real property having
a value (together with improvements thereof) in excess of $1,000,000 (unless, in
each case, the subject property is already mortgaged to a third party to the
extent permitted by Section 6.02, in which case compliance with the provisions
of this Section 5.13 with respect to such real property shall be required within
30 days after such third party’s mortgage is terminated), (i) execute and
deliver a Mortgage, in favor of the Collateral Agent, for the benefit of the
Secured Parties, covering such real property, which Mortgage shall be first
priority subject to any prior Liens permitted under Section 6.02, (ii) if
requested by the Collateral Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Collateral Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Collateral Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Collateral Agent, (iii) if reasonably requested
by the Collateral Agent, deliver to the Collateral Agent legal opinions relating
to the matters described above, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Collateral Agent and (iv) if
any improvement on such real property is in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then (x) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (y) deliver to the Collateral Agent
evidence of such compliance in form and substance reasonably acceptable to the
Collateral Agent. In the event the Specified Real Property remains a Material
Real Property on or after June 30, 2015, the Borrower agrees to promptly (but in
no event later than July 15, 2015) deliver those documents set forth in clauses
(i), (ii), (iii) and (iv) of the proceeding sentence to the Collateral Agent, to
the extent requested by the Collateral Agent (at the direction of the Required
Lenders), as the case may be.

SECTION 5.14.  Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the parties hereto
acknowledge and agree that the Borrower and Holdings shall take, or cause their
respective Subsidiaries to take, as applicable, the actions specified in
Schedule 5.14 attached hereto within the time periods set forth in Schedule
5.14. The provisions of Schedule 5.14 shall be deemed incorporated by reference
herein as fully as if set forth herein in its entirety.

ARTICLE VI

Negative Covenants

Each of Holdings and the Borrower covenants and agrees with the Administrative
Agent, the Collateral Agent and each Lender that, so long as this Agreement
shall remain in effect and until the Commitments have been terminated and the
principal of and interest on each Loan and all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full (other than
contingent obligations that survive termination of the Loan Documents for which
no claim has been made) neither Holdings nor the Borrower will, nor will they
cause or permit any of the Subsidiaries to:

SECTION 6.01.  Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
(and Permitted Refinancing Indebtedness in respect thereof);

(b)    Indebtedness created hereunder and under the other Loan Documents;

43

--------------------------------------------------------------------------------

 

(c) (x)    intercompany Indebtedness of the Borrower and the Subsidiaries to the
extent permitted by Section 6.04(c), so long as any such Indebtedness
constituting an obligation of a Loan Party is subordinated to the Obligations
pursuant to an Affiliate Subordination Agreement and (y) Guarantees by a Loan
Party of Indebtedness of another Loan Party;

(d)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
Permitted Refinancing Indebtedness in respect thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
incurred pursuant to Section 6.01(e) shall not exceed $15,000,000 at any time
outstanding;

(e)    Capital Lease Obligations (and any Permitted Refinancings thereof) in an
aggregate principal amount, when combined with the aggregate principal amount of
all Indebtedness incurred pursuant to Section 6.01(d), not in excess of
$15,000,000 at any time outstanding;

(f)    Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(g)    Indebtedness of Holdings and its Subsidiaries incurred under the ABL
Documents (and Permitted Refinancing Indebtedness in respect thereof) in an
aggregate principal amount, with respect to loans, advances and outstanding
letters of credit, not to exceed $135,000,000 at any time outstanding; provided
that, after the Closing Date, Holdings and its Subsidiaries shall be permitted
to incur additional Indebtedness under the ABL Documents in an aggregate
principal amount, with respect to loans, advances and outstanding letters of
credit, not to exceed $15,000,000, so long as, (x) such additional Indebtedness
is not incurred prior to June 3, 2017 and (y) both before and immediately after
giving effect to any increase in the commitments under the ABL Facilities such
that the aggregate principal amount of commitments under the ABL Facility
exceeds $150,000,000 (and assuming any such additional commitments or loans made
thereunder are fully funded on such date), the Borrower would be in compliance
with Section 6.11 on a Pro Forma Basis (assuming that the maximum Total Net
Leverage Ratio permitted at the time by Section 6.11 was in fact 15.0% less than
the ratio actually provided for in such Section at such time as of the most
recently completed period of four consecutive Fiscal Quarters ending prior to
such transaction for which Section 5.04 Financials have been delivered (by way
of illustration, if the Total Net Leverage Ratio permitted at such time by
Section 6.11 is 2.50:1.00, Holdings and its Subsidiaries shall be permitted to
incur such additional Indebtedness so long as the Total Net Leverage Ratio does
not exceed 2.125:1.00 on a Pro Forma Basis both before and immediately after
giving effect to such increase (and assuming any such additional commitments or
loans are fully funded on such date)); and

(h) (i)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof); provided that (x) such Indebtedness exists at the time such Persons
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (y) immediately before and after such
Person becomes a Subsidiary, no Default or Event of Default shall have occurred
and be continuing and (ii) Permitted Refinancing Indebtedness in respect
thereof;

(i)    Indebtedness in respect of those Hedging Agreements incurred in the
ordinary course of business, consistent with prudent business practice and not
for speculative purposes;

(j)    other Indebtedness of the Borrower or the Subsidiaries in an aggregate
principal amount not exceeding $10,000,000 at any time outstanding;

(k)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(l)    Indebtedness incurred in the ordinary course of business in connection
with the financing of insurance premiums;

(m)    Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees (or their estates, spouses
or former spouses) of any Loan Party or any Subsidiary to purchase or redeem
Equity Interests of Holdings purchased or redeemed pursuant to Section 6.06(a);

(n)    Indebtedness incurred in the ordinary course of business in connection
with cash pooling arrangements, cash management and other similar arrangements
consisting of netting arrangements and overdraft protections incurred in the
ordinary course of business;

(o)    Indebtedness consisting of debt owing to a seller incurred in connection
with a Permitted Acquisition (whether in the form of an “earn out” or
otherwise); provided that such Indebtedness is subordinated to the Obligations
in a manner reasonably satisfactory to the Administrative Agent and the Required
Lenders;

(p)    Indebtedness representing any taxes, assessments or governmental charges
so long as (x) the validity or amount thereof shall be contested in good faith
by appropriate proceedings, (y) the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (x) such
contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien; and

44

--------------------------------------------------------------------------------

 

(q)    Contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business in connection with the construction or
improvement of Stores.

SECTION 6.02.  Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

(a)    Liens on property or assets of the Borrower and its Subsidiaries existing
on the date hereof and set forth in Schedule 6.02; provided that such Liens
shall secure only those obligations which they secure on the date hereof and any
Permitted Refinancing Indebtedness in respect thereof;

(b)    any Lien created under the Loan Documents;

(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or assets
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary, as the case may be; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Holdings, the Borrower or any Subsidiary and (iii) such
Lien secures only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be (or
Permitted Refinancing Indebtedness in respect thereof;

(d)    Liens for taxes, assessments or governmental charges or levies not yet
due or which are being contested in compliance with Section 5.03;

(e)    carriers’, warehousemen’s, landlord’s, supplier’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and securing obligations that are not due and payable or which are
being contested in compliance with Section 5.03;

(f)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

(g)    deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h)    zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar minor title encumbrances incurred in the
ordinary course of business which are non- monetary Liens and, in the aggregate,
do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

(i)    purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (d) or (e) of Section 6.01, (ii) such
security interests are incurred, and the Indebtedness secured thereby is
created, within 90 days after such acquisition (or construction), (iii) the
Indebtedness secured thereby does not exceed the lesser of the cost or the fair
market value of such real property, improvements or equipment at the time of
such acquisition (or construction) and (iv) such security interests do not apply
to any other property or assets of Holdings, the Borrower or any Subsidiary;

(j)    judgment Liens securing judgments not constituting an Event of Default
under Section 7.01;

(k)    other Liens securing liabilities otherwise permitted hereunder in an
aggregate amount not to exceed $10,000,000 at any time outstanding; and

(l)    Liens on Collateral securing Indebtedness permitted under clause (g) of
Section 6.01, to the extent such Liens comply with the Intercreditor Agreement;
provided that any such Liens on any Term Priority Collateral (as defined in the
Intercreditor Agreement) are junior to the Liens on the Term Priority Collateral
(as defined in the Intercreditor Agreement) securing the Obligations;

(m)    Liens securing Indebtedness under Section 6.01(h); provided that such
Liens exist at the time the Person that is the obligor thereof became a
Subsidiary and were not incurred in contemplation of or in connection with such
Person becoming a Subsidiary and relate solely to the assets of such Person that
has become a Subsidiary;

(n)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers;

45

--------------------------------------------------------------------------------

 

(o)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Permitted Investments on deposit in one or more
accounts, in each case, granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements;

(p)    licenses and sublicenses of Intellectual Property granted in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Loan Parties;

(q)    Liens in favor of customs and revenue authorities which secure payment of
customs duties in connection with the importation of goods; and

(r)    Liens arising from precautionary Uniform Commercial Code financing
statements filed under any lease or consignment of goods and not otherwise
prohibited by this Agreement.

SECTION 6.03.  Anti-Layering. Create or incur any Indebtedness (other than the
Obligations) that is subordinated or junior in right of payment to any other
Indebtedness of the Loan Parties, unless such Indebtedness is also subordinated
or junior in right of payment, in the same manner and to the same extent, to the
Obligations.

SECTION 6.04.  Investments, Loans and Advances. Purchase, hold or acquire any
Investment, except:

(a)(i) Investments by Holdings, the Borrower and the Subsidiaries existing on
the date hereof in the Equity Interests of the Borrower and the Subsidiaries and
(ii) additional Investments by Holdings, the Borrower and the Subsidiaries in
the Equity Interests of the Borrower and the Subsidiary Guarantors; provided
that any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Guarantee and Collateral Agreement (subject to the limitations applicable to
Equity Interests in Excluded Domestic Subsidiaries, voting stock of CFCs or
Excluded Holdcos, and Excluded Assets referred to therein);

(b)    cash and Permitted Investments;

(c)    loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that
(i) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged to the Collateral Agent for the ratable benefit of the
Secured Parties pursuant to the Guarantee and Collateral Agreement, (ii) such
loans and advances shall be unsecured and subordinated to the Obligations (to
the extent constituting an obligation of a Loan Party) pursuant to an Affiliate
Subordination Agreement, and (iii) the amount of such loans and advances made by
Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (a) above;

(d)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(e)    the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective directors, officers and
employees so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $2,000,000;

(f)    the Borrower and the Subsidiaries may enter into Hedging Agreements
permitted by Section 6.01(i);

(g)    the Borrower or any Subsidiary may acquire all or substantially all the
assets of a Person or line of business of such Person, or not less than 100% of
the Equity Interests (other than directors’ qualifying shares) of a Person
(referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Holdings, the Borrower or any
Subsidiary, and the board of directors (or similar governing body) of such
Person shall not have indicated publicly its opposition to the consummation of
such proposed acquisition; (ii) the Acquired Entity shall be in a line of
business permitted under Section 6.08; and (iii) at the time of such transaction
(A) both before and immediately after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing; (B) both before and
immediately after giving effect thereto, the Borrower would be in compliance
with the Financial Covenants on a Pro Forma Basis (assuming, for purposes of
compliance with Section 6.11, that the maximum Total Net Leverage Ratio
permitted at the time by such Section was in fact 0.25 to 1.00 less than the
ratio actually provided for in such Section at such time) as of the most
recently completed period of four consecutive Fiscal Quarters ending prior to
such transaction for which Section 5.04 Financials have been delivered; (C) the
total consideration paid in connection with such acquisition and any other
acquisitions pursuant to this Section 6.04(g) (including any Indebtedness of the
Acquired Entity that is assumed by the Borrower or any Subsidiary following such
acquisition and any payments following such acquisition pursuant to earn-out
provisions or similar obligations) shall not in the aggregate exceed
(i) (x) $100,000,000 or (y) $10,000,000 with respect to any such acquisition
where any of the Persons acquired (directly or indirectly) are not required to
become Guarantors under Section 5.12 or where substantially all of the assets
acquired (in the case of a purchase of assets other than Equity Interests),
directly or indirectly, are not pledged as Collateral pursuant to Section 5.12;
(D) at least 2 Business Days prior to such acquisition (or such later date as
permitted by the Administrative Agent and the Required Lenders), the Borrower
shall have delivered a certificate of a Financial Officer, certifying as to
compliance with the foregoing clauses (A) through (C) and

46

--------------------------------------------------------------------------------

 

containing reasonably detailed calculations in support thereof, in form and
substance satisfactory to the Administrative Agent and the Required Lenders,
and, if the total consideration paid in connection with such acquisition
(including any Indebtedness of the Acquired Entity that is assumed by the
Borrower or any Subsidiary following such acquisition and any payments following
such acquisition pursuant to earn-out provisions or similar obligations) exceeds
$10,000,000, attaching a copy of the applicable acquisition agreement and (E)
the Borrower shall comply, and shall cause the Acquired Entity to comply, with
the applicable provisions of Section 5.12 and the Security Documents (any
acquisition of an Acquired Entity meeting all the criteria of this
Section 6.04(g) being referred to herein as a “Permitted Acquisition”);

(h)    Investments by the Borrower in Hedging Agreements permitted under
Section 6.01(i);

(i)    to the extent constituting Investments, transactions permitted under
Section 6.05(a) among the Loan Parties and their Subsidiaries; and

(j)    in addition to Investments permitted by paragraphs (a) through (i) above,
additional Investments by the Borrower and the Subsidiaries so long as the
aggregate amount of such Investments (calculated based on the fair market value
of each such Investment as of the date of the making of such Investment)
pursuant to this paragraph (j) (determined without regard to any write-downs or
write-offs of such Investments) does not exceed (x) $15,000,000 plus (v) the
Available Amount at such time, in the aggregate; provided that (x) both before
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (y) both before and immediately after giving effect
thereto, the Borrower would be in compliance with the Financial Covenants on a
Pro Forma Basis for the most recent Calculation Period for which Section 5.04
Financials have been delivered and (z) with respect to any Investment in an
amount in excess of $10,000,000, at least 2 Business Days prior to the making of
such Investment (or such later date as permitted by the Administrative Agent and
the Required Lenders), the Borrower shall have delivered a certificate of a
Financial Officer, certifying as to compliance with this paragraph (j) and as to
the Available Amount and containing reasonably detailed calculations in support
thereof, in form and substance satisfactory to the Administrative Agent and the
Required Lenders.

SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or substantially all of the assets of any other Person, except that (i) the
Borrower and any Subsidiary may purchase and sell inventory and grant licenses
and sublicenses of Intellectual Property that do not interfere in any material
respect with the ordinary conduct of business of the Loan Parties and their
Subsidiaries, in each case, in the ordinary course of business, (ii) if at the
time thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing (x) any Wholly Owned Subsidiary
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (y) any Wholly Owned Subsidiary (other than the Borrower)
may merge into or consolidate with any other Wholly Owned Subsidiary (other than
the Borrower) in a transaction in which the surviving entity is a Wholly Owned
Subsidiary and no Person other than the Borrower or a Wholly Owned Subsidiary
receives any consideration (provided that if any party to any such transaction
is a Loan Party, the surviving entity of such transaction shall be a Loan Party)
and (z) the Borrower and the Subsidiaries may make Permitted Acquisitions,
(iii) any Subsidiary (other than the Borrower) may dissolve, liquidate or wind
up its affairs at any time if the assets of such Subsidiary are transferred to a
Loan Party or, in the case of the dissolution, liquidation or winding up of a
Subsidiary that is not a Loan Party, to a Loan Party or any other Subsidiary and
(iv) the Borrower or any of its Subsidiaries may sell, transfer, lease or
otherwise dispose of all or substantially all of their assets to the Borrower or
a Subsidiary thereof; provided that in the case of any such sale, transfer,
lease or other disposition by a Loan Party, the Person to which such sale,
transfer, lease or other disposition is made shall be the Borrower or a Wholly
Owned Subsidiary of the Borrower that is a Loan Party.

(b)    Make any Asset Sale otherwise permitted under paragraph (a) above unless
(i) such Asset Sale is for consideration at least 85% of which is cash,
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (iii) the fair market value
of all assets sold, transferred, leased or disposed of pursuant to this
paragraph (b) shall not exceed (i) $20,000,000 in any fiscal year or
(ii) $80,000,000 in the aggregate.

SECTION 6.06.  Restricted Payments; Restrictive Agreements. (a)    Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i)
[reserved], (ii) the Borrower or any Subsidiary may declare and pay dividends or
make other distributions ratably to its equity holders, (iii) so long as no
Event of Default or Default shall have occurred and be continuing or would
result therefrom, the Borrower may, or the Borrower may make distributions to
Holdings so that Holdings may (and Holdings may) repurchase its Equity Interests
owned by employees of Holdings, the Borrower or the Subsidiaries or make
payments to employees of Holdings, the Borrower or the Subsidiaries upon
termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees in an aggregate amount not to exceed
$2,000,000 in any fiscal year with

47

--------------------------------------------------------------------------------

 

unused amounts in any fiscal year being carried over to the immediately
succeeding fiscal year; provided that in determining whether any amount is
available for carry-over, the amount expended in any fiscal year shall first be
deemed to be from the amount allocated to such fiscal year (before giving effect
to any carryover)) and (iv) the Borrower may make Restricted Payments to
Holdings (x) in an amount not to exceed $250,000 in any fiscal year, to the
extent necessary to pay general corporate and overhead expenses incurred by
Holdings in the ordinary course of business and (y) for so long as Holdings, the
Borrower and the Subsidiaries are members of the same combined, unitary or
affiliated group of corporations within the meaning of Section 1504 of the Code
(or corresponding provision of state or local law), in an amount necessary to
pay the Tax liabilities of Holdings directly attributable to (or arising as a
result of) the operations of the Borrower and the Subsidiaries; provided,
however, that (A) the amount of such Restricted Payments shall not exceed the
Borrower’s or a Subsidiary’s (as applicable) share of the group’s consolidated
tax liability under Section 1552 of the Code (or corresponding provision of
state or local law) and (B) all Restricted Payments made to Holdings pursuant to
this clause (iii) are used by Holdings for the purposes specified herein within
20 days of the receipt thereof.

(b)    Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of
Holdings, the Borrower or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets for the benefit of the Secured Parties,
or (ii) the ability of any Subsidiary of the Borrower to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary of the Borrower or to
Guarantee Indebtedness of the Borrower or any Subsidiary of the Borrower;
provided that (A) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document or any ABL Document, (B) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary of the Borrower pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (C) clause (i) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(D) clause (i) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

(c)    The Borrower may make Restricted Payments, in an aggregate amount not to
exceed the Available Amount as of the time such Restricted Payment is made;
provided that (x) both before and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, (y) both before and
immediately after giving effect thereto, the Total Net Leverage Ratio for the
most recent Calculation Period for which Section 5.04 Financials have been
delivered would not exceed 2.50 to 1.00 on a Pro Forma Basis and (z) with
respect to any Restricted Payment in an amount in excess of $10,000,000, at
least 2 Business Days prior to the making of such Restricted Payment (or such
later date as permitted by the Administrative Agent and the Required Lenders),
the Borrower shall have delivered a certificate of a Financial Officer,
certifying as to compliance with this paragraph (c) and as to the Available
Amount and containing reasonably detailed calculations in support thereof, in
form and substance satisfactory to the Administrative Agent and the Required
Lenders.

SECTION 6.07.  Transactions with Affiliates. Except for transactions between or
among the Loan Parties, sell or transfer any property or assets to, or purchase
or acquire any property or assets from, or otherwise engage in any other
transactions with, or for the benefit of, any of its Affiliates, except that (a)
the Borrower or any Subsidiary may engage in any of the foregoing transactions
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) to pay or reimburse the
Sponsor for reasonable out-of-pocket costs and expenses related to management,
monitoring consulting and advisory services provided to Holdings and its
Subsidiaries, (c) [reserved], (d) make Restricted Payments permitted under
Section 6.06, (e) enter into and pay customary compensation and indemnity
arrangements for officers, directors and other employees of Holdings and its
Subsidiaries entered into in the ordinary course of business, (f) incur and, to
the extent permitted hereby, perform its obligations under, Indebtedness
permitted under Section 6.01(m) and (v) make the investments permitted under
Section 6.04(e).

SECTION 6.08.  Business of Holdings, Borrower and Subsidiaries. (a)    With
respect to Holdings, engage in any business activities or have any assets or
liabilities (i) other than its ownership of the Equity Interests of the Borrower
and Minnesota Merchandising and liabilities incidental thereto, including its
liabilities pursuant to the Guarantee and Collateral Agreement and its guarantee
of the Borrower’s indebtedness under the ABL Credit Agreement, pursuant to the
ABL Documents, (ii) distribution of any Restricted Payments permitted by
Section 6.06 and (iii) activities incidental to the business or activities
described in clauses (i)-(ii) above.

(b)    With respect to Minnesota Merchandising, engage in any business
activities or have any assets or liabilities (i) other than engaging in business
activities and incurring liabilities to purchasers of gift card at the Stores
related to or incidental to such gift card business, (ii) incur its liabilities
pursuant to the Guarantee and Collateral Agreement and the ABL Documents and
(iii) activities incidental to the business or activities described in clauses
(i)-(ii) above.

48

--------------------------------------------------------------------------------

 

(c)    With respect to the Borrower and its Subsidiaries, engage at any time in
any business or business activity other than the business currently conducted by
it and business activities reasonably incidental thereto.

SECTION 6.09.  Other Indebtedness and Agreements. (a) (i) Permit any waiver,
supplement, modification, amendment, termination or release of (x) any ABL
Document or agreement in respect of any refinancing of any Indebtedness under
the ABL Documents, in each case except as permitted by the Intercreditor
Agreement, or (y) any indenture, instrument or agreement (other than the ABL
Documents) pursuant to which any Material Indebtedness of Holdings, the Borrower
or any of the Subsidiaries is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner adverse to Holdings, the Borrower,
any of the Subsidiaries or the Lenders or (ii) any waiver, supplement,
modification or amendment of its certificate of incorporation, by- laws,
operating, management or partnership agreement or other organizational
documents, to the extent any such waiver, supplement, modification or amendment
would be adverse to the Lenders in any material respect (including
reorganization of the Borrower or any other Loan Party in a non-U.S.
jurisdiction).

(b) (i)    With respect to any Subordinated Indebtedness or Junior Indebtedness,
make any distribution, whether in cash, property, securities or a combination
thereof, other than regular scheduled payments of principal and interest as and
when due (to the extent not prohibited by applicable subordination provisions or
subordination agreements), in respect of, or pay or directly or indirectly
(including pursuant to any Synthetic Purchase Agreement) redeem, repurchase,
retire or otherwise acquire for consideration such Indebtedness except
(A) Permitted Refinancing Indebtedness incurred pursuant to Section 6.01 and
(B) unless an Event of Default has occurred and is continuing, payments in
respect of such Indebtedness owing to the Borrower or any Subsidiary of the
Borrower to the extent not otherwise prohibited hereunder, or (ii) pay in cash
any amount in respect of any Indebtedness or preferred Equity Interests that may
at the obligor’s option be paid in kind or in other securities (other than
Indebtedness or preferred Equity Interests held by the Borrower or a Loan Party
that is a Subsidiary of the Borrower).

(c)    Notwithstanding the foregoing, the Borrower and its Subsidiaries may pay,
redeem, purchase, retire or otherwise acquire for value Indebtedness in
transactions that would otherwise be prohibited by paragraph (b) above in an
amount not to exceed the Available Amount at such time; provided that (x) both
before and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (y) both before and immediately after giving
effect thereto, the Total Net Leverage Ratio would not exceed 2.50 to 1.00 on a
Pro Forma Basis for the most recent Calculation Period for which Section 5.04
Financials have been delivered and (z) with respect to any such payment,
redemption, purchase, retirement or acquisition in an amount in excess of
$10,000,000, at least 2 Business Days prior to the making of such payment,
redemption, purchase, retirement or acquisition (or such later date as permitted
by the Administrative Agent and the Required Lenders), the Borrower shall have
delivered a certificate of a Financial Officer, certifying as to compliance with
this paragraph (c) and as to the Available Amount and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent and the Required Lenders.

49

--------------------------------------------------------------------------------

 

SECTION 6.10.  Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any Calculation Period ending during any period set forth below (inclusive of
the dates set forth below) to be less than the ratio set forth opposite such
date or period below:

 

Date or Period

 

  

Ratio

 

 

Closing Date through February 5, 2015

 

  

 

2.85 to 1.00

 

  

February 6, 2015 through May 5, 2015

 

  

 

3.00 to 1.00

 

  

May 6, 2015 through August 5, 2015

 

  

 

3.00 to 1.00

 

  

August 6, 2015 through November 5, 2015

 

  

 

3.00 to 1.00

 

  

November 6, 2015 through February 5, 2016

 

  

 

3.00 to 1.00

 

  

February 6, 2016 through May 5, 2016

 

  

 

3.50 to 1.00

 

  

May 6, 2016 through August 5, 2016

 

  

 

3.50 to 1.00

 

  

August 6, 2016 through November 5, 2016

 

  

 

3.50 to 1.00

 

  

November 6, 2016 through February 5, 2017

 

  

 

3.50 to 1.00

 

  

February 6, 2017 through May 5, 2017

 

  

 

4.00 to 1.00

 

  

May 6, 2017 through August 5, 2017

 

  

 

4.00 to 1.00

 

  

August 6, 2017 through November 5, 2017

 

  

 

4.00 to 1.00

 

  

November 6, 2017 through February 5, 2018

 

  

 

4.00 to 1.00

 

  

February 6, 2018 through the Maturity Date

 

  

 

4.50 to 1.00

 

  

SECTION 6.11.  Maximum Total Net Leverage Ratio. Permit the Total Net Leverage
Ratio as of the last day of any Calculation Period ending during a period set
forth below (inclusive of the dates set forth below) to be greater than the
ratio set forth opposite such period below:

 

Date or Period

 

  

Ratio

 

 

Closing Date through February 5, 2015

 

  

 

4.19 to 1.00

 

  

February 6, 2015 through May 5, 2015

 

  

 

4.61 to 1.00

 

  

May 6, 2015 through August 5, 2015

 

  

 

4.82 to 1.00

 

  

August 6, 2015 through November 5, 2015

 

  

 

4.67 to 1.00

 

  

November 6, 2015 through February 5, 2016

 

  

 

3.80 to 1.00

 

  

February 6, 2016 through May 5, 2016

 

  

 

4.07 to 1.00

 

  

May 6, 2016 through August 5, 2016

 

  

 

4.25 to 1.00

 

  

August 6, 2016 through November 5, 2016

 

  

 

4.12 to 1.00

 

  

November 6, 2016 through February 5, 2017

 

  

 

3.35 to 1.00

 

  

February 6, 2017 through May 5, 2017

 

  

 

3.46 to 1.00

 

  

May 6, 2017 through August 5, 2017

 

  

 

3.61 to 1.00

 

  

August 6, 2017 through November 5, 2017

 

  

 

3.50 to 1.00

 

  

November 6, 2017 through February 5, 2018

 

  

 

2.85 to 1.00

 

  

February 6, 2018 through the Maturity Date

 

  

 

2.50 to 1.00

 

  

50

--------------------------------------------------------------------------------

 

 SECTION 6.12.  Fiscal Year. With respect to Holdings and the Borrower, change
their fiscal year-end to a date other than the Saturday closest to January 31 of
each calendar year.

SECTION 6.13.  Certain Equity Securities. Issue any Equity Interest that is not
Qualified Capital Stock.

ARTICLE VII

Events of Default

SECTION 7.01.  Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a)    any representation or warranty made or deemed made by any Loan Party in
or in connection with any Loan Document or any Credit Event hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished by or on behalf
of any Loan Party in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished or, with respect to any representation or warranty that
is qualified as to “materiality”, “Material Adverse Effect” or similar language,
shall prove to have been false or misleading in any respect when so made, deemed
made or furnished;

(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;

(d)    default shall be made in the due observance or performance by Holdings,
the Borrower or any Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a), 5.02, 5.04(a), 5.04(b), 5.04(d), 5.05, 5.07, 5.08 or 5.14 or
in Article VI;

(e)    default shall be made in the due observance or performance by Holdings,
the Borrower or any Subsidiary of any covenant, condition or agreement contained
in any Loan Document (other than those specified in (b), (c) or (d) above) and
such default shall continue unremedied for a period of 30 days after the earlier
of (i) notice thereof from the Administrative Agent to the Borrower (which
notice shall also be given at the request of any Lender) or (ii) knowledge
thereof of Holdings or the Borrower;

(f) (x) (i)    Holdings, the Borrower or any Subsidiary shall fail to pay any
principal, interest or other amounts, regardless of amount, due in respect of
any Material Indebtedness, when and as the same shall become due and payable, or
(ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof (or to require an offer
to be made in respect of the prepayment, repurchase or redemption thereof),
prior to its scheduled maturity; provided that this clause (ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; or (y) Holdings,
the Borrower or any Subsidiary shall (A) fail to pay any principal, interest or
other amounts, regardless of amount, due in respect of any Indebtedness under
the ABL Documents when and as the same shall become due and payable or (B) any
other event or condition occurs that results in any Indebtedness under the ABL
Documents becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such Indebtedness or any trustee or agent on its or their
behalf to cause such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof (or to require an offer to be made
in respect of the prepayment, repurchase or redemption thereof), prior to its
scheduled maturity;

(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Subsidiary, or of a substantial part of
the property or assets of Holdings, the Borrower or a Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of the property or assets of Holdings, the Borrower or a
Subsidiary or (iii) the winding-up or liquidation of Holdings, the Borrower or
any Subsidiary (except with respect to a Subsidiary of the Borrower, as
permitted under Section 6.05(a)); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

51

--------------------------------------------------------------------------------

 

(h)    Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Subsidiary or for a substantial part of the property or assets
of Holdings, the Borrower or any Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

(i)    one or more judgments shall be rendered against Holdings, the Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of Holdings, the Borrower or any Subsidiary to
enforce any such judgment and such judgment either (i) is for the payment of
money in an aggregate amount in excess of $5,000,000 (to the extent not covered
by any third party insurance as to which the insurer has acknowledged coverage)
or (ii) is for injunctive relief and could reasonably be expected to result in a
Material Adverse Effect;

(j)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $5,000,000;

(k)    any Guarantee under the Guarantee and Collateral Agreement or any other
Security Document for any reason shall cease to be in full force and effect
(other than in accordance with its terms), or any Guarantor shall deny in
writing that it has any further liability under the Guarantee and Collateral
Agreement or any other Security Document (in each case, other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents);

(l)    any security interest purported to be created by any Security Document
shall cease to be, or shall be asserted by the Borrower or any other Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in any
material portion of the assets covered thereby;

(m)    the Intercreditor Agreement or any provision of any thereof shall cease
to be in full force or effect (except in accordance with its terms) or any Loan
Party or lender under the ABL Credit Agreement shall deny or disaffirm in
writing its obligations thereunder; or

(n)    there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the written request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02.  Right to Cure. (a)    Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails to comply with
the requirements of any of the Financial Covenants with respect to any
Calculation Period, at any time after the last day of the relevant Calculation
Period until the expiration of the tenth Business Day subsequent to the date on
which a Compliance Certificate with respect to such Calculation Period is
required to be delivered in accordance with Section 5.04(c) (such period
commencing after the Calculation Period and ending prior to the expiration of
such tenth Business Day, the “Cure Period”), Holdings shall have the right to
receive cash capital contributions or issue Qualified Capital Stock in the form
of common stock for cash (which cash Holdings shall promptly contribute to the
Borrower as cash common equity) (collectively, the “Cure Right”), and upon the
receipt by the Borrower of such cash (the “Cure Amount”) the Financial Covenants
shall be recalculated giving effect to the following pro forma adjustment:

(i)    Consolidated EBITDA shall be increased, solely for the purpose of
measuring the Financial Covenants with respect to such Calculation Period (the
“Initial Calculation Period”) and any subsequent Calculation Period that
contains the last Fiscal

52

--------------------------------------------------------------------------------

 

Quarter of the Initial Calculation Period, and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; and

(ii)    if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Covenants,
the Borrower shall be deemed to have satisfied the requirements of the Financial
Covenants as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of the Financial Covenants that had occurred shall
be deemed cured for the purposes of this Agreement;

provided that (x) the Borrower shall have notified the Administrative Agent of
the exercise of such Cure Right prior to the issuance of the relevant Equity
Interests for cash or the receipt of the cash contributions by Holdings and
(y) such cash is actually received by the Borrower (including through capital
contribution of such cash by Holdings to the Borrower) during the Cure Period.

(b)    Notwithstanding anything herein to the contrary, (i) in each four
consecutive Fiscal Quarter period of Holdings there shall be at least two Fiscal
Quarters in which the Cure Right is not exercised, (ii) during the term of this
Agreement, the Cure Right shall not be exercised more than four times, (iii) for
purposes of this Section 7.02, the Cure Amount shall be no greater than the
minimum amount required for purposes of complying with the Financial Covenants
for the relevant period, and any amounts in excess thereof shall not be deemed
to be a Cure Amount, (iv) the Cure Amount received pursuant to any exercise of
the Cure Right shall be disregarded for purposes of determining any financial
ratio-based terms, the Available Amount and any available basket hereunder, and
(v) the Cure Amount shall not result in any (x) reduction in Indebtedness for
purposes of calculating compliance with any of the financial covenants hereunder
or (y) increase in the amount of cash and Cash Equivalents that would otherwise
be included in the calculation of Total Net Debt.

SECTION 7.03.  Application of Proceeds. All amounts received by or on behalf of
the Collateral Agent or any other Secured Party (i) pursuant to Section 2.05 of
the Security Agreement, (ii) consisting of the proceeds of any collection, sale,
foreclosure or other realization (in connection with the exercise of remedies or
following an Event of Default under Section 7.01 (g) or (h)) upon any
Collateral, including any Collateral consisting of cash, or following the
acceleration or maturity of the Obligations and (iii) following an Event of
Default under Section (g) or (h), shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, by the Collateral
Agent as follows:

(a)    First, to the payment of all costs and expenses incurred by the
Administrative Agent or the Collateral Agent (in their respective capacities as
such hereunder or under any other Loan Document) in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel (subject
to the limitations set forth in Section 9.05), the repayment of all advances
made by the Administrative Agent and/or the Collateral Agent hereunder or under
any other Loan Document on behalf of any Loan Party and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document and all indemnification and
reimbursement obligations owing to the Administrative Agent or the Collateral
Agent under any Loan Document;

(b)    Second, ratably, to pay Obligations in respect of any cost or expense
reimbursements, fees (other than the Prepayment Premium) or indemnities (other
than contingent indemnity obligations for which no claim has been asserted) then
due to any of the Lenders under the Loan Documents, until paid in full;

(c)    Third, ratably, to pay interest (other than default interest) then due
and payable in respect of the Obligations under the Loan Documents, until paid
in full;

(d)    Fourth, to pay the outstanding principal balance of the Term Loan (in the
inverse order of the maturity of the installments due thereunder), until the
Term Loan is paid in full;

(e)    Fifth, to pay any other amounts in respect of any other Obligations other
than any Prepayment Premium or default interest, until paid in full;

(f)    Sixth, to pay any Obligations in respect of any Prepayment Premium and
default interest then due to any of the Lenders under the Loan Documents, until
paid in full; and

(g)    Seventh, to the Loan Parties, their successors or assigns, or as a court
of competent jurisdiction may otherwise direct.

53

--------------------------------------------------------------------------------

 

ARTICLE VIII

The Administrative Agent and the Collateral Agent; Etc.

SECTION 8.01.  Appointment and Authority. Each Lender hereby irrevocably
appoints the Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and each Lender irrevocably authorizes
the Agents to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Each Agent may, and
each Lender authorizes each Agent to, enter into all Loan Documents to which
such Agent is intended to be a party and accept all Security Documents. Any
action taken by an Agent in accordance with the provisions of the Loan
Documents, and the exercise by the Agents of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Lenders. Without limiting the generality of
the foregoing, the Agents shall have the sole and exclusive authority to (a) act
as the disbursing and collecting agent for Lenders with respect to all payments
and collections arising in connection with the Loan Documents; (b) execute and
deliver as Administrative Agent and/or Collateral Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document; (c) act as collateral agent for Lenders for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; (e) act as loss payee and additional insured on behalf of the
Lenders under any insurance policies of the Loan Parties and (f) exercise any
rights or remedies with respect to any Collateral or under any Loan Documents,
applicable law or otherwise.

SECTION 8.02.  Duties. The title of “Administrative Agent” and “Collateral
Agent” are used solely as a matter of market custom and the duties of such
Agents are administrative in nature only. Neither Agent has duties except those
expressly set forth in the Loan Documents, and in no event shall the Agents have
any agency, fiduciary or implied duty to or relationship with any Lender or
other Person by reason of any Loan Document or related transaction. The
conferral upon the Agents of any right shall not imply a duty to exercise such
right, unless instructed to do so by Lenders in accordance with this Agreement.

SECTION 8.03.  Agent Professionals. Each Agent may perform its duties through
agents and employees. Each Agent may consult with and employ Agent
Professionals, and shall be entitled to act upon, and shall be fully protected
in any action taken in good faith reliance upon, any advice given by an Agent
Professional. Neither Agent shall be responsible for the negligence or
misconduct of any agents, employees or Agent Professionals selected by it with
reasonable care.

SECTION 8.04.  Instructions of Required Lenders. The rights and remedies
conferred upon each Agent under the Loan Documents may be exercised without the
necessity of joining any other party, unless required by applicable law. In
determining compliance with a condition for any action hereunder, including
satisfaction of any condition in Article IV, each Agent may presume that the
condition is satisfactory to a Lender unless such Agent has received notice to
the contrary from such Lender before such Agent takes the action. Each Agent may
request instructions from Required Lenders or other Lenders with respect to any
act (including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Lenders of their
indemnification obligations against claims, liabilities, obligations, losses,
damages, penalties, judgments, proceedings, interest, costs and expenses of any
kind that would be incurred by such Agent. Each Agent may refrain from any act
until it has received such instructions or assurances, and shall not incur
liability to any Person by reason of so refraining. Instructions of Required
Lenders shall be binding upon all Lenders, and no Lender shall have any right of
action whatsoever against either Agent as a result of such Agent acting or
refraining from acting pursuant to instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 9.08. In no event shall
either Agent be required to take any action that it determines in its discretion
is contrary to applicable law or any Loan Documents or would subject such Agent
Indemnitee to liability.

SECTION 8.05.  Lien Releases; Care of Collateral. Lenders authorize each Agent
to release any Lien with respect to any Collateral (a) upon payment in full of
the Obligations; (b) that is the subject of a disposition or Lien that Borrower
certify in writing is an Asset Sale permitted pursuant to Section 6.05(b) or a
Permitted Lien entitled to priority over Liens (and each Agent may rely
conclusively on any such certificate without further inquiry); (c) that does not
constitute a material part of the Collateral; or (d) subject to Section 9.08,
with the consent of Required Lenders. Neither Agent has an obligation to assure
that any Collateral exists or is owned by Loan Party, or is cared for, protected
or insured, nor to assure that the Liens have been properly created, perfected
or enforced, or are entitled to any particular priority, nor to exercise any
duty of care with respect to any Collateral.

SECTION 8.06.  Possession of Collateral. Each Agent and Lenders appoint each
Lender as agent (for the benefit of Lenders) for the purpose of perfecting Liens
in any Collateral held or controlled by such Lender, to the extent such Liens
are perfected by possession or control. If any Lender obtains possession or
control of any Collateral, it shall notify each Agent thereof and, promptly upon
such Agent’s request, deliver such Collateral to Collateral Agent or otherwise
deal with it in accordance with Collateral Agent’s instructions.

54

--------------------------------------------------------------------------------

 

SECTION 8.07.  No Other Duties. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, the Lead Arranger is
named as such for recognition purposes only, and in its capacity as such shall
have no duties, responsibilities or liabilities with respect to this Agreement
or any other Loan Document; it being understood and agreed that the Lead
Arranger shall be entitled to all indemnification and reimbursement rights in
favor of the Agents provided herein and in the other Loan Documents. Without
limitation of the foregoing, the Lead Arranger, in its capacity as such, shall
not, by reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender, Loan Party or any other Person.

SECTION 8.08.  Reliance By Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, e-mail, fax, telex, telegram,
telecopy or e-mail) believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. Each Agent shall have a reasonable
and practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.

SECTION 8.09.  Action Upon Default. Neither Agent shall be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Article VI, unless it has received written notice from a Loan
Party or Required Lenders specifying the occurrence and nature thereof. If any
Lender acquires knowledge of a Default, Event of Default or failure of such
conditions, it shall promptly notify Agents and the other Lenders thereof in
writing. Each Lender agrees that, except as otherwise provided in any Loan
Documents or with the written consent of Agents and Required Lenders, it will
not accelerate the Obligations or assert any rights relating to any Collateral.

SECTION 8.10.  Ratable Sharing. If any Lender obtains any payment or reduction
of any Obligation, whether through set-off or otherwise, in excess of its
ratable share of such Obligation, such Lender shall forthwith purchase from
Lenders participations in the affected Obligation as are necessary to share the
excess payment or reduction on a Pro Rata basis or in accordance with
Section 7.03, as applicable. If any of such payment or reduction is thereafter
recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

SECTION 8.11  Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY THE LOAN PARTIES, ON A JOINT
AND SEVERAL BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY SUCH AGENT INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR EITHER AGENT (IN THE
CAPACITY OF AGENT). In each Agent’s discretion, it may reserve for any claims,
liabilities, obligations, losses, damages, penalties, judgments, proceedings,
interest, costs and expenses of any kind made against an Agent Indemnitee, and
may satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Lenders.
If either Agent is sued by any receiver, trustee or other Person for any alleged
preference or fraudulent transfer, then any monies paid by such Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to such Agent by each Lender on a joint and several
basis.

SECTION 8.12.  Limitation on Responsibilities of Agents. Neither Agent nor their
Affiliates nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates: (a) shall be liable to any Lender for any
action taken or omitted to be taken under the Loan Documents, except for losses
directly and solely caused by such Agent’s gross negligence or willful
misconduct; (b) assumes any responsibility for any failure or delay in
performance or any breach by any Loan Party or any Lender of any obligations
under the Loan Documents; and (c) makes any express or implied representation,
warranty or guarantee to any Lender with respect to any Obligations, Collateral,
Liens, Loan Documents or Loan Party. No Agent Indemnitee shall be responsible to
Lenders for any recitals, statements, information, representations or warranties
contained in any Loan Documents or Borrower Materials; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party. No
Agent Indemnitee shall have any obligation to any Lender to ascertain or inquire
into the existence of any Default or Event of Default, the observance by any
Loan Party of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

SECTION 8.13.  Resignation and Removal; Successor Agent. (a) Each Agent may
resign at any time by giving at least 30 days written notice thereof to Lenders
and Borrower and (b) the Required Lenders may remove either Agent at any time
without cause by giving at least 30 days written notice thereof to Lenders and
Borrower. In the case of either clause (a) or (b) above, the Required Lenders
may appoint a successor to replace the resigning Agent, which successor shall be
(i) a Lender or an Affiliate of a Lender; or (ii) a financial institution
reasonably acceptable to Required Lenders and (provided no Event of Default
exists under Section 7.01(b), Section 7.01(c), Section 7.01(g) or
Section 7.01(h)), Borrower. If no successor agent is appointed prior to the
effective date of such Agent’s resignation or removal, as applicable, then such
Agent may appoint a successor agent that is a financial institution acceptable

55

--------------------------------------------------------------------------------

 

to it (which shall be a Lender unless no Lender accepts the role) or in the
absence of such appointment, Required Lenders shall on such date assume all
rights and duties of such Agent hereunder. Upon acceptance by any successor
Agent of its appointment hereunder, such successor Agent shall thereupon succeed
to and become vested with all the powers and duties of the retiring Agent
without further act and the term “Administrative Agent” and “Collateral Agent,”
as applicable, shall mean such successor agent effective upon such appointment
and acceptance. On the effective date of its resignation or removal, as
applicable, the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, including the indemnification set forth in Section 8.11 and
Section 9.05(b), and all rights and protections under this Article VIII, and on
the effective date of such resignation or removal, such retiring Agent shall be
paid any and all fees and expenses due and owing such retiring Agent, whether
under the terms of the Agent Fee Letter, this Agreement or other Loan Document.
After any retiring Agent’s resignation as Agent, the provisions of this
Section 8.13 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement and the other Loan
Documents. Any successor to Cortland Capital Market Services LLC by merger or
acquisition of stock or this loan shall continue to be Agent hereunder without
further act on the part of any Lender or Loan party.

SECTION 8.14.  Co-Collateral Agent. If appropriate under applicable law, each
Agent may appoint a Person to serve as a co-collateral agent or separate
collateral agent under any Loan Document. Each right, remedy and protection
intended to be available to such Agent under the Loan Documents shall also be
vested in such agent. Lenders shall execute and deliver any instrument or
agreement that each Agent may request to effect such appointment. If any such
agent shall die, dissolve, become incapable of acting, resign or be removed,
then all the rights and remedies of the agent, to the extent permitted by
applicable law, shall vest in and be exercised by such Agent until appointment
of a new agent.

SECTION 8.15.  Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon the Agents or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Term Loans hereunder. Each
Lender has made such inquiries as it feels necessary concerning the Loan
Documents, Collateral and Loan Parties. Each Lender acknowledges and agrees that
the other Secured Parties have made no representations or warranties concerning
any Loan Party, any Collateral or the legality, validity, sufficiency or
enforceability of any Loan Documents or Obligations. Each Lender will,
independently and without reliance upon any other Lender, and based upon such
financial statements, documents and information as it deems appropriate at the
time, continue to make and rely upon its own credit decisions in making Term
Loans, and in taking or refraining from any action under any Loan Documents.
Except for notices, reports and other information expressly requested by a
Lender, neither Agent shall have a duty or responsibility to provide any Lender
with any notices, reports or certificates furnished to such Agent by any Loan
Party or any credit or other information concerning the affairs, financial
condition, business or Properties of any Loan Party (or any of its Affiliates)
which may come into possession of either Agent or its Affiliates.

SECTION 8.16.  Remittances Generally. All payments by any Lender to
Administrative Agent shall be made by the time and on the day set forth in this
Agreement, in immediately available funds. If no time for payment is specified
or if payment is due on demand by Administrative Agent and request for payment
is made by Administrative Agent by 1:00 p.m. New York City time on a Business
Day, payment shall be made by Lender not later than 3:00 p.m. New York City time
on such day, and if request is made after 1:00 p.m. New York City time, then
payment shall be made by 11:00 a.m. New York City time on the next Business Day.
Payment by Administrative Agent to any Lender shall be made by wire transfer, in
the type of funds received by Administrative Agent. Any such payment shall be
subject to Administrative Agent’s right of offset for any amounts due from such
payee under the Loan Documents.

SECTION 8.17.  Failure to Pay. If any Lender fails to pay any amount when due by
it to either Agent pursuant to the terms hereof, such amount shall bear
interest, from the due date until paid in full, at the greater of the Federal
Funds Effective Rate or the rate determined by Administrative Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate. In no event shall Borrower be entitled to credit for any interest paid by
a Lender to either Agent.

SECTION 8.18.  Recovery of Payments. If either Agent pays an amount to a Lender
in the expectation that a related payment will be received by such Agent from a
Loan Party and such related payment is not received, then such Agent may recover
such amount from the Lender. If either Agent determines that an amount received
by it must be returned or paid to a Loan Party or other Person pursuant to
applicable law or otherwise, then such Agent shall not be required to distribute
such amount to any Lender. If any amounts received and applied by such Agent to
Obligations held by a Lender are later required to be returned by such Agent
pursuant to applicable law, such Lender shall pay to such Agent, on demand, its
share of the amounts required to be returned.

SECTION 8.19.  No Third Party Beneficiaries. This Article VIII is an agreement
solely among Lenders and each Agent, and shall survive payment in full of the
Obligations. This Article VIII (other than Section 8.13) does not confer any
rights or benefits upon the Loan Parties or any other Person. As between the
Loan Parties and the Agents, any action that either Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Lenders.

56

--------------------------------------------------------------------------------

 

ARTICLE IX

Miscellaneous

SECTION 9.01.  Notices; Electronic Communications. Except in the case of notices
and other communications expressly permitted hereby to be given by telephone,
notices and other communications provided for herein shall be in writing and,
except as otherwise provided in this Section 9.01, shall be delivered by
overnight courier service, mailed by certified or registered mail or sent by
e-mail or fax, and all notices, demands, requests and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable number, as follows:

(a)    if to the Borrower or Holdings, to it at Sportsman’s Warehouse, 7035 S.
High Tech Drive, Midvale, UT 84047, Attention Chief Financial Officer, Fax
No. 801-304-4388, Phone 801-304-4321, E- mail: ktalbot@sportsmanswarehouse.com;

(b)    if to the Administrative Agent, to Cortland Capital Market Services LLC,
225 West Washington Street, Suite 2100, Chicago, IL 60606, Attention: Aslam
Azeem and Legal Department, Fax No. 312-376-0751, E-mail:
aslam.azeem@cortlandglobal.com; legal@cortlandglobal.com, with a copy, which
shall not constitute notice, to Holland & Knight LLP, Attention: Joshua M.
Spencer, Fax No. 312-578-6666, Phone: 312-263-3600, E-mail:
joshua.spencer@hklaw.com; and

(c)    if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by overnight courier service or e-mail or sent by
fax or other electronic image scan transmission (except that if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient) or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

Loan Documents may be transmitted and/or signed by facsimile or other electronic
image transmission (e.g., “PDF” or “TIF” via electronic mail). The effectiveness
of any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually signed originals and shall be binding on the
Loan Parties party thereto, the Administrative Agent and the Lenders.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders (and prospective
Lenders, assignees and participants) materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on Intralinks, SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (and
prospective Lenders, assignees and participants) may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non- public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have

57

--------------------------------------------------------------------------------

 

authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.16);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
changes in the terms of the Loan Documents.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02.  Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and shall survive the making by the Lenders of the
Loans, regardless of any investigation made by the Lenders or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not been terminated. The provisions of Sections 2.14, 2.16,
2.20, 2.25, 9.05, 9.06 and 9.11 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender.

SECTION 9.03.  Binding Effect. Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by the Borrower,
Holdings and the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto.

58

--------------------------------------------------------------------------------

 

SECTION 9.04.  Successors and Assigns. (a)    Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Holdings, the Administrative Agent,
the Collateral Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

(b)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it) with the
prior written consent of the Administrative Agent (not to be unreasonably
withheld or delayed) (provided that the consent of the Administrative Agent
shall not be required for assignments of Term Loans to existing Term Lenders);
provided, however, that (i) the consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment unless (1) an Event of Default has occurred and is continuing,
(2) such assignment is to a Lender, an Affiliate of a Lender or a Related Fund
of a Lender or (3) such assignment is consummated on or prior to the date of
completion of the primary syndication of the Term Facility (as determined by the
Administrative Agent); provided that the Borrower shall be deemed to have
consented to any proposed assignee unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof, (ii) the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be in an integral multiple of, and not less than,
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Commitment
or Loans); provided that simultaneous assignments by two or more Related Funds
shall be combined for purposes of determining whether the minimum assignment
requirement is met (iii) the parties to each assignment shall (A) execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system reasonably acceptable to the Administrative Agent
or (B) if previously agreed with the Administrative Agent, manually execute and
deliver to the Administrative Agent an Assignment and Acceptance, and, in each
case, shall pay to the Administrative Agent a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), and (iv) the assignee, if it shall not be a Lender
immediately prior to such assignment, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws) and all applicable
tax forms. Upon acceptance and recording pursuant to paragraph (g) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees
accrued for its account and not yet paid).

(c)    [Reserved].

(d)    [Reserved].

(e)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and the outstanding balances of its Term Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (iii)
such assignee represents and warrants that it is an Eligible Assignee legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably

59

--------------------------------------------------------------------------------

 

incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(f)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at its office in The City of Chicago a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
the Collateral Agent and any Lender (in the case of any Lender, with respect to
any entry relating to such Lender’s Loans), at any reasonable time and from time
to time upon reasonable prior notice. Failure to make any such recordation, or
any error in such recordation, shall not affect the Borrower’s obligations in
respect of such Commitment. With respect to any Lender, the transfer of an
Obligation of such Lender pursuant to Sections 9.04 or 2.21 and the rights to
the principal of, and interest on, any Obligation made pursuant to such
obligation shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Obligation and prior to such recordation all amounts owing to the
transferor with respect to such Obligation shall remain owing to the transferor.
The registration of assignment or transfer of all or part of any Obligations
shall be recorded by the Administrative Agent on the Register upon and only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption pursuant to Section 9.04, the appropriate IRS forms
(including without limitation, IRS form W-9s, W-8 BEN-Es, or such other tax form
as may be applicable, tax identification numbers and addresses), if applicable,
the processing and recordation fee referred to in Section 9.04, if applicable,
and the consent of the Administrative Agent and, if required, the Borrower.

(g)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower (in each case, not to be
unreasonably withheld or delayed), to such assignment and any applicable tax
forms, the Administrative Agent shall (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (g).

(h)    Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons (other than a
natural person or Holdings, the Borrower or any of their respective Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Participants or other Persons shall be entitled to
the benefit of the cost protection provisions contained in Sections 2.14, 2.16
and 2.20 to the same extent as if they were Lenders (but, with respect to any
particular Participant, to no greater extent than the Lender that sold the
participation to such Participant (except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
date the Participant acquired the applicable participation)); and provided that
such Participant provides the applicable Lender and the Borrower the forms
described in Section 2.20 as though it was a Lender providing such forms to the
Borrower or the Administrative Agent and (iv) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (except that the
applicable selling Lender may be required to obtain prior consent of a
Participant for amendments, modifications or waivers decreasing any fees payable
to such Participant hereunder or the amount of principal of or the rate at which
interest is payable on the Loans in which such Participant has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such Participant has an interest, increasing or
extending the Commitments in which such Participant has an interest or releasing
all or substantially all of the value of the Guarantors’ Guarantees of the
Obligations) or all or substantially all of the Collateral). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.18 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement

60

--------------------------------------------------------------------------------

 

notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(i)    Any Lender or Participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or Participant or proposed assignee or
Participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or Participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(j)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release a Lender
from any of its obligations hereunder or substitute any such pledgor or assignee
for such Lender as a party hereto.

(k)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.

(l)    Neither Holdings nor the Borrower shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

SECTION 9.05.  Expenses; Indemnity. (a)    The Borrower and Holdings agree,
jointly and severally, to pay (or reimburse, as applicable) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Collateral Agent in connection with the syndication of the Term Facility and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made hereunder (including any documentary taxes,
without duplication), including all such out of pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans and
including, in each case, the reasonable and documented fees, charges and
disbursements of Proskauer Rose LLP, counsel for the Lenders and Holland &
Knight LLP, counsel for the Administrative Agent and the Collateral Agent, and,
in connection with any such enforcement or protection, the fees, charges and
disbursements of each for the Administrative Agent, the Collateral Agent or any
Lender; provided that the Loan Parties shall not be responsible for such fees,
charges and disbursements of more than one separate law firm (in addition to one
local counsel per relevant jurisdiction and, in the case of a reasonably
perceived or actual conflict of interest where the Indemnitee affected by such
conflict retains its own counsel, of another firm of counsel for such affected
Indemnitee).

(b)    The Borrower and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and

61

--------------------------------------------------------------------------------

 

the other transactions contemplated by this Agreement or any other Loan
Document, (ii) the use of the proceeds of the Loans, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates), or (iv) any actual or alleged presence or
Release of Hazardous Materials on any property currently or formerly owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or the Subsidiaries; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee or (y) arise from any dispute among Lenders or their Related Parties
(other than any losses, claims, damages, liabilities and related expenses
(A) arising out of any act or omission of the Borrower, Holdings or any of their
respective subsidiaries or Affiliates or (B) against the Administrative Agent,
the Collateral Agent, the Lead Arranger or any other agent or arranger in its
capacity as such).

(c)    To the extent that Holdings and the Borrower fail to pay any amount
required to be paid by them to the Administrative Agent or the Collateral Agent
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or the Collateral Agent, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Collateral Agent in its capacity as
such. For purposes hereof, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the outstanding Term Loans and unused Commitments
at the time.

(d)    To the extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the Transactions and the other
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it using customary industry practices through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.

SECTION 9.06.  Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized, after obtaining the prior
written consent of the Administrative Agent, at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Holdings against any of and all the
obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

SECTION 9.07.  Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08.  Waivers; Amendment. (a)    No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless

62

--------------------------------------------------------------------------------

 

the same shall be permitted by paragraph (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on the Borrower or Holdings in any case shall
entitle the Borrower or Holdings to any other or further notice or demand in
similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, Holdings and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender directly adversely affected thereby, (ii) increase or
extend the Commitment or decrease or extend the date for payment of any fees of
any Lender without the prior written consent of such Lender, (iii) amend or
modify the provisions of Section 2.25 without the prior written consent of each
Lender affected thereby, (iv) amend or modify the pro rata requirements of
Section 2.17, the provisions of Section 9.04(l) or the provisions of this
Section or release all or substantially all the value of the Guarantors’
Guarantees of the Obligations or all or substantially all of the Collateral,
without the prior written consent of each Lender, (v) [reserved], (vi) modify
the protections afforded to an SPV pursuant to the provisions of Section 9.04(k)
without the written consent of such SPV or (vii) reduce the percentage contained
in the definition of the term “Required Lenders” without the prior written
consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Term Loan Commitments); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent or any other agent named on the cover
page hereto hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent or such other agent,
as applicable.

(c)    The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.

(d)    Notwithstanding anything to the contrary contained herein, the
Administrative Agent, the Collateral Agent (as appropriate) and the Borrower
may, without any further consent of any other party to such Loan Document being
required, amend any Loan Document (including the Intercreditor Agreement) to the
extent (but only to the extent) necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to reflect the incurrence,
existence and/or terms of Other Term Loans, and such technical amendments as may
be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the making of such Other Term Loans,
in each case on terms consistent with Sections 2.22, as applicable.

SECTION 9.09.  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10.  Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

SECTION 9.11.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

63

--------------------------------------------------------------------------------

 

SECTION 9.12.  Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13.  Counterparts; Electronic Execution. (a)    This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 9.03. Delivery of an executed signature page to this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.14.  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15.  Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Collateral
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower,
Holdings or their respective properties in the courts of any jurisdiction.

(b)    Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.16.  Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and to
its Related Parties and administration, numbering, settlement and other similar
service providers (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent
(i) required by applicable laws or regulations or by any subpoena or similar
legal process or (ii) requested by any regulatory authority or quasi-regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (g) with the consent of the
Borrower, (h) on a confidential basis to (i) any rating agency in connection
with rating Holdings, the Borrower or their Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in

64

--------------------------------------------------------------------------------

 

connection with the issuance and monitoring of CUSIP numbers with respect to the
Facilities, (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 9.16 or (y) becomes available
to the Administrative Agent, the Collateral Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Loan Parties or (j) in connection with: (i) the establishment of any SPV with
respect to the Term Loans and (ii) any actual or proposed credit facility for
loans, letters of credit or other extensions of credit to or for the account of
such Agent or Lender or any of its Affiliates, including to any Person providing
or proposing to provide such loan, letter of credit or other extension of credit
or any agent, trustee or representative of such Person (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential). In addition, each Agent and each Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar services providers to the lending industry. For the purposes
of this Section, “Information” shall mean all information received from any Loan
Party or any of their respective Subsidiaries and related to any Loan Party or
any of their respective Subsidiaries or their business, other than any such
information that was available to the Administrative Agent, the Collateral Agent
or any Lender on a nonconfidential basis prior to its disclosure by the Borrower
or Holdings; provided that, in the case of Information received from any Loan
Party or any of their respective Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.16 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

SECTION 9.17.  Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

SECTION 9.18.  USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrower in
accordance with the USA PATRIOT Act.

SECTION 9.19.  No Fiduciary Duty. The Administrative Agent, the Collateral
Agent, each Lender and their respective Related Parties (collectively, solely
for purposes of this Section 9.19, the “Lenders”), may have economic interests
that conflict with those of Holdings, the Borrower and their Subsidiaries and
their respective Related Parties (collectively, solely for purposes of this
Section 9.19, the “Loan Parties”). Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, on the other. Holdings and the Borrower
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Holdings and the Borrower
acknowledge and agree that each Loan Party has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Holdings and the Borrower agree
that the Loan Parties will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to any
Loan Party, in connection with such transaction or the process leading thereto.

SECTION 9.20.  OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT, ETC.
(a)    EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE
CREATED ON THE COLLATERAL PURSUANT TO THE ABL DOCUMENTS, WHICH LIENS SHALL BE
SUBJECT TO TERMS AND CONDITIONS OF THE INTERCREDITOR AGREEMENT. PURSUANT TO THE
EXPRESS TERMS OF THE INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS,
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

65

--------------------------------------------------------------------------------

 

(b)    EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.

(c)    THE PROVISIONS OF THIS SECTION 9.20 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NONE OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OF THEIR RESPECTIVE AFFILIATES
MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF
THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.

[Remainder of page intentionally left blank; signature pages follow.]

 

 

 

66

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SPORTSMAN’S WAREHOUSE, INC., as Borrower

 

 

 

By:

 

/s/ Kevan Talbot

 

 

 

 

Name: Kevan Talbot

 

 

 

 

Title: Chief Financial Officer

 

SPORTSMAN’S WAREHOUSE HOLDINGS, INC., as Holdings

 

 

By:

 

/s/ Kevan Talbot

 

 

 

 

Name: Kevan Talbot

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Loan Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

 

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent and Collateral Agent

 

 

 

By:

 

/s/ Emily Ergang Pappas

 

 

 

 

Name: Emily Ergang Pappas

 

 

 

 

Title: Associate Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Loan Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

 

KKR CREDIT ADVISORS (US) LLC, as Lead Arranger

 

 

 

By:

 

/s/ Nicole J. Macarchuck

 

 

 

 

Name: Nicole J. Macarchuck

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Loan Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

 

KKR CREDIT SELECT FUNDING LLC, as a Lender

 

 

 

By:

 

/s/ Nicole J. Macarchuck

 

 

 

 

Name: Nicole J. Macarchuck

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Loan Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

 

KKR LENDING PARTNERS FUNDING LLC, as a Lender

 

 

 

By:

 

/s/ Nicole J. Macarchuck

 

 

 

 

Name: Nicole J. Macarchuck

 

 

 

 

Title: Authorized Signatory

 

KKR LENDING PARTNERS FUNDING II LLC, as a Lender

 

 

 

By:

 

/s/ Nicole J. Macarchuck

 

 

 

 

Name: Nicole J. Macarchuck

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Loan Agreement]

 

 

 



 

--------------------------------------------------------------------------------

 

KKR LENDING PARTNERS II L.P., as a Lender

 

 

 

By:

 

/s/ Nicole J. Macarchuck

 

 

 

 

Name: Nicole J. Macarchuck

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Loan Agreement]

 

 

 



 

--------------------------------------------------------------------------------

 

LINCOLN INVESTMENT SOLUTIONS, INC., as a Lender

 

 

 

By:

 

/s/ Nicole J. Macarchuck

 

 

 

 

Name: Nicole J. Macarchuck

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Loan Agreement]

 

 

 



 

--------------------------------------------------------------------------------

 

KKRLP II FUNDING US LLC, as a Lender

 

 

 

By:

 

/s/ Nicole J. Macarchuck

 

 

 

 

Name: Nicole J. Macarchuck

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Loan Agreement]

 

 

 



 

--------------------------------------------------------------------------------

 

KKR-VRS CREDIT PARTNERS L.P., as a Lender

 

 

 

By:

 

/s/ Nicole J. Macarchuck

 

 

 

 

Name: Nicole J. Macarchuck

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Loan Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(a)

Subsidiary Guarantors

Sportsman’s Warehouse Southwest, Inc., a California corporation

Minnesota Merchandising Corp., a Minnesota corporation

Pacific Flyway Wholesale, LLC, a Delaware limited liability company

Sportsman’s Warehouse Development I, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Term Loan Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.01(b)

Mortgaged Property

None.

 

 

 

- 2 -

--------------------------------------------------------------------------------

 

Schedule 1.01(c)

Fiscal Quarters

 

Fiscal Year 2014

  

 

  

Fiscal Year 2018

 

  

Begins

  

Ends

  

 

  

 

  

Begins

  

Ends

1

  

2/2/2014

  

5/3/2014

  

 

  

1

  

2/4/2018

  

5/5/2018

2

  

5/4/2014

  

8/2/2014

  

 

  

2

  

5/6/2018

  

8/4/2018

3

  

8/3/2014

  

11/1/2014

  

 

  

3

  

8/5/2018

  

11/3/2018

4

  

11/2/2014

  

1/31/2015

  

 

  

4

  

11/4/2018

  

2/2/2019

 

  

 

  

 

  

 

  

 

  

 

  

 

Fiscal Year 2015

  

 

  

Fiscal Year 2019

 

  

Begins

  

Ends

  

 

  

 

  

Begins

  

Ends

1

  

2/1/2015

  

5/2/2015

  

 

  

1

  

2/3/2019

  

5/4/2019

2

  

5/3/2015

  

8/1/2015

  

 

  

2

  

5/5/2019

  

8/3/2019

3

  

8/2/2015

  

10/31/2015

  

 

  

3

  

8/4/2019

  

11/2/2019

4

  

11/1/2015

  

1/30/2016

  

 

  

4

  

11/3/2019

  

2/1/2020

 

  

 

  

 

  

 

  

 

  

 

  

 

Fiscal Year 2016

  

 

  

Fiscal Year 2020

 

  

Begins

  

Ends

  

 

  

 

  

Begins

  

Ends

1

  

1/31/2016

  

4/30/2016

  

 

  

1

  

2/2/2020

  

5/2/2020

2

  

5/1/2016

  

7/30/2016

  

 

  

2

  

5/3/2020

  

8/1/2020

3

  

7/31/2016

  

10/29/2016

  

 

  

3

  

8/2/2020

  

10/31/2020

4

  

10/30/2016

  

1/28/2017

  

 

  

4

  

11/1/2020

  

1/30/2021

 

  

 

  

 

  

 

  

 

  

 

  

 

Fiscal Year 2017

  

 

  

 

  

 

  

 

 

  

Begins

  

Ends

  

 

  

 

  

 

  

 

1

  

1/29/2017

  

4/29/2017

  

 

  

 

  

 

  

 

2

  

4/30/2017

  

7/29/2017

  

 

  

 

  

 

  

 

3

  

7/30/2017

  

10/28/2017

  

 

  

 

  

 

  

 

4

  

10/29/2017

  

2/3/2018

  

 

  

 

  

 

  

 

 

 

 

- 3 -

--------------------------------------------------------------------------------

 

Schedule 2.01

Lenders and Commitments

 

Lender:

Term Loan Commitment:

KKR Credit Select Funding LLC

$6,900,000

KKR Lending Partners Funding LLC

$30,000,000

KKR Lending Partners Funding II LLC

$7,063,923

KKR Lending Partners II L.P.

$90,381,457

KKRLP II Funding US LLC

$10,000,000

Lincoln Investment Solutions, Inc.

$7,210,916

KKR-VRS Credit Partners L.P.

$8,443,704

Total:

$160,000,000

 

 

 

- 4 -

--------------------------------------------------------------------------------

 

Schedule 3.08

Subsidiaries

Subsidiaries of Holdings and the percentage ownership interest of Holdings, the
Borrower or the applicable Subsidiary therein:

 

Name of Shareholder

Name of Subsidiaries
the Equity Interest of
Which Are Held by
Stockholder

Authorized Capital
Stock

Issued and Outstanding
Shares of Capital Stock

Shareholder Percentage
Ownership

Sportsman’s Warehouse Holdings, Inc.

Sportsman’s Warehouse, Inc.

1,000 shares of common stock,

$0.01 par value

100 shares of common stock

100%

Minnesota Merchandising Corp.

1,000 shares of common stock,

$0.01 par value

100 shares of common stock

100%

Sportsman’s Warehouse, Inc. (Borrower)

Sportsman’s Warehouse Southwest, Inc.

1,000 shares of common stock,

$0.01 par value

100 shares of common stock

100%

Pacific Flyway Wholesale LLC

Percentage Interests

100% of the Percentage Interests

100%

Sportsman’s Warehouse Development I, LLC

Percentage Interests

100% of the Percentage Interests

100%

Minnesota Merchandising Corp.

None.

N/A

N/A

N/A

Sportsman’s Warehouse Southwest, Inc.

None.

N/A

N/A

N/A

Pacific Flyway Wholesale LLC

None.

N/A

N/A

N/A

 

 

 

- 5 -

--------------------------------------------------------------------------------

 

Schedule 3.09

Litigation

None.

 

 

 

- 6 -

--------------------------------------------------------------------------------

 

Schedule 3.17

Environmental Matters

None.

 

 

 

- 7 -

--------------------------------------------------------------------------------

 

Schedule 3.18

Insurance

 

Type

 

Policy #/Period

 

Limits

 

Deductible

 

Premiums

Great American

 

***

 

Agent: Diversified Insurance / Carpenter Moore

Directors & Officers

 

4/16/14—4/16/15

 

 

***

 

***

 

***

Swiss Re

 

***

 

Agent: Diversified Insurance / Carpenter Moore

Directors & Officers

 

4/16/14—4/16/15

 

 

***

 

***

 

***

Starr

 

***

 

Agent: Diversified Insurance / Carpenter Moore

Directors & Officers

 

4/16/14—4/16/15

 

 

***

 

***

 

***

AIG – Side-A Only Excess

 

***

 

Agent: Diversified Insurance / Carpenter Moore

Directors & Officers

 

4/16/14—4/16/15

 

 

***

 

***

 

***

Paragon/Lloyd’s of  London

 

***

 

Agent: Diversified Insurance / Carpenter Moore

Employment Practices

 

4/16/14—4/16/15

 

 

***

 

***

 

***

Great American

 

***

 

Agent: Diversified Insurance / Carpenter Moore

Fiduciary

 

4/16/14—4/16/15

 

 

***

 

***

 

***

Worker’s Comp

 

 

 

 

Agent: Lockton Companies

 

 

Zurich

 

***

 

 

***

 

Varies

 

***

(A) Sportsman’s liability is ***/Accident, *** Policy Limit and ***/Employee,
umbrella applies. Claims covered by state statute.

 

 

 

GL, Property, Umbrella

 

 

 

 

Agent: Lockton Companies

 

 

 

General Liability

 

 

 

 

 

 

 

 

 

 

 

 

LM Insurance  Corporation

 

***

 

 

 

 

 

 

 

 

 

 

 

 

11/1/14—11/1/15

 

 

***

 

 

 

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

Property—Affiliated FM

 

11/1/14—11/1/15

 

 

***

 

***

 

***

 

 

 

 

 

 

(Other Deductibles: *** to EDP, *** to Fine Arts)

 

 

 

***

 

 

 

 

 

 

 

 

 

Umbrella—National Union Fire Ins of PA

 

11/1/14—11/1/15

 

 

***

 

***

 

***

“*** Indicates that certain information contained herein has been omitted and
confidentially submitted separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.

- 8 -

--------------------------------------------------------------------------------

 

  

Type

 

Policy #/Period

 

Limits

 

Deductible

 

Premiums

Umbrella-Ohio Casualty Insurance Company

 

***

 

Agent: Lockton Companies

 

 

 

11/1/14—11/1/15

 

 ***

 

***

 

***

XS Quake—QBE

 

***

 

Agent: Lockton Companies

 

 

 

11/1/14- 11/1/15

 

 

***

 

 

 

 

***

Auto – LM Insurance Corporation

 

***

 

Agent: Lockton Companies

 

 

 

11/1/14 – 11/1/15

 

 

***

 

***

 

***

Ocean Cargo—Lloyds of London

 

***

 

Agent: Lockton Companies

 

 

 

11/1/14 – 11/1/15

 

 

***

 

***

 

***

Crime—National Union Fire of PA

 

***

 

Agent: Lockton Companies

 

 

 

11/1/14 – 11/1/15

 

 

***

 

***

 

***

Network Security—Network Security

 

***

 

Agent: Lockton Companies

 

 

 

11/1/14 – 11/1/15

 

 

***

 

***

 

***

*** Indicates that certain information contained herein has been omitted and
confidentially submitted separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.

 

 

 

- 9 -

--------------------------------------------------------------------------------

 

Schedule 3.19(a)

UCC Filing Offices

 

Loan Party

  

UCC Filing Office

  

Address

 

 

 

Sportsman’s Warehouse Holdings, Inc.

  

Utah Department of Commerce, Division of Corporations and Commercial Code

  

160 E. 300 S. 2nd Floor

Salt Lake City, UT 84111

Sportsman’s Warehouse, Inc.

  

  

 

 

 

Minnesota Merchandising Corp.

  

Minnesota Secretary of State

  

60 Empire Dr.

Suite 100

Saint Paul, MN 55103

 

 

 

Sportsman’s Warehouse Southwest, Inc.

  

California Secretary of State

  

Uniform Commercial Code

P.O. Box 942835
Sacramento, CA 94235-0001

 

 

 

Pacific Flyway Wholesale, LLC

  

Delaware Secretary of State

  

Secretary of State’s
Office- Dover 401
Federal Street

Dover, DE 19901

 

 

 

Sportsman’s Warehouse Development I, LLC

  

Delaware Secretary of State

  

Secretary of State’s Office- Dover 401
Federal Street

Dover, DE 19901

 

 

 

- 10 -

--------------------------------------------------------------------------------

 

Schedule 3.20(a)

Owned Real Property

1.

Sportsman’s Warehouse, Inc. owns a small outparcel located at 41 W. 84th Avenue,
Thornton, Colorado 80260. The estimated market value of the property is $376,768
and it is not a Material Real Property.

2.

Sportsman’s Warehouse, Inc. owns property in Williston, ND. The estimated market
value of the property is $1,500,513.00. Additionally, Sportsman’s Warehouse,
Inc. is under contract to purchase a house in Williston, ND at an estimated fair
market value of $259,000.

 

 

 

- 11 -

--------------------------------------------------------------------------------

 

Schedule 3.20(b)

Leased Real Property

 

 

1.

  

 

Mesa, Arizona

 

  

 

Address:

  

 

1750 South Greenfield Rd., Mesa, AZ 85206-3481

 

  

 

Lease:

  

 

Lease dated October 15, 2012 between Spirit SPE Portfolio 2012-4, LLC and
Sportsman’s Warehouse, Inc.

 

  

 

Guaranty:

  

 

Guaranty of Lease dated October 15, 2012 by Sportsman’s Warehouse Holdings, Inc.
in favor of Spirit SPE Portfolio 2012-4, LLC.

 

2.

  

 

Phoenix, Arizona

 

  

 

Address:

  

 

19205 North 27th Ave., Phoenix, AZ 85027

 

  

 

Lease:

  

 

Lease dated October 15, 2012 between Spirit SPE Portfolio 2012-4, LLC and
Sportsman’s Warehouse, Inc.

 

  

 

Guaranty:

  

 

Guaranty of Lease dated October 15, 2012 by Sportsman’s Warehouse Holdings, Inc.
in favor of Spirit SPE Portfolio 2012-4, LLC.

 

3.

 

 

Loveland, Colorado

 

  

 

Address:

  

 

1675 Rocky Mountain Ave., Loveland, CO 80538

 

  

 

Lease:

  

 

Lease dated October 15, 2012 between Spirit SPE Portfolio 2012-4, LLC and
Sportsman’s Warehouse, Inc.

 

  

 

Guaranty:

  

 

Guaranty of Lease dated October 15, 2012 by Sportsman’s Warehouse Holdings, Inc.
in favor of Spirit SPE Portfolio 2012-4, LLC.

 

4.

  

 

Thornton, Colorado

 

  

 

Address:

  

 

11 West 84th Ave, Thornton, CO 80260

 

  

 

Lease:

  

 

Lease dated October 15, 2012 between Spirit SPE Portfolio 2012-4, LLC and
Sportsman’s Warehouse, Inc.

 

  

 

Guaranty:

  

 

Guaranty of Lease dated October 15, 2012 by Sportsman’s Warehouse Holdings, Inc.
in favor of Spirit SPE Portfolio 2012-4, LLC.

 

5.

  

 

Ankeny, Iowa

 

  

 

Address:

  

 

921 SE Oralabor Rd., Ankeny, IA 50021

 

  

 

Lease:

  

 

Lease dated October 15, 2012 between Spirit SPE Portfolio 2012-4, LLC and
Sportsman’s Warehouse, Inc.

 

  

 

Guaranty:

  

 

Guaranty of Lease dated October 15, 2012 by Sportsman’s Warehouse Holdings, Inc.
in favor of Spirit SPE Portfolio 2012-4, LLC.

 

6.

  

 

Midvale, Utah

 

  

 

Address:

  

 

 

165 West 7200 South, Midvale, UT 84047

 

  

 

Lease:

  

 

Lease dated October 15, 2012 between Spirit SPE Portfolio 2012-4, LLC and
Sportsman’s Warehouse, Inc.

 

  

 

Guaranty:

  

 

Guaranty of Lease dated October 15, 2012 by Sportsman’s Warehouse Holdings, Inc.
in favor of Spirit SPE Portfolio 2012-4, LLC.

 

7.

  

 

Anchorage, Alaska

 

  

 

Address:

  

 

8681 Old Seward Highway, Anchorage, AK 99515

 

  

 

Lease:

  

 

Lease dated July 30, 2003 between ANC Hawkins (as assignee of Gary R. Hawkins
and Hawkins Companies) and ANC Dimond LLC, and Sports Warehouse, Inc.

 

  

 

Guaranty:

  

 

Guaranty of Lease dated November 23, 2003 by Sportsman’s Warehouse Holdings,
Inc. in favor of ANC Dimond LLC.

- 12 -

--------------------------------------------------------------------------------

 

 

8.

  

 

Fairbanks, Alaska

 

  

 

Address:

  

 

423 Merhar Avenue, Fairbanks, AK 99701-3166

 

  

 

Lease:

  

 

Lease dated December 28, 2004 between Aurora Center LLC, Cascade I, LLC and
Cornell III, LLC (as assignees of P.O’B. Montgomery & Company) and Sportsman’s
Warehouse, Inc., as amended by that Amendment dated April 1, 2009.

 

9.

  

 

Soldotna, Alaska

 

  

 

Address:

  

 

44402 Sterling Highway, Soldotna, AK 9969-8033

 

  

 

Lease:

  

 

Lease dated November 18, 2010 between SXQ Company LLC and Sportsman’s Warehouse,
Inc., as amended by that First Amendment dated December 8, 2010, and that Second
Amendment dated September 26, 2013.

 

10.

  

 

Wasilla, Alaska

 

  

 

Address:

  

 

1901 East Parks Highway, Wasilla, AK 99654

 

  

 

Lease:

  

 

Lease dated February 27, 2007 between G&M Wasilla LLC (as assignee to GRH Jenks
LLC, MRH Venture Capital LLC) and Sportsman’s Warehouse, Inc., as amended by
that First Amendment dated March 1, 2009.

 

  

 

Guaranty:

  

 

Guarantee of Lease dated February 23, 2007 by Sportsman’s Warehouse Holdings,
Inc. in favor of G&M Wasilla LLC (as assignee to GRH Jenks LLC, MRH Venture
Capital LLC).

 

11.

  

 

Tucson, Arizona

 

  

 

Address:

  

 

3945 West Costco Drive, Marana (Tucson), AZ 85741

 

  

 

Lease:

  

 

Lease dated November 11, 2004 between HCo Marana LLC, Gary R. Hawkins and
Sportsman’s Warehouse, Inc., as amended by that Amendment dated March 1, 2009.

 

  

 

Guaranty:

  

 

Guaranty of Lease dated November 11, 2004 by Sportsman’s Warehouse Holdings,
Inc., in favor of HCo Marana LLC and Gary R. Hawkins.

 

12.

  

 

Redding, California

 

  

 

Address:

  

 

1659 Hilltop Drive, Redding, CA 96002-0240

 

  

 

Lease:

  

 

Lease dated March 31 2011 between GRH California LLC, GP Hilltop LLC (as
assignee to 7% of GRH California LLC’s interest), MRH Redding LLC and
Sportsman’s Warehouse Southwest, Inc. (an assignee of Sportsman’s Warehouse,
Inc.), as amended by that First Amendment dated August 8, 2011, as amended by
that Second Amendment dated May 18, 2012, and as amended by that Third Amendment
dated November 1, 2012.

 

  

 

Guaranty:

  

 

Guarantee of Lease dated April 20, 2011 by Sportsman’s Warehouse Holdings, Inc.
in favor of GRH California LLC, GP Hilltop LLC (as assignee to 7% of GRH
California LLC’s interest) and MRH Redding LLC.

 

13.

  

 

Rocklin, California

 

  

 

Address:

  

 

6640 Lonetree Blvd., Rocklin, CA 95765

 

  

 

Lease:

  

 

Lease dated June 1, 2005 between MGP X Properties LLC (as assignee of Rocklin
Retail LLC) and Sportsman’s Warehouse Southwest, Inc. (as assignee of
Sportsman’s Warehouse, Inc.), as amended by that First Amendment dated May 11,
2006, as amended by that Second Amendment dated October 31, 2007, as amended by
that Third Amendment dated May 7, 2009.

 

14.

  

 

Colorado Springs, Colorado

 

  

 

Address:

  

 

555 North Chelton Road, Colorado Springs, CO 80909-5217

 

  

 

Lease:

  

 

Lease dated June 27, 2005 between MMP Citadel LLC (as assigned of Macerich
Citadel Limited Partnership) and Sportsman’s Warehouse, Inc., as amended by that
First Amendment dated May 1, 2009.

 

15.

  

 

Grand Junction, Colorado

 

  

 

Address:

  

 

2464 US Highway 6 & 50, Suite A, Grand Junction, CO 81505

- 13 -

--------------------------------------------------------------------------------

 

 

  

 

Lease:

  

 

Lease dated July 25, 2001 between AIG Baker Grand Junction, LLC and Sports
Warehouse, Inc., as amended by that First Amendment dated June 30, 2002.

 

16.

  

 

Idaho Falls, Idaho

 

  

 

Address:

  

 

2909 South 25th East, Idaho Falls, ID 83405

 

  

 

Lease:

  

 

Lease dated June 15, 2000 between William H Ziering (as assignee of Teton
Spectrum LLC) and Sports Warehouse, Inc., as amended by that First Amendment
dated May 31, 2002, as further amended by that Amendment to Lease dated March 1,
2009.

 

17.

  

 

Lewiston, Idaho

 

  

 

Address:

  

 

2002 Thain Grade, Lewiston, ID, 83501-4105

 

  

 

Lease:

  

 

Lease dated June 20, 2012 between McCann Ranch & Livestock Co. and Sportsman’s
Warehouse, Inc., as amended by that First Amendment dated September 6, 2012.

 

18.

  

 

Meridian, Idaho

 

  

 

Address:

  

 

3797 East Fairview Avenue, Meridian, ID 83642

 

  

 

Lease:

  

 

Lease dated November 15, 1999 between TFCM Associates LLC and Sports Warehouse,
Inc., as amended by that First Amendment dated April 6, 2000.

 

19.

  

 

Nampa, Idaho

 

  

 

Address:

  

 

16865 North Market Place Blvd., Nampa, ID 83687

 

  

 

Lease:

  

 

Lease dated May 30, 2012 between Trade Zone Associates and Mabury Village and
Sportsman’s Warehouse, Inc.

 

20.

  

 

Twin Falls, Idaho

 

  

 

Address:

  

 

1940 Bridgeview Blvd., Twin Falls, ID 83301

 

  

 

Lease:

  

 

Lease dated April 17, 2003 between Canyon Park LLC and Sports Warehouse, Inc.,
as amended by that Amendment dated March 1, 2009.

 

21.

  

 

Lexington, Kentucky

 

  

 

Address:

  

 

2200 War Admiral Way, Suite 140, Lexington, KY 40509

 

  

 

Lease:

  

 

Lease dated March 25, 2010 between War Admiral Place, LLC and Sportsman’s
Warehouse, Inc., as amended by that First Amendment dated January 30, 2012.

 

22.

  

 

Southaven, Mississippi

 

  

 

Address:

  

 

130 Marathon Way, Southaven, MS 38671

 

  

 

Lease:

  

 

Lease dated November 17, 2010 between Lucknow, LLC, Nolin SW, LLC and
Sportsman’s Warehouse, Inc.

 

  

 

Guaranty:

  

 

Guarantee of Lease dated November 12, 2010 by Sportsman’s Warehouse Holdings,
Inc. in favor of Lucknow, LLC and Nolin SW, LLC.

 

23.

  

 

Las Vegas, Nevada

 

  

 

Address:

  

 

5647 Centennial Center Boulevard, Las Vegas, NV 89149-7104

 

  

 

Lease:

  

 

Lease dated June 27, 2011 between Centennial Gateway, LLC and Sportsman’s
Warehouse, Inc., as amended by that First Amendment to Lease dated March 23,
2012.

 

24.

  

 

Reno, Nevada

 

  

 

Address:

  

 

3306 Kietzke Lane, Reno, NV 89502

 

  

 

Lease:

  

 

Lease dated September 18, 2003 between Kietzke Plaza LLC and Sports Warehouse,
Inc., as amended by that Amendment dated April 15, 2004, as amended by that
Second Amendment dated August 1, 2004.

- 14 -

--------------------------------------------------------------------------------

 

 

25.

  

 

Albuquerque, New Mexico

 

  

 

Address:

  

 

1450 Renaissance Blvd. NE, Albuquerque, NM 87107

 

  

 

Lease:

  

 

Lease dated March 18, 2004 between Kenneth D. Knievel, Marjorie A. Knievel,
Kenneth Donald Knievel, Karen M. Knievel, Kenneth Donald Knievel, Karen Louise
Knievel, David Alan Knievel, Marbery Ann Knievel, Charles E Scheid, Pauline
Scheid, Arthur T. Koldeway and Agnes R. Koldeway (as assignees of TMRED 10, LLC)
and Sportsman’s Warehouse, Inc., as amended by that Amendment dated April 14,
2005, as amended by that Second Amendment dated March 1, 2009.

 

26.

  

 

Farmington, New Mexico

 

  

 

Address:

  

 

4905 E. Main St., Farmington NM 87402-8657

 

  

 

Lease:

  

 

Lease dated August 28, 2012 between Farmington SWH LLC (as assignees of
Hawkins-Smith & Christensen LLC) and Sportsman’s Warehouse, Inc.

 

27.

  

 

Medford, Oregon

 

  

 

Address:

  

 

1710 Delta Waters Road, Medford, OR 97504

 

  

 

Lease:

  

 

Lease dated May 15, 2007 between Crater Lake Venture, LLC and Sportsman’s
Warehouse, Inc., as amended by that Fourth Amendment dated March 1, 2009. Note
that the Fourth Amendment is the only amendment to this agreement.

 

28.

  

 

Columbia, South Carolina

 

  

 

Address:

  

 

476 Piney Grove Road, Columbia, SC 29210

 

  

 

Lease:

  

 

Lease dated September 30, 2005 between Boise Spectrum LLC, GRH Kaysville LLC and
MRH Venture Capital LLC and Sportsman’s Warehouse, Inc., as amended by that
Second Amendment, dated March 15, 2006, that Third Amendment dated July 15,
2008, and that Fourth Amendment dated March 1, 2009.

 

  

 

Guaranty:

  

 

Guarantee of Lease dated September 27, 2005 by Sportsman’s Warehouse Holdings,
Inc. in favor of Boise Spectrum LLC, GRH Kaysville LLC and MRH Venture Capital
LLC.

 

29.

  

 

Chattanooga, Tennessee

 

  

 

Address:

  

 

6241 Perimeter Drive, Suite 101, Chattanooga, TN 37421

 

  

 

Lease:

  

 

Lease dated July 28, 2005 between G&M Chattanooga, Slovis Chattanooga LLC (as
assignee of Boise Spectrum LLC, 5-Mile Plaza, MRK Venture Capital LLC, Slovis &
Associates, LLC) and Sportsman’s Warehouse, Inc., as amended by that First
Amendment dated November 30, 2005, that Second Amendment dated February 22,
2006, that Third Amendment dated March 15, 2006, and that Fourth Amendment dated
January 1, 2007.

 

  

 

Guaranty:

  

 

Guarantee of Lease dated July 25, 2005 by Sportsman’s Warehouse Holdings, Inc.
in favor of G&M Chattanooga and Slovis Chattanooga LLC (as assignee of Boise
Spectrum LLC, 5-Mile Plaza, MRK Venture Capital LLC, Slovis & Associates, LLC).

 

30.

  

 

Provo, Utah

 

  

 

Address:

  

 

1075 South University Avenue, Provo, UT 84601

 

  

 

Lease:

  

 

Lease Agreement dated November 1, 1997 between East Bay Center LLC (as assignee
of East Bay Development Company Inc.) and Sports Warehouse, Inc., as amended by
that First Amendment dated May 29, 2002, as amended by that Second Amendment
dated May 2004, as amended by that Third Amendment dated March 1, 2009.

 

31.

  

 

Midvale, Utah

 

  

 

Address:

  

 

7035 S. High Tech Drive, Suite 200, Midvale, UT 84047

 

  

 

Lease:

  

 

Lease dated May 31, 2002 by and between Scott Nielsen dba 7037 South Warehouse
LLC and Pacific Flyway Wholesale, Inc., as amended by that Amendment to Lease
dated January 24, 2003, that Second Amendment to Lease dated February 2004, that
Third Amendment to Lease dated March 19, 2007, that Fourth Amendment to Lease
dated March 1, 2009, that Fifth Amendment to Lease dated February 23, 2012, that
Sixth Amendment to Lease dated October 26, 2013, and that Lease Confirmation
Memorandum dated November 17, 2011.

- 15 -

--------------------------------------------------------------------------------

 

 

32.

  

 

Riverdale, Utah

 

  

 

Address:

  

 

1137 West Riverdale Road, Riverdale, UT 84405

 

  

 

Lease:

  

 

Commercial Lease dated March 24, 1998 between DDR Riverdale South LLC (as
assignee of Riverdale Retail Associates, LC, DDR Riverdale Associates LLC, DDR
Family Centers, LP, Rocky Mountain Real Estate, LLC) and Sports Warehouse, Inc.,
as amended by that Lease Amendment dated July 30, 1998, that Second Lease
Amendment dated October 21, 1998, that Third Lease Amendment dated March 23,
1999, that Fourth Amendment dated February 5, 2014 and that Lease Renewal Notice
Letter dated March 11, 2009.

 

33.

  

 

St. George, Utah

 

  

 

Address:

  

 

2957 East 850 North, St. George, UT 84790

 

  

 

Lease:

  

 

Lease dated June 30, 2005 between Miller Properties St. George, LLC (as assignee
to MRH Venture Capital LLC, GRH St. George LLC, GRH South Ogden LLC) and
Sportsman’s Warehouse, Inc., as amended by that First Amendment dated December
30, 2005, that Second Amendment dated March 15, 2006, that Third Amendment dated
December 12, 2006 and that Fourth Amendment dated March 16, 2009.

 

  

 

Guaranty:

  

 

Guarantee of Lease dated June 28, 2005 by Sportsman’s Warehouse Holdings, Inc.
in favor of Miller Properties St. George, LLC (as assignee to MRH Venture
Capital LLC, GRH St. George LLC, GRH South Ogden LLC).

 

34.

  

 

West Jordan, Utah

 

  

 

Address:

  

 

9669 South Prosperity Road, West Jordan, UT 84081

 

  

 

Lease:

  

 

Lease Agreement for Sportsman’s Warehouse Building dated January 13, 2010
between KPFN Properties, LLC, and Sportsman’s Warehouse, Inc., as amended by
that Amendment to Lease dated February 23, 2010, that Second Amendment to Lease
dated March 15, 2010, that Third Amendment to Lease dated December 2010, and
that Termination of Prime Lease and Sublease dated October 2, 2014; Sublease
dated September 12, 2012 between Sportsman’s Warehouse, Inc. and Integracore,
LLC.

 

35.

  

 

Roanoke, Virginia

 

  

 

Address:

  

 

3550 Ferncliff Avenue N.W., Roanoke, VA 24107

 

  

 

Lease:

  

 

Lease dated November 28, 2011 between G&M Fargo LLC, MRH Venture Capital LLC and
Sportsman’s Warehouse, Inc., and that First Amendment to Lease dated April 23,
2014.

 

  

 

Guaranty:

  

 

Guarantee of Lease dated November 28, 2011 by Sportsman’s Warehouse Holdings,
Inc. in favor of G&M Fargo LLC and MRH Venture Capital LLC.

 

36.

  

 

Puyallup, Washington

 

  

 

Address:

  

 

120 31st Avenue SE, Suite G, Puyallup, WA 98374

 

  

 

Lease:

  

 

Lease dated May 13, 2011 between South Hill Village Limited Partnership and
Sportsman’s Warehouse, Inc.

 

37.

  

 

Casper, Wyoming

 

  

 

Address:

  

 

4120 East 2nd Street, Casper, WY 82609-2319

 

  

 

Lease:

  

 

Lease dated January 25, 2005 between GRH Casper LLC, MKJ Casper LLC (as assignee
of Boise Surplus 2002 LLC, MKJ Casper LLC, GRH Kaysville LLC) and Sportsman’s
Warehouse, Inc.

 

  

 

Guaranty:

  

 

Guarantee of Lease dated January 25, 2005 by Sportsman’s Warehouse Holdings,
Inc. in favor of GRH Casper LLC and MKJ Casper LLC (as assignee of Boise Surplus
2002 LLC, MKJ Casper LLC, GRH Kaysville LLC).

 

38.

  

 

Cheyenne, Wyoming

 

  

 

Address:

  

 

3745 East Lincoln Way, Cheyenne, WY 82001

 

  

 

Lease:

  

 

Lease dated October 11, 2012 between SW Cheyenne, LLC and Sportsman’s Warehouse,
Inc.

 

39.

  

 

Carson City, Nevada

- 16 -

--------------------------------------------------------------------------------

 

 

  

 

Address:

  

 

1443 South Carson Street, Carson City, NV 89701

 

  

 

Lease:

  

 

Lease dated June 10, 2013 between The Carrington Company and Sportsman’s
Warehouse, Inc., that First Amendment to Lease dated October 17, 2013 and that
Second Amendment to Lease dated February 21, 2014.

 

40.

  

 

Wenatchee, Washington

 

  

 

Address:

  

 

611 Valley Mall Parkway, East Wenatchee, WA 98801

 

  

 

Lease:

  

 

Lease dated June 20, 2013 between VCG-Wenatchee Valley Mall, LLC and Sportsman’s
Warehouse, Inc.

 

41.

  

 

Hillsboro, Oregon

 

  

 

Address:

  

 

18645 NW Tanasbourn Drive, Hillsboro, OR 97124-7129

 

  

 

Lease:

  

 

Lease dated July 31, 2013 between Tanasbourn Retail Center, LLC and Tanasbourn
Robinson & Sons, LLC and Sportsman’s Warehouse, Inc.

 

42.

  

 

Logan, Utah

 

  

 

Address:

  

 

99 E 1400 N, Logan, UT 84341

 

  

 

Lease:

  

 

Lease dated January 10, 2013 between Black Sheep Land Company, LLC and
Sportsman’s Warehouse, Inc., as amended by that First Amendment dated March 27,
2013.

 

43.

  

 

Salt Lake City, Utah

 

  

 

Address:

  

 

1630 South 5070 West, Salt Lake City, Utah 84104; 1680 South 5200 West, Salt
Lake City, UT 841041

 

  

 

Lease:

  

 

Lease dated September 12, 2012 between Natomas Meadows, LLC and Pacific Flyway
Wholesale, LLC, as amended by that First Amendment dated April 2013, and as
amended by that Second Amendment dated June 12, 2013.

 

44.

  

 

Bozeman, Montana

 

  

 

Address:

  

 

2214 Tschache Lane, Bozeman, MT 59715

 

  

 

Lease:

  

 

Lease Assignment and Assumption Agreement dated March 11, 2013 between Wholesale
Sports USA, Inc. and Sportsman’s Warehouse, Inc. with respect to the Lease dated
June 26, 2006, as amended by amendments dated August 17, 2006 and March 11,
2013.

 

45.

  

 

Helena, Montana

 

  

 

Address:

  

 

2990 N. Sanders Road, Helena, MT 59601

 

  

 

Lease:

  

 

Lease Assignment and Assumption Agreement dated March 11, 2013 between Wholesale
Sports USA, Inc. and Sportsman’s Warehouse, Inc. with respect to the Lease dated
May 24, 2007, as amended by amendment dated March 11, 2013.

 

46.

  

 

Missoula, Montana

 

  

 

Address:

  

 

2323 North Reserve Street, Missoula, MT 59808

 

  

 

Lease:

  

 

Lease Assignment and Assumption Agreement dated March 11, 2013 between Wholesale
Sports USA, Inc. and Sportsman’s Warehouse, Inc. with respect to the Lease dated
September 17, 2002, as amended by amendments dated September 1, 2011 and March
11, 2013.

 

47.

  

 

Bend, Oregon

 

  

 

Address:

  

 

63492 Hunnell Road, Bend, OR 97701

 

  

 

Lease:

  

 

Lease Assignment and Assumption Agreement dated March 11, 2013 between Wholesale
Sports USA, Inc. and Sportsman’s Warehouse, Inc. with respect to the Lease dated
January 19, 2005, as amended by amendments dated May 2009 and March 11, 2013.

 

48.

  

 

Portland, Oregon

 

  

 

Address:

  

 

9401 East 82nd Avenue, Portland (Clackamas), OR 97222

- 17 -

--------------------------------------------------------------------------------

 

 

  

 

Lease:

  

 

Lease Assignment and Assumption Agreement dated March 11, 2013 between Wholesale
Sports USA, Inc. and Sportsman’s Warehouse, Inc. with respect to the Lease dated
February 11, 2003, as amended by instruments dated July 9, 2004, July 10, 2009,
and June 8, 2010.

 

49.

  

 

Salem, Oregon

 

  

 

Address:

  

 

1260 Lancaster Drive SE, Salem, OR 97317

 

  

 

Lease:

  

 

Lease Assignment and Assumption Agreement dated March 11, 2013 between Wholesale
Sports USA, Inc. and Sportsman’s Warehouse, Inc. with respect to the Lease dated
March 11, 2002, as amended by amendments dated March 15, 2002, May 9, 2002, May
19, 2005, August 8, 2005 and March 11, 2013.

 

50.

  

 

Federal Way, Washington

 

  

 

Address:

  

 

1405 S. 348th Street, Federal Way, WA 98003

 

  

 

Lease:

  

 

Lease Assignment and Assumption Agreement dated March 11, 2013 between Wholesale
Sports USA, Inc. and Sportsman’s Warehouse, Inc. with respect to the Lease dated
December 5, 2003.

 

51.

  

 

Kennewick, Washington

 

  

 

Address:

  

 

6603 West Canal Drive, Kennewick, WA 99336

 

  

 

Lease:

  

 

Lease Assignment and Assumption Agreement dated March 11, 2013 between Wholesale
Sports USA, Inc. and Sportsman’s Warehouse, Inc. with respect to the Lease dated
April 15, 2002, as amended by amendments dated September 7, 2003 and March 11,
2013.

 

52.

  

 

Silverdale, Washington

 

  

 

Address:

  

 

9577 Ridgetop Blvd., N.W., Suite 150, Silverdale, WA 98383

 

  

 

Lease:

  

 

Lease Assignment anAd Assumption Agreement dated March 11, 2013 between
Wholesale Sports USA, Inc. and Sportsman’s Warehouse, Inc. with respect to the
Lease dated January 29, 2004, as amended by amendments dated December 7, 2011
and March 11, 2013.

 

53.

  

 

Vancouver, Washington

 

  

 

Address:

  

 

11505 NE Fourth Plan Road, Vancouver, WA 98662

 

  

 

Lease:

  

 

Lease Assignment and Assumption Agreement dated March 11, 2013 between Wholesale
Sports USA, Inc. and Sportsman’s Warehouse, Inc. with respect to the Lease dated
February 28, 2006, as amended by the First Amendment to Lease dated June 5,
2006.

 

54.

  

 

South Jordan, Utah

 

  

 

Address:

  

 

***

 

  

 

Lease:

  

 

Residential Rental Agreement dated May 7, 2014 between *** and Sportsman’s
Warehouse, Inc.2

 

55.

  

 

Chico, California

 

  

 

Address:

  

 

765 East Avenue, Suite 170, Chico, CA 95926

 

  

 

Lease:

  

 

Lease dated October 1, 2103 between North Valley Mall, LLC and Sportsman’s
Warehouse Southwest, Inc. and amended by the First Amendment to Lease dated
November 20, 2013, and that Second Amendment to Lease dated May 14, 2014.

  ***

Indicates that certain information contained herein has been omitted and
confidentially submitted separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.

 

2

Apartment lease for CEO.

 

56.

  

Rancho Cordova, California

 

  

 

Address:

  

 

2344 Sunrise Blvd, Rancho Cordova, CA 95670

- 18 -

--------------------------------------------------------------------------------

 

 

  

 

Lease:

  

 

Lease dated October 7, 2013 between Conrad Rivergate, LLC and Sportsman’s

 

  

Warehouse Southwest, Inc. and amended by the First Amendment to Lease dated
February 5,

 

  

2014 and that Second Amendment to Lease dated June 5, 2014.

57.

  

 

Vernal, Utah

 

  

 

Address:

  

 

2015 W Highway 40, Vernal, UT 84078

 

  

 

Lease:

  

 

Lease dated October 25, 2013 between Gardner Towne Center, LLC and Sportsman’s
Warehouse, Inc.

58.

  

 

Kelso, Washington

 

  

 

Address:

  

 

321 Three Rivers Dr., Kelso, WA 98626

 

  

 

Lease:

  

 

Lease dated December 6, 2013 between Three Rivers Mall, LLC and Sportsman’s
Warehouse, Inc.

59.

  

 

Pocatello, Idaho

 

  

 

Address:

  

 

760 Yellowstone Ave., Pocatello, ID 83201

 

  

 

Lease:

  

 

Lease dated February 26, 2014 between CCA Acquisition Company, LLC and
Sportsman’s Warehouse, Inc.

60.

  

 

Fresno, California

 

  

 

Lease:

  

 

Lease dated June 9, 2014 between Fresno 40 Limited Partnership, LP and amended
by that First Amendment dated June 19, 2014.

61.

  

 

Spokane, Washington

 

  

 

Address:

  

 

6720 N Division Street Spokane, WA 99208-3942

 

  

 

Lease:

  

 

Lease dated September 2, 2014 between Argo Klamath Two, LLC and Sportsman’s
Warehouse and amended by that First Amendment dated October 14, 2014.

62.

  

 

Klamath Falls, Oregon

 

  

 

Address:

  

 

1863 Avalon Street Klamath Falls, OR 97603

 

  

 

Lease:

  

 

Lease dated September 2, 2014 between Argo Klamath Two, LLC and Sportsman’s
Warehouse and amended by that First Amendment dated October 14, 2014.

63.

  

 

Flagstaff, Arizona

 

  

 

Lease:

  

 

Lease dated September 8, 2014 between Evergree-TRAX, LLC and Sportsman’s
Warehouse, Inc.

64.

  

 

Heber City, Utah

 

  

 

Address:

  

1276 S US 189 Heber City, UT 84032

 

  

 

Lease:

  

Lease dated September 8, 2014 between Boyer Heber City, LC and Sportsman’s
Warehouse, Inc.

65.

  

 

Sheridan, Colorado

 

  

 

Lease:

  

Lease dated September 10, 2014 between Weingarten Miller Sheridan LLC and
Sportsman’s Warehouse, Inc.

66.

  

 

Show Low, Arizona

 

  

 

Lease:

  

Lease dated November 3, 2014 between Show Low Yale Casitas, LLC and Sportsman’s
Warehouse, Inc.

 

 

 

- 19 -

--------------------------------------------------------------------------------

 

Schedule 4.02(a)

Local Counsel

Utah:

Ray Quinney & Nebeker P.C.

36 South State Street, Suite 1400

Salt Lake City, Utah 84111

Minnesota:

Lindquist & Vennum

4200 IDS Center

80 South 8th Street

Minneapolis, MN 55402 US

 

 

 

- 20 -

--------------------------------------------------------------------------------

 

Schedule 5.14

Post-Closing Actions

1.

Landlord Waivers. On or before the date that is ninety (90) days following the
Closing Date (or such later date as the Required Lenders may agree in their sole
discretion), the Borrower shall use commercially reasonable efforts to deliver,
or cause to be delivered, to the Administrative Agent Collateral Access
Agreements, each in form and substance reasonably satisfactory to the
Administrative Agent and Required Lenders.

2.

Deposit Account Control Agreement. On or before the date that is sixty (60) days
following the Closing Date (or such later date as the Required Lenders may agree
in their sole discretion), the Borrower shall deliver, or cause to be delivered,
to the Administrative Agent amendments to the control agreements set forth in
clauses (i) through (v) below which provide Control (as defined in the Guarantee
and Collateral Agreement) over each Deposit Account set forth therein: (i) that
certain Deposit Account Control Agreement dated as of March 26, 2013 (as
amended, restated, supplemented or otherwise modified from time to time), with
respect to deposit account number 4098328172; (ii) that certain Deposit Account
Control Agreement dated as of March 26, 2013 (as amended, restated, supplemented
or otherwise modified from time to time), with respect to Deposit account number
4000089763; (iii) that certain Deposit Account and Sweep Investment Control
Agreement dated as of March 26, 2013 (as amended, restated, supplemented or
otherwise modified from time to time), with respect to Deposit account number
4098328214; (iv) that certain Blocked Account Control Agreement dated as of
April 5, 2013 (as may be further amended, restated, supplemented or otherwise
modified from time to time) with respect to deposit account number 152302057871
and the other deposit accounts identified therein; and (v) that certain Blocked
Account Control Agreement dated as of April 5, 2013 (as may be further amended,
restated, supplemented or otherwise modified from time to time) with respect to
certain deposit accounts set forth on Exhibit A thereto.

3.

Insurance. On or before the date that is forty-five (45) days following the
Closing Date (or such later date as the Administrative Agent and Required
Lenders may agree in their sole discretion), the Borrower shall deliver, or
cause to be delivered, to the Administrative Agent, evidence of (i) additional
insured endorsements naming Collateral Agent as an additional insured with
respect to the Loan Parties’ liability insurance policies and (ii) loss payable
endorsement naming Collateral Agent as loss payee with respect to the Loan
Parties’ property insurance policies.

 

 

 

- 21 -

--------------------------------------------------------------------------------

 

Schedule 6.01

Existing Indebtedness

None.

 

 

 

- 22 -

--------------------------------------------------------------------------------

 

Schedule 6.02

Existing Liens

None.

 

 

 

- 23 -

--------------------------------------------------------------------------------

 

EXHIBIT A

[Form of]

ADMINISTRATIVE QUESTIONNAIRE

Sportman’s Warehouse, Inc.

 

Agent Address:

  

Cortland Capital Market

  

Return form to: Aslam Azeem and Legal

 

  

Services LLC

  

Department

 

  

225 West Washington Street,

  

Facsimile: 312-376-0571

 

  

Suite 2100

  

Email: aslam.azeem@cortlandglobal.com;

 

  

Chicago, IL 60606

  

legal@cortlandglobal.com

 

It is very important that all of the requested information be completed
accurately and that thisquestionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fillout an administrative questionnaire
for each legal entity.

 

 

Legal Name of Lender to appear in Documentation:

  

 

 

Signature Block Information:

 

—

    Signing Term Loan Agreement                ¨      Yes         ¨      No

—

    Coming in via Assignment                        ¨      Yes         ¨      No

Type of Lender:                                          

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

Lender Parent:

 

 

Domestic Address

  

Eurodollar Address

 

  

 

 

 

  

 

 

 

  

 

 

 

  

 

 

 

  

 

 

 

  

 

 

 

 

 

--------------------------------------------------------------------------------

 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

 

  

Primary Credit Contact

  

Secondary Credit Contact

 

 

 

Name:

  

 

 

  

 

 

 

 

 

Company:

  

 

 

  

 

 

 

 

 

Title:

  

 

 

  

 

 

 

 

 

Address:

  

 

 

  

 

 

 

 

 

 

 

 

 

 

Telephone:

  

 

 

  

 

 

 

 

 

Facsimile:

  

 

 

  

 

 

 

 

 

E-Mail Address:

  

 

 

  

 

 

 

  

 

Primary Operations Contact

  

Secondary Operations Contact

 

 

 

Name:

  

 

 

  

 

 

 

 

 

Company:

  

 

 

  

 

 

 

 

 

Title:

  

 

 

  

 

 

 

 

 

Address:

  

 

 

  

 

 

 

 

 

 

 

 

 

 

Telephone:

  

 

 

  

 

 

 

 

 

Facsimile:

  

 

 

  

 

 

 

 

 

E-Mail Address:

  

 

 

  

 

 

Lender’s Domestic Wire Instructions

 

 

 

 

Bank

 

 

  

 

Name: ______________

 

 

ABA/Routing No.:

 

 

 

Account Name:

 

 

 

Account No.:

 

 

 

 

 

 

FFC Account

 

 

  

 

Name: ______________

 

 

 

FFC Account

 

 

  

 

No.: ______________

 

 

Attention:

 

 

 

Reference:

 

   

Lender’s Foreign Wire Instructions

  

 

 

 

Currency:

 

 

 

 

 

Bank Name:

 

 

 

 

 

Exhibit A-2

--------------------------------------------------------------------------------

 

Swift/Routing No.:

 

 

 

 

 

Account Name:

 

 

 

 

 

Account No.:

 

 

 

 

 

 

FFC Account

 

 

  

Name: ______________

 

 

 

FFC Account

 

 

  

No.: ________________

 

 

Attention:

 

 

 

 

 

Reference:

 

 

 

 

 

Agent’s Wire Instructions

 

 

 

 

 

 

[Bank

 

  

  

Name: ______________

 

 

ABA/Routing No.:

 

 

 

 

 

Account Name:

 

 

 

 

 

Account No.:

 

 

 

 

 

 

FFC Account

 

  

  

Name: ______________

 

 

 

FFC Account

 

 

  

No.: ________________

 

 

Attention:

 

 

 

 

 

Reference:

 

 

 

Agent’s Wire Instructions

 

 

 

 

[Bank

 

 

  

 

Name: ______________

 

 

ABA/Routing No.:

 

 

 

Account Name:

 

 

 

Account No.:

 

 

 

 

FFC Account

 

 

  

 

Name: ______________

 

 

 

FFC Account

 

 

  

 

No.: ______________

 

 

Attention:

 

 

 

Reference:

 ]

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

Exhibit A-3

--------------------------------------------------------------------------------

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. Original tax form(s) must be submitted.

  II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Term Loan
Agreement, the applicable tax form(s) for your institution must be completed and
returned on or before your institution becomes a party to the Term Loan
Agreement, and at such times as are reasonably requested by Borrower or the
Administrative Agent. Failure to provide the proper tax form when requested may
subject your institution to U.S. tax withholding.

 

 

 

Exhibit A-4

--------------------------------------------------------------------------------

 

EXHIBIT B

[Form of]

ASSIGNMENT AND ACCEPTANCE

This Lender Assignment and Acceptance (the “Assignment Agreement”) is dated as
of the Assignment Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement (as defined below), receipt of a copy of which
is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Term Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees. [the][any] Assignor and, except as expressly provided in this
Assignment Agreement, without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:

  

  

 

 

 

2. Assignee[s]:

  

  

 

 

 

3. Borrower:

  

Sportsman’s Warehouse, Inc., a Utah corporation

 

 

4. Administrative Agent:

  

Cortland Capital Market Services LLC, as the administrative agent under the Term
Loan Agreement.

 

 

5. Term Loan Agreement:

  

Term Loan Agreement, dated as of December 3, 2014 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), by and among the Borrower, Sportsman’s Warehouse Holdings,
Inc., a Delaware corporation, the lenders from time to time party thereto, and
the Administrative Agent.

 

 

6. Assigned Interest[s]:

  

 

Exhibit B

--------------------------------------------------------------------------------

 

 

Assignor[s]5

  

Assignee[s]6

  

Aggregate Amount of
Commitment/ Loans for
all Lenders7

  

Amount of
Commitments/ Loans
Assigned8

  

Percentage Assigned of
Commitments/ Loans9

 

 

 

 

 

 

 

  

 

 

  

$

  

$

  

%

 

 

 

 

 

 

 

  

 

 

  

$

  

$

  

%

 

 

 

 

 

 

 

  

 

 

  

$

  

$

  

%

 

 

 

 

 

 

 

  

 

 

  

$

  

$

  

%

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Effective Date.

8

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Effective Date. The
amount of the Commitments/Loans of the Assignor subject to this Assignment
Agreement shall be in an integral multiple of, and not less than, $1,000,000
(or, if less, the entire remaining amount of such Assignor’s Commitment/Loans).

9

Set forth, to at least 9 decimals, as a percentage of the applicable
Commitments/Loans of all Lenders thereunder.

 

[7. Trade Date:

  

____________________________]10

8. Assignment Effective Date:

  

[_______________________,201_]11

[signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

10

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

11

To be inserted by the Administrative Agent and which shall be the Assignment
Effective Date of Recordation of Transfer in the Register therefore.

Exhibit B

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR[S]12

[NAME OF ASSIGNOR]

 

By:

 

 

 

 

Title:

 

[NAME OF ASSIGNOR]

 

By:

 

 

 

 

Title:

 

ASSIGNEE[S]13

[NAME OF ASSIGNEE]

 

By:

 

  

 

 

Title:

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

Add additional signature blocks as needed.

13

Add additional signature blocks as needed.

Exhibit B

--------------------------------------------------------------------------------

 

  [Consented to and]14 Accepted:

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

To be added only if the consent of Administrative Agent is required by the terms
of the Term Loan Agreement.

Exhibit B

--------------------------------------------------------------------------------

 

  [Consented to:

SPORTSMAN’S WAREHOUSE, INC.

 

By:

 

 

 

 

Name:

 

 

Title:]15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

To be added only if the consent of Borrower is required by the terms of the Term
Loan Agreement.

 

 

 

Exhibit B

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR LENDER ASSIGNMENT AND ACCEPTANCE

1.

Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

1.2 Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements of an Eligible Assignee under the Term Loan
Agreement (subject to receipt of such consents as may be required under the Term
Loan Agreement), (iii) from and after the Assignment Effective Date, it shall be
bound by the provisions of the Term Loan Agreement as a Lender thereunder and,
to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Term Loan Agreement and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.04 of the Term Loan Agreement, as
applicable, and has received such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent, the
Collateral Agent, [the][any] Assignor, or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment Agreement and to purchase
[the][such] Assigned Interest (vii) if it is a Foreign Lender, attached to the
Assignment Agreement is any documentation required to be delivered by it
pursuant to the terms of the Term Loan Agreement, duly completed and executed by
[the][such] Assignee, (viii) if it is not already a Lender under the Term Loan
Agreement, attached to this Assignment Agreement is an Administrative
Questionnaire in the form of Exhibit A to the Term Loan Agreement, and (ix) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Assignment Effective Date; (b) agrees that (i) it will, independently and
without reliance on any Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (c) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action on its behalf
and to exercise such powers under the Term Loan Agreement as are delegated to
the Administrative Agent and Collateral, respectively, by the terms therein,
together with such powers as are reasonably incidental thereof.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
facsimile transmission or other electronic image transmission (e.g., “PDF” or
“TIF”) shall be effective as delivery of a manually executed counterpart of this
Assignment Agreement.

4. Governing Law. THIS ASSIGNMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

 

Exhibit B

--------------------------------------------------------------------------------

 

EXHIBIT C

BORROWING REQUEST

[_________ ],__ 201[_]

Cortland Capital Market Services LLC, as Administrative Agent for the Lenders
party

to the Term Loan Agreement referred to below 225 West Washington Street, Suite
2100

Chicago, IL 60606

Attention: Aslam Azeem and Legal Department Fax No. 312-376-0571

Email: aslam.azeem@cortlandglobal.com; legal@cortlandglobal.com

Ladies and Gentlemen:

The undersigned, Sportsman’s Warehouse, Inc. (the “Borrower”), refers to the
Term Loan Agreement, dated as of December 3, 2014 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”; the capitalized terms defined therein being used herein as
therein defined), among the Borrower, Sportsman’s Warehouse Holdings, Inc., the
lenders from time to time party thereto (the “Lenders”), and Cortland Capital
Market Services LLC, as Administrative Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Term Loan Agreement, that the
undersigned hereby requests a Borrowing under the Term Loan Agreement, and in
that connection sets forth below the information relating to such borrowing of
Loans (the “Credit Event”) as required by Section 2.03 of the Term Loan
Agreement:

 

1.

  

The Business Day of the Credit Event is:

  

 

[___ ],_ 201[___]

  

 

 

 

2.

  

Term Borrowing:

  

 

 

 

 

 

 

 

  

¨ ABR Loans:

  

$

[ ___, ___,__ 

] 

 

 

 

 

  

¨ Eurodollar Loans, with an Initial

  

 

 

 

 

 

 

 

  

Interest Period of Months[*]:

  

$

[__ ,__ ,__ 

] 

 

 

 

3.

  

Incremental Term Borrowing:

  

 

 

 

 

  

¨ ABR Loans:

  

$
 

[__ ,___ ,___
 

  
] 

 

 

 

 

  

¨ Eurodollar Loans, with an Initial Interest Period of Month(s)[*]:

  

$

[___ ,__ ,__

] 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*] [*] Insert: 1, 2, 3, or 6 (or 9 or 12 months if available to all Lenders, or
all relevant Lenders).

Exhibit C-1

--------------------------------------------------------------------------------

 

  

4. The proceeds of such Loans are to be disbursed to the following account:

  

 

Bank:  [________] 

ABA:  [________]

Account No.:  [__________]

The Borrower hereby certifies that:

(A) The representations and warranties set forth in Article III of the Term Loan
Agreement and in each other Loan Document shall (i) with respect to
representations and warranties that are qualified by materiality or “Material
Adverse Effect”, be true and correct and (ii) with respect to representations
and warranties that are not qualified by materiality or “Material Adverse
Effect”, be true and correct in all material respects, in each case, on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall (i) with respect to representations and warranties that are qualified by
materiality or “Material Adverse Effect”, be true and correct and (ii) with
respect to representations and warranties that are not qualified by materiality
or “Material Adverse Effect”, be true and correct in all material respects, in
each case, on as of such earlier date.; and

(B) at the time of and immediately after such Credit Event, no Default or Event
of Default has occurred and is continuing.

[signature pages follow]

 

 

Exhibit C-2

--------------------------------------------------------------------------------

 

 

Very truly yours,

SPORTSMAN’S WAREHOUSE, INC.,

as Borrower

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Exhibit C-3

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

See attached.

 

 

 

Exhibit D-1

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF INTERCREDITOR AGREEMENT

See attached.

 

 

 

Exhibit E-1

--------------------------------------------------------------------------------

 

EXHIBIT F

[FORM OF] AFFILIATE SUBORDINATION AGREEMENT

THIS AFFILIATE SUBORDINATION AGREEMENT (this “Agreement”), dated as of [—],
201[—], made by and among each entity named on Schedule I attached hereto
(collectively with any entity becoming a party hereto pursuant to Section 10,
the “Subordinated Creditors”) and each entity named on Schedule II attached
hereto (collectively, the “Subordinated Debtors”), in favor of Cortland Capital
Market Services LLC (“Cortland”), in its capacity as administrative agent and
collateral agent under the Term Loan Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, pursuant to the Loan Documents (such capitalized term, and other terms
used herein and not otherwise defined herein, to have the meanings ascribed
thereto in the Term Loan Agreement) the Lenders have extended and/or will extend
financing arrangements to the Borrower;

WHEREAS, each Subordinated Debtor may hereafter from time to time become
indebted or otherwise obligated to the applicable Subordinated Creditor in
respect of indebtedness related to or resulting from intercompany loans,
advances or other indebtedness from such Subordinated Creditor (all such present
and future indebtedness owing to the Subordinated Creditors (whether created
directly or acquired by assignment or otherwise), and interest, premiums and
fees, if any, thereon and other amounts payable in respect thereof and all
rights and remedies of the Subordinated Creditors with respect thereto, being
referred to as the “Intercompany Subordinated Debt”);

WHEREAS, pursuant to the Term Loan Agreement, each of the Subordinated Creditors
and each of the Subordinated Debtors is required to execute and deliver this
Agreement;

WHEREAS, each Subordinated Creditor and each Subordinated Debtor has duly
authorized the execution, delivery and performance of this Agreement; and

WHEREAS, it is in the best interests of each Subordinated Creditor to execute
this Agreement inasmuch as such Subordinated Creditor and each Subordinated
Debtor will derive substantial direct and indirect benefits from the financing
arrangements made from time to time to the Borrower by the Lenders pursuant to
the Loan Documents.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

1.       Definitions. As used in this Agreement, the following terms shall have
the meanings specified below (for all purposes of this Agreement, the rules of
construction and interpretative provisions set forth in Section 1.02 of the Term
Loan Agreement shall apply unless the context otherwise requires):

  “Agreement” is defined in the preamble hereof.

“Discharge of Obligations” shall mean, subject to Section 8(b) hereof, (a)
payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding) and premium, if any, on all Indebtedness outstanding
under the Loan Documents (including, without limitation any refinancings or
replacement of any thereof), (b) payment in full of all other Obligations (or,
with respect to obligations under Hedging Agreements, other arrangements
reasonably satisfactory to the applicable hedge counterparty) that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest and premium, if any, are paid, and (c) termination of all
Commitments (if any) of the Lenders under the Loan Documents (including without
limitation, any refinancings or replacements of any thereof).

“Insolvency or Liquidation Proceeding” shall mean as to any Person (a) any
voluntary or involuntary case or proceeding under any Debtor Relief Laws with
respect to such Person, (b) any other voluntary or involuntary insolvency,
reorganization, arrangement or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization, arrangement or other similar case or
proceeding with respect to such Person or with respect to a material portion of
its assets, (c) any liquidation, dissolution, reorganization or winding up of
such Person whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (d) any general assignment for the benefit of
creditors or any other marshalling of assets and liabilities of such Person.

Exhibit F-1

--------------------------------------------------------------------------------

 

“Intercompany Subordinated Debt” is defined in the recitals hereof.

“Prepayment” is defined in Section 2(b) hereof.

“Scheduled Payment” is defined in Section 2(b) hereof.

“Subordinated Creditor” is defined in the preamble hereof.

“Subordinated Debtor” is defined in the preamble hereof.

“Term Loan Agreement” shall mean that certain Term Loan Agreement, dated as of
December 3, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, by and among Sportsman’s Warehouse, Inc.,
a Utah corporation, Sportsman’s Warehouse Holdings, Inc., a Delaware
corporation, the lenders from time to time party thereto, and Cortland Capital
Market Services LLC, as administrative agent, (in such capacity, the
“Administrative Agent”) and as collateral agent, (in such capacity, the
“Collateral Agent”).

2.       Agreement to Subordinate.

(a)     Each of the Subordinated Debtors and Subordinated Creditors agrees that
the Intercompany Subordinated Debt is and shall be subject, subordinate and
rendered junior, to the extent and in the manner hereinafter set forth, in right
of payment, to the prior payment in full of all Obligations now existing or
hereafter arising under the Loan Documents. For purposes of this Agreement, the
Obligations shall not be deemed to have been paid in full until the Discharge of
Obligations. To the extent permitted by applicable law, each of the Subordinated
Debtors and the Subordinated Creditors waives notice of acceptance of this
Agreement by the Lenders, and each Subordinated Creditor waives notice of and
consent to the making, amount and terms of the Obligations which may exist or be
created from time to time and any renewal, extension, amendment or modification
thereof, and any other lawful action which any Lender in its sole and absolute
discretion may take or omit to take with respect thereto. The provisions of this
Section 2 shall constitute a continuing offer made for the benefit of and to all
Lenders, and each Lender is hereby irrevocably authorized to enforce such
provisions.

(b)     Prior to the Discharge of Obligations and subject to Sections 2(c) and
3(d) below, no Subordinated Debtor shall pay or make and no Subordinated
Creditor shall accept or receive, any payment in respect of the Intercompany
Subordinated Debt other than (i) regularly scheduled payments of principal and
interest on the Intercompany Subordinated Debt (a “Scheduled Payment”) and
(ii) prepayments of principal and accrued interest on the Intercompany
Subordinated Debt (a “Prepayment”). For purposes of these provisions in this
Section 2, “payment” in respect of any Intercompany Subordinated Debt shall
include any payment or distribution from any source, whether in cash, property
or securities, by set-off or otherwise, in respect of principal, premium,
interest or otherwise, including in connection with any redemption or purchase
of such Intercompany Subordinated Debt or any recovery on any claim for
rescission or damages.

(c)     No Subordinated Debtor shall make, and no Subordinated Creditor shall
receive or accept, any Prepayment or Scheduled Payment if (i) an Event of
Default has occurred and is continuing under the Term Loan Agreement or would
result therefrom, or (ii) such Prepayment or Scheduled Payment is otherwise
prohibited under the Loan Documents.

  (d)     In the event that any Subordinated Debtor shall make, and/or any
Subordinated Creditor shall receive, any payment on Intercompany Subordinated
Debt in contravention of this Agreement or the terms of the Term Loan Agreement,
then and in any such event such payment shall be deemed to be the property of
and segregated, received and held in trust for the benefit of, the Lenders, and
shall be promptly paid over and delivered to the Administrative Agent in the
same form as so received (with any necessary indorsement) for the benefit of the
Lenders.

(e)     Subject to compliance with Section 3(b) hereof, a Subordinated Creditor
shall automatically be released from its obligations hereunder upon the
consummation of any transaction permitted by the Term Loan Agreement as a result
of which such Subordinated Creditor ceases to be a Subsidiary of Holdings.

3.      In Furtherance of Subordination.

(a)     Upon any distribution of all or any of the assets of any Subordinated
Debtor or any Subordinated Creditor in the event of any Insolvency or
Liquidation Proceeding of any such Subordinated Debtor or such Subordinated
Creditor, then, and in any such event, the Lender shall be entitled to the
Discharge of Obligations (whether or not the Obligations have been declared due
and payable prior to the date on which the Obligations would otherwise have
become due and payable) before such Subordinated Creditor or anyone claiming
through or on its behalf (including any receiver, trustee, or otherwise) is
entitled to receive any payment on account

Exhibit F-2

--------------------------------------------------------------------------------

 

of principal of (or premium, if any) or interest on or other amounts payable in
respect of the Intercompany Subordinated Debt, and to that end any payment or
distribution of any kind or character, whether in cash, property or securities,
which may be payable or deliverable in respect of the Intercompany Subordinated
Debt in any such case, proceeding, dissolution, liquidation or other winding up
or event, shall be paid or delivered directly to the Administrative Agent for
the application to the Obligations until the Discharge of Obligations.

(b)     Prior to any dissolution, distribution, sale or other disposition of any
Subordinated Creditor pursuant to a transaction permitted by the Term Loan
Agreement, each Subordinated Creditor and each Subordinated Debtor shall cause
the subsequent holder (to the extent such subsequent holder is not a Loan Party)
of the Intercompany Subordinated Debt to subordinate the Intercompany
Subordinated Debt to the Obligations on substantially the same terms and
conditions set forth in this Agreement or otherwise on terms and conditions
reasonably satisfactory to the Administrative Agent.

(c)     If any Insolvency or Liquidation Proceeding referred to in Section 3(a)
above is commenced by or against any Subordinated Debtor or any Subordinated
Creditor during the continuance of such Insolvency or Liquidation Proceeding,

 (i)     the Administrative Agent is hereby irrevocably authorized and empowered
(in its own name or in the name of such Subordinated Debtor, such Subordinated
Creditor or otherwise), but shall have no obligation, to demand, sue for,
collect and receive every payment or distribution in respect of the Intercompany
Subordinated Debt and give acquittance therefor and to file claims and proofs of
claim and take such other action (including, without limitation, voting the
Intercompany Subordinated Debt or enforcing any security interest or other lien
securing payment of the Intercompany Subordinated Debt) as the Administrative
Agent may deem necessary or advisable for the exercise or enforcement of any of
the rights or interests of the Lenders hereunder; provided, that, in the event
that the Administrative Agent takes such action, the Administrative Agent shall
apply all proceeds first, to the payment of the actual costs and expenses of
enforcement of this Agreement, and second, to the Obligations in accordance with
Section 7.03 of the Term Loan Agreement; and

(ii)     such Subordinated Creditor shall duly and promptly take such action as
the Administrative Agent may reasonably request (A) to collect the Intercompany
Subordinated Debt for the account of the Lenders and to file appropriate claims
or proofs of claim in respect of the Intercompany Subordinated Debt, (B) to
execute and deliver to the Administrative Agent such powers of attorney,
assignments, or other instruments as the Administrative Agent may reasonably
request to enable them to enforce any and all claims with respect to, and any
security interests and other liens securing payment of, the Intercompany
Subordinated Debt and (C) to collect and receive any and all payments or
distributions which may be payable or deliverable upon or with respect to the
Intercompany Subordinated Debt.

  (d)     All payments or distributions of assets of any Subordinated Debtor,
whether in cash, property or securities upon or with respect to the Intercompany
Subordinated Debt that are received by the applicable Subordinated Creditor
contrary to the provisions of this Agreement shall be received in trust for the
benefit of the Lenders, shall be segregated from other funds and property held
by such Subordinated Creditor and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
indorsement) to be applied to the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement.

(e)     The Administrative Agent and the Lenders are hereby authorized to demand
specific performance of this Agreement, whether or not the Subordinated Debtors
or the Subordinated Creditors shall have complied with any of the provisions
hereof applicable to it, at any time when the Subordinated Creditors or any one
of them shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each Subordinated Creditor hereby irrevocably waives any
defense (other than the defense of a Discharge of Obligations) based on the
adequacy of a remedy at law which might be asserted as a bar to such remedy of
specific performance.

4.      No Enforcement or Commencement of Any Proceedings. Each Subordinated
Creditor agrees that prior to the Discharge of Obligations, it will not take any
action or commence any proceeding to enforce or collect the Intercompany
Subordinated Debt, or commence, or join with any creditor other than the Lenders
in commencing, any proceeding referred to in Section 3(a), in each case prior to
the 10th Business Day after the date upon which such Subordinated Creditor shall
have given written notice to the Administrative Agent of its intention to take
such action.

5.      Rights of Subordination. Each Subordinated Creditor agrees that no
payment or distribution to the Administrative Agent or the Lenders pursuant to
the provisions of this Agreement shall entitle such Subordinated Creditor to
exercise any rights of subrogation in respect thereof until the Discharge of
Obligations. Each Subordinated Creditor agrees that the subordination provisions
contained herein shall not be affected by any action, or failure to act, by the
Administrative Agent or the Lenders which results, or may result, in affecting,
impairing or extinguishing any right of reimbursement or subrogation or other
right or remedy of such Subordinated Creditor against the applicable
Subordinated Debtor.

Exhibit F-3

--------------------------------------------------------------------------------

 

6.      Disposition or Enforcement of Intercompany Subordinated Debt. The
Subordinated Creditors will not, without the prior written consent of the
Administrative Agent, or except to the extent permitted by the Term Loan
Agreement:

(a)     sell, assign, transfer, endorse, pledge, encumber or otherwise dispose
of any of the Intercompany Subordinated Debt; or

(b)     during the continuance of an Event of Default, take, or permit to be
taken, any action to assert, collect or enforce the Intercompany Subordinated
Debt or any part thereof, except that portion of the Intercompany Subordinated
Debt enforced on behalf of the Lenders pursuant to Section 3(c).

 7.      Agreement by the Subordinated Debtors. Each Subordinated Debtor agrees
that it will not make any payment on any of the Intercompany Subordinated Debt,
or take any other action, in contravention of the provisions of this Agreement.
Each Subordinated Creditor agrees that it shall not require and shall not accept
any payment on any of the Intercompany Subordinated Debt, or take any other
action, in contravention of the provisions of this Agreement.

8.      Obligations Hereunder Not Affected.

(a)     All rights and interests of the Administrative Agent and the Lenders
hereunder, and all agreements and obligations of the Subordinated Creditors and
the Subordinated Debtors hereunder, shall to the extent permitted by applicable
law remain in full force and effect irrespective of:

(i)     any lack of validity or enforceability of any document evidencing the
Obligations;

(ii)     any change in the time, manner or place of payment of, or any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from any of the documents evidencing or relating to the
Obligations;

(iii)     any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty or
Loan Document, for all or any of the Obligations;

(iv)     any failure of the Administrative Agent or any Lender to assert any
claim or to enforce any right or remedy against any other party hereto under the
provisions of this Agreement, the Term Loan Agreement or any other Loan
Document;

(v)     any reduction, limitation, impairment or termination of the Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each of the Subordinated Debtors
and the Subordinated Creditors hereby waives any right to or claim of) any
defense (other than the defense of a Discharge of Obligations) or setoff,
counterclaim, recoupment or termination whatsoever by reason of invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations; and

(vi)     any other circumstance which might otherwise constitute a defense
(other than the defense of a Discharge of Obligations) available to, or a
discharge of, the Subordinated Debtors in respect of the Obligations or the
Subordinated Creditors in respect of this Agreement.

(b)     Notwithstanding anything to the contrary herein, this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Obligations is rescinded or must otherwise be returned
by the Administrative Agent or any Lender upon any Insolvency or Liquidation
Proceeding of any Subordinated Debtor or otherwise, all as though such payment
or any portion thereof had not been made. Each Subordinated Creditor
acknowledges and agrees that the Administrative Agent and the Lenders may, in
accordance with the terms of the Loan Documents, to the extent permitted by
applicable law without notice or demand and without affecting or impairing such
Subordinated Creditor’s obligations hereunder, from time to time (i) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Obligations or any part
thereof, including, without limitation, to increase or decrease the rate of
interest thereon or the principal amount thereof; (ii) take or hold security for
the payment of the Obligations and exchange, enforce, foreclose upon, waive and
release any such security; (iii) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders, in their
sole discretion, may determine; (iv) release and substitute one or more
endorsers, warrantors, borrower or other obligor; and (v) exercise or refrain
from exercising any rights against any Subordinated Debtor or any other Person.

  9.    Amendments, Waivers. Subject to Section 10 below, no amendment or waiver
of any provision of this Agreement, nor any consent or departure by any
Subordinated Creditor or any Subordinated Debtor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent and each other party hereto and then such waiver, amendment, or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

10.    Additional Subordinated Creditors. Each Subsidiary that was not in
existence or not a Subsidiary on the Closing Date is required to enter into this
Agreement as a Subordinated Creditor upon becoming such a Subsidiary. Upon
execution and delivery by such Subsidiary of a joinder agreement in the form of
Exhibit A hereto, such Subsidiary shall become a Subordinated Creditor hereunder
with the same force and effect as if originally named as a Subordinated Creditor
herein. The execution and delivery of any

Exhibit F-4

--------------------------------------------------------------------------------

 

such instrument shall not require the consent of any other party hereunder. The
rights and obligations of each party hereunder shall remain in full force and
effect notwithstanding the addition of any new party as a party to this
Agreement.

11.    Expenses. The Borrower shall pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Lenders and their respective Affiliates (including the reasonable
fees, charges and disbursements of counsel (subject to the limitations set forth
in Section 9.05 of the Term Loan Agreement)) in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement or in
connection with any amendment, amendment and restatement, supplement, joinder,
modification and waiver of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated).

12.    Address for Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Term Loan Agreement and as
provided on the signature pages hereunder and on any signature page to a Joinder
entered into pursuant to Section 10 above.

13.    Entire Agreement; Severability. This Agreement and the other Loan
Documents represent the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender or any
of their respective Affiliates relative to the subject matter hereof not
expressly set forth or referred to herein or therein. In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions. This Agreement is a Loan
Document executed pursuant to the Term Loan Agreement.

  14.    Cumulative Rights. No failure to exercise and no delay in exercising,
on the part of the Administrative Agent or any Lender, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law. The parties hereto expressly acknowledge and agree
that the Lenders have entered into the Term Loan Agreement and will continue to
make financing arrangements to the Borrower in reliance on the execution and
delivery of this Agreement, and the Administrative Agent and the Lenders are
intended, and by this reference expressly made, third party beneficiaries of the
provisions of this Agreement.

15.    Continuing Agreement. This Agreement is a continuing agreement of
subordination and the Lenders may, from time to time and without notice to the
Subordinated Creditors, extend credit to or make other financing arrangements
with the Borrower in reliance hereon. This Agreement shall (i) remain in full
force and effect until the Discharge of Obligations (subject to Section 8(b)
hereof), (ii) be binding upon the Subordinated Creditors, the Subordinated
Debtors and their respective successors, transferees and assigns and (iii) inure
to the benefit of and be enforceable (subject to bankruptcy exclusions) by the
Administrative Agent and each of the Lenders and their respective successors,
transferees and assigns. Without limiting the generality of the foregoing, any
Lender may, subject to the provisions of the Term Loan Agreement, assign or
otherwise transfer the Obligations held by it to any other Person, and such
other Person shall thereupon become vested with all the rights in respect
thereof granted to such Lender herein or otherwise.

16.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING
IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

  17.    Forum Selection and Consent to Jurisdiction.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to

Exhibit F-5

--------------------------------------------------------------------------------

 

this Agreement against the Subordinated Creditors, the Subordinated Debtors or
their respective properties in the courts of any jurisdiction.

(b)     Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c)     Each party to this Agreement irrevocably consents to service of process
in any action or proceeding arising out of or relating to this Agreement in the
manner provided for notices in Section 12 hereof. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law. In furtherance of the foregoing, and not in
limitation thereof, each Subordinated Creditor hereby irrevocably designates,
appoints and empowers the Borrower, with offices on the date hereof at [•], as
its designee, appointee and agent with respect to any action or proceeding in
New York to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents which may be served in any such action or proceeding, and each
Subordinated Creditor hereby confirms and agrees that the Borrower has been duly
and irrevocably appointed as its agent and true and lawful attorney-in-fact in
its name, place and stead to accept such service of any and all legal process,
summons, notices and documents, and agrees that the failure of such agent to
give any advice of any such service of process to such Subordinated Creditor
shall not impair or affect the validity of such service or of any judgment based
thereon. If for any reason such designee, appointee and agent shall cease to be
available to act as such, each Subordinated Creditor agrees to designate a new
designee, appointee and agent in New York City on the terms and for the purposes
of this provision reasonably satisfactory to the Administrative Agent.

18.    Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
any litigation directly or indirectly arising out of, under or in connection
with this Agreement. Each party hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 18.

  19.     Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

20.     Headings. Article and Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

21.     Relationship Between Administrative Agent and Lenders. Each and every
benefit accruing hereunder to the Administrative Agent shall be deemed to also
accrue to each applicable Lender.

[Signature Pages Follow]

 

 

Exhibit F-6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Affiliate Subordination
Agreement to be duly executed and delivered as of the date first above written.

 

33[                                 ]

as Subordinated Creditor

By:

 

Name:

 

Title:

 

 

Address for Notices:

[                                 ]

[                                 ]

Attention: [                                 ]

Fax No. [                                 ]

Email: [                                 ]

 

[                                 ]

as Subordinated Debtor

By:

 

Name:

 

Title:

 

 

Address for Notices:

[                                 ]

[                                 ]

Attention: [                                 ]

Fax No. [                                 ]

Email: [                                 ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

Add additional signature blocks as necessary.

 

 

Affiliate Subordination

--------------------------------------------------------------------------------

 

  

ACCEPTED BY:

 

Cortland Capital Market Services LLC,as Administrative Agent and as Collateral
Agent

By:

 

Name: 

 

Title:

 

 

Address for Notices:

Cortland Capital Market Services LLC

225 West Washington Street, Suite 2100

Chicago, IL 60606

Attention: Aslam Azeem and Legal Department

Fax No. 312-376-0571

Email: aslam.azeem@cortlandglobal.com;

legal@cortlandglobal.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Affiliate Subordination

--------------------------------------------------------------------------------

 

Schedule I

Subordinated Creditors

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule II

Subordinated Debtors

 Exhibit A

to Affiliate Subordination Agreement

JOINDER AGREEMENT , dated as of [     ], 201[     ] (“Joinder”), to the
Affiliate Subordination Agreement (as defined below), by the [NEW SUBORDINATED
CREDITOR].

A.     Reference is made to the Affiliate Subordination Agreement, dated as of
December 3, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Affiliate Subordination Agreement”), among the
Subordinated Creditors and the Subordinated Debtors in favor of CORTLAND CAPITAL
MARKET SERVICES LLC, as Administrative Agent and Collateral Agent under the Term
Loan Agreement.

B.     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Affiliate Subordination Agreement.

C. Section 10 of the Affiliate Subordination Agreement provides that additional
Subsidiaries of Holdings shall become Subordinated Creditors under the Affiliate
Subordination Agreement by execution and delivery of an instrument in the form
of this Joinder. The undersigned Subsidiary (the “New Subordinated Creditor”) is
executing this Joinder in accordance with the requirements of the Affiliate
Subordination Agreement to become a Subordinated Creditor under the Affiliate
Subordination Agreement.

Accordingly, the New Subordinated Creditor agrees as follows:

SECTION 1. In accordance with Section 10 of the Affiliate Subordination
Agreement, the New Subordinated Creditor by its signature below becomes a
Subordinated Creditor under the Affiliate Subordination Agreement with the same
force and effect as if originally named therein as a Subordinated Creditor and
the New Subordinated Creditor hereby agrees to all of the terms and provisions
of the Affiliate Subordination Agreement applicable to it as a Subordinated
Creditor. Each reference to a “Subordinated Creditor” in the Affiliate
Subordination Agreement shall be deemed to include the New Subordinated
Creditor. The Affiliate Subordination Agreement is hereby incorporated herein by
reference.

SECTION 2. This Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Joinder shall become effective when the Administrative Agent
shall have received counterparts of this Joinder, when taken together, that
bears the signatures of the New Subordinated Creditor. Delivery of an executed
signature page to this Joinder by facsimile transmission or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Joinder.

SECTION 3. Except as expressly supplemented hereby, the Affiliate Subordination
Agreement shall remain in full force and effect.

SECTION 4. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
JOINDER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
JOINDER (INCLUDING,

WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

  SECTION 5. In the event any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Affiliate Subordination Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 6. All communications and notices hereunder shall be in writing and
given as provided in Section 12 of the Affiliate Subordination Agreement.

SECTION 7. The New Subordinated Creditor agrees to reimburse the Administrative
Agent in accordance with Section 11 of the Affiliate Subordination Agreement.

 

--------------------------------------------------------------------------------

 

  IN WITNESS WHEREOF, the New Subordinated Creditor has duly executed this
Joinder to the Affiliate Subordination Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBORDINATED CREDITOR]

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Address for Notices:

[                                 ]

[                                 ]

Attention: [                                 ]

Fax No. [                                 ]

Email:   [                                 ]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

[     ],[     ],201[     ]

This Compliance Certificate (“Compliance Certificate”) is delivered pursuant to
Section 5.04(c) of the Term Loan Agreement, dated as of December 3, 2014, among
Sportsman’s Warehouse, Inc., a Utah corporation, as the Borrower (this and each
other capitalized term used herein without definition having the meaning
assigned to such term in the Term Loan Agreement), Sportsman’s Warehouse
Holdings, Inc., a Delaware corporation (“Holdings”), the Lenders from time to
time party thereto, and Cortland Capital Market Services LLC, as Administrative
Agent (as amended, restated, amended and restated, supplemented, restructured or
otherwise modified from time to time, the “Term Loan Agreement”).

1.     I am the duly elected, qualified and acting [Insert Title of Financial
Officer] of Holdings and the Borrower, and as such, I am authorized to execute
and deliver this Compliance Certificate in the name and on the behalf of the
Loan Parties.

2.     I have reviewed and am familiar with the contents of this Compliance
Certificate.

3.     I have reviewed the terms of the Term Loan Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Holdings and its
consolidated subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements “). Such
review did not disclose, and I have no knowledge of, the existence of any
condition or event that constitutes an Event of Default or Default during or at
the end of the accounting period covered by the Financial Statements or as of
the date of this Certificate, except as set forth in a separate attachment, if
any, to this Compliance Certificate, which separate attachment describes in
detail, the nature of the condition or event, the period during which it has
existed and the action that Holdings or any of its Subsidiaries has taken, is
taking, or proposes to take with respect to each such condition or event.

4.     Attached hereto as Attachment 2. which is incorporated herein by this
reference, are the computations showing compliance with the covenants set forth
in Sections 6.10 and 6.11 of the Term Loan Agreement [and setting forth the
calculation of Excess Cash Flow and the Available Amount for the fiscal year
covered by such financial statements]1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Insert for Compliance Certificates delivered with annual financial statements
(commencing with the first full fiscal year following the Closing Date) pursuant
to Section 5.04(d) of the Term Loan Agreement.

 

 

Exhibit G-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first above written.

 

SPORTSMAN’S WAREHOUSE HOLDINGS, INC.

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Exhibit G-2

--------------------------------------------------------------------------------

 

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

 

Exhibit G-3

--------------------------------------------------------------------------------

 

Attachment 2

to Compliance Certificate

The information described herein is as of [                         ] and
pertains to the Calculation Period ending on [                         ].

A.

Section 6.10 – Interest Coverage Ratio

 

1.

 

Consolidated EBITDA (line A.1.a. plus line A.1.b.x. minus line A.1.c.iv.):1

 

$[            ]

 

 

 

 

 

a.

 

Consolidated Net Income:

 

$[            ]

 

 

 

 

 

b.

 

 

without duplication and to the extent deducted in determining such Consolidated
Net Income for such period:

 

 

 

 

 

 

 

 

 

 

 

i.

 

 

consolidated interest expense for such period:

  

$[            ]

 

 

 

 

 

 

 

 

 

ii.

 

 

consolidated income tax expense for such period:

  

$[            ]

 

 

 

 

 

 

 

 

 

iii.

 

 

all amounts attributable to depreciation and amortization for such period:

  

$[            ]

 

 

 

 

 

 

 

 

 

iv.

 

 

any non-cash charges (other than the write-down of current assets and non-cash
charges representing an accrual or reserve with respect to an item paid or
expected to be paid in cash) for such period (including non- cash compensation
expense and amounts representing non-cash adjustments for application arising by
reason of the application of ASC No. 805 (relating to changes in accounting for
the amortization of goodwill and certain other intangibles), ASC No. 350 and ASC
No. 360 (relating to the write-down of long-lived assets) and ASC No. 805
(including in connection with “earn outs” incurred as deferred consideration
pursuant to a Permitted Acquisition):

  

$[            ]

 

 

 

 

 

 

 

 

 

v.

 

 

to the extent paid in accordance with Section 6.07, any management, monitoring,
consulting and advisory fees and related expenses paid in cash to the Sponsor
during such period:

  

$[            ]

 

 

 

 

 

 

 

 

 

vi.

 

 

costs and expenses incurred in connection with (x) the Transactions or (y) the
incurrence of any Incremental Term Loans, in each case, in an amount not to
exceed $1,000,000 in the aggregate:

  

$[            ]

 

1

For purposes of the determination of the Interest Coverage Ratio, the Total Net
Leverage Ratio and the Total Secured Leverage Ratio at any time, Consolidated
EBITDA shall be calculated on a Pro Forma Basis, with any such adjustments being
made in compliance with Section 1.03 of the Term Loan Agreement.

  

 

 

 

 

 

 

 

 

 

 

vii.

 

  

 

 

costs and expenses incurred in connection with Permitted Acquisitions in an
amount not to exceed $2,500,000 in the aggregate:

  

$[            ]

 

 

 

 

 

 

 

 

 

 

viii.

 

  

  

pre-opening and development costs and expenses incurred in connection with the
opening of new Stores after the Closing Date in an amount not to exceed
$5,000,000 in any fiscal year:

  

$[            ]

 

 

 

 

 

 

 

 

 

 

ix.

 

  

  

any unusual or non-recurring charges, expenses or losses (including, without
limitation, for litigation) for such period in an amount not to exceed
$2,500,000:

  

$[            ]

 

 

 

 

 

 

 

 

 

 

x.

 

  

the sum of lines A.1.b.i. through A.1.b.ix:

  

$[            ]

 

 

 

 

c.

  

 

 

 

 

without duplication:

  

 

 

 

 

 

 

 

 

 

 

 

i.

 

  

 

all cash payments made during such period on account of reserves, restructuring
charges and other non-cash charges added to Consolidated Net Income pursuant to
A.1.a.iv in a previous period:

  

$[            ]

 

 

 

 

 

 

 

 

 

 

ii.

 

  

 

any net after tax gain or income from the early extinguishment of Indebtedness,
Hedging Agreements or other derivative investments:

  

$[            ]

 

 

 

 

 

 

 

 

 

 

iii.

 

  

 

to the extent included in determining such Consolidated Net Income, any
extraordinary gains and all non-cash items of income for such period, all
determined on a consolidated basis in accordance with GAAP:

  

$[            ]

Exhibit G-4

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

iv.

  

 

the sum of lines A.1.c.i through A.1.c.iii:

  

 

$[            ]

2.

  

 

 

Consolidated Interest Expense for such period minus line A.2.d:

  

 

 

 

 

 

 

 

a.

 

  

 

interest income of Holdings, the Borrower and the Subsidiaries for such period:

  

$[            ]

 

 

 

 

 

 

b.

 

  

 

amortization of deferred financing costs, debt issuance costs, commissions,
discounts, fees and expenses, pay-in-kind interest expense and any other amounts
of non-cash interest (including as a result of the effects of acquisition method
accounting) for such period:

  

$[            ]

 

 

 

 

 

 

c.

 

  

 

debt discount or premium and financing fees and expenses for such period,
including underwriting and arrangement fees and prepayment or redemption
premiums:

  

$[            ]

  

 

 

 

 

 

d.

 

 

the sum of lines A.2.a through A.2.c:

  

$[      ]:1.00

 

3.

 

  

 

Interest Coverage Ratio:

(the ratio of line A.1 to line A.2):

  

$[     ] 1.002

4.

 

 

Minimum Consolidated Interest Coverage Ratio permitted for such Calculation
Period:

 

$[            ]

B.

Section 6.11 – Maximum Total Net Leverage Ratio

 

 

1.

 

  

 

 

Total Debt:

  

$[            ]

 

2.

 

  

 

 

Unrestricted Cash; provided that the aggregated amount of cash and Permitted
Investments permitted to reduce Total Net Debt pursuant to this line B.2 shall
not exceed $7,500,000:

  

$[            ]

 

3.

 

  

 

 

Total Net Debt (line B.1. minus line B.2)

  

$[            ]

 

4.

 

  

 

 

Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date (line A.1):

  

$[     ] 1.00

 

5.

 

  

 

 

Total Net Leverage Ratio (the ratio of line B.3 to line B.4):

  

$[    ] 1.003

 

6.

 

  

 

 

Maximum Total Net Leverage Ratio permitted as of the last day of such
Calculation Period:

  

$[            ]

 

2

As set forth in Section 6.10 of the Term Loan Agreement.

3

As set forth in Section 6.11 of the Term Loan Agreement.

 

 

 

Exhibit G-5

--------------------------------------------------------------------------------

 

EXHIBIT H-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to the Term Loan Agreement, dated as of December 3, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), among Sportsman’s Warehouse, Inc., a
Utah corporation (the “Borrower”), Sportsman’s Warehouse Holdings, Inc., a
Delaware corporation, the lenders from time to time party thereto, and Cortland
Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent.

Pursuant to the provisions of Section 2.20(g) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate,

(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and

(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

[signature pages follow]

 

 

Exhibit H-1-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:

 

 

Title:

 

Date:

 

                    , 20        

 

 

 

Exhibit H-1-2

--------------------------------------------------------------------------------

 

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to the Term Loan Agreement, dated as of December 3, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), among Sportsman’s Warehouse, Inc., a
Utah corporation (the “Borrower”), Sportsman’s Warehouse Holdings, Inc., a
Delaware corporation, the lenders from time to time party thereto, and Cortland
Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent.

Pursuant to the provisions of Section 2.20(g) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

[signature pages follow]

 

 

Exhibit H-2-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

Name:

 

 

Title:

 

Date:

 

                    , 20        

 

 

 

Exhibit H-2-2

--------------------------------------------------------------------------------

 

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to the Term Loan Agreement, dated as of December 3, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), among Sportsman’s Warehouse, Inc., a
Utah corporation (the “Borrower”), Sportsman’s Warehouse Holdings, Inc., a
Delaware corporation, the lenders from time to time party thereto, and Cortland
Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent.

Pursuant to the provisions of Section 2.20(g) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

[signature pages follow]

 

Exhibit H-3-1

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

 

Name:

 

 

Title:

 

Date:

 

                    , 20        

 

 

 

Exhibit H-3-2

--------------------------------------------------------------------------------

 

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For U.S. Federal Income
Tax Purposes)

Reference is made to the Term Loan Agreement, dated as of December 3, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), among Sportsman’s Warehouse, Inc., a
Utah corporation (the “Borrower”), Sportsman’s Warehouse Holdings, Inc., a
Delaware corporation, the lenders from time to time party thereto, and Cortland
Capital Market Services LLC, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent.

Pursuant to the provisions of Section 2.20(g) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

[signature pages follow]

 

Exhibit H-4-1

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER]

 

By:

 

 

 

 

Name:

 

 

Title:

 

Date:

 

                    , 20        

 

 

 

Exhibit H-4-2

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF TERM LOAN NOTE

 

$                     

 

                , 201    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby unconditionally
promises to pay to [                 ], a [         ] [     ], or its registered
assigns (the “Holder”), in lawful money of the United States and in immediately
available funds, the principal amount of (a) [                                 
                ] ($[                 ]), or, if less, (b) the unpaid principal
amount of the Term Loan of the Holder outstanding under the Term Loan Agreement
referred to below. The principal amount of this Term Loan Note (as amended,
restated, supplemented or otherwise modified, this “Note”) shall be paid in the
amounts and on the dates specified in the Term Loan Agreement to the address
designated by the Administrative Agent under Section 2.19(a) of the Term Loan
Agreement. The Borrower further agrees to pay interest in like money to the
address designated by the Administrative Agent under Section 2.19(a) of the Term
Loan Agreement on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in the Term Loan Agreement.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

The Holder is authorized to endorse on the schedules annexed hereto and made a
part hereof or on a continuation thereof which shall be attached hereto and made
a part hereof the date, and amount of the Term Loan and the date and amount of
each payment or prepayment of principal with respect thereto. Each such
endorsement shall constitute prima facie evidence, absent manifest error, of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Term Loan.

This Note (a) is one of the promissory notes referred to in the Term Loan
Agreement, dated as of December 3, 2014 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among Borrower, SPORTSMAN’S WAREHOUSE HOLDINGS, INC. (“Holdings”),
the lenders from time to time party thereto (each a “Lender” and, collectively,
the “Lenders”), CORTLAND CAPITAL MARKET SERVICES LLC, a Delaware limited
liability company (“Cortland”), as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and Cortland, as collateral agent for the Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”), (b) is subject to the provisions of the Term
Loan Agreement and (c) is subject to optional and mandatory prepayment in whole
or in part as provided in the Term Loan Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the Holder in respect thereof.

  Upon the occurrence and continuance of any one or more of the Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Term Loan Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.04 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature page follows].

 

 

Exhibit I-1

--------------------------------------------------------------------------------

 

  IN WITNESS WHEREOF, the undersigned has caused this Term Loan Note to be
executed by its duly authorized officer as of the day and year first above
written.

 

SPORTSMAN’S WAREHOUSE, INC., as Borrower

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Exhibit I-2

--------------------------------------------------------------------------------

 

 EXHIBIT J

FORM OF NOTICE OF CONVERSION OR CONTINUATION

Cortland Capital Market Services LLC, as

      Administrative Agent for the Lenders party

      to the Term Loan Agreement referred to below

225 West Washington Street, Suite 2100

Chicago, IL 60606

Attention: [             ]

Attention: Aslam Azeem and Legal Department

Fax No. 312-376-0571

Email: aslam.azeem@cortlandglobal.com; legal@cortlandglobal.com

Dated as of                     , 20        

Ladies and Gentlemen:

This Notice is delivered in connection to that certain Term Loan Agreement,
dated as of December 3, 2014 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Term Loan Agreement”), among
Sportsman’s Warehouse, Inc., a Utah corporation (“Borrower”), Sportsman’s
Warehouse Holdings, Inc., a Delaware corporation (“Holdings”), the Lenders from
time to time party thereto, and Cortland Capital Market Services LLC, as
administrative agent for the Lenders (in such capacity, “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein are used as
defined in the Term Loan Agreement.

The Borrower hereby gives Administrative Agent irrevocable notice, pursuant to
Section 2.10 of the Term Loan Agreement of its request to:20

[A: continue as Eurodollar Loan[s] $                 in principal amount of
presently outstanding Term Loan[s] having an Interest Period that expires on
                , . The Interest Period for [the] [each] Eurodollar Loan[s]
commencing on [            ] is [$             one month]; [$             two
months]; [$             three months] [$             six months].]21

[B: convert $             in principal amount of presently outstanding Term
Loan[s] that is/are [ABR/Eurodollar] Loan[s] [having an Interest Period that
expires on                 ,             ] to [ABR/Eurodollar] Loan[s] on
                ,             . [The initial Interest Period for [the] [each]
Eurodollar Loan[s] is

 

20 

Select A, B or C with appropriate insertions and deletions

21 

With the approval of all Lenders, nine or twelve month Interest Periods are
permitted.

  [$             one month]; [$             two months]; [$             three
months]; [$             six months].] 22

[C: convert$             in principal amount of presently outstanding Eurodollar
Loan[s] having an Interest Period that expires on             ,              to
a Eurodollar Loan having an Interest Period that expires on             ,
            .]

[Signature page follows].

 

22With the approval of all Lenders, nine or twelve month Interest Periods are
permitted.

 

 

 

 

Exhibit J-1

--------------------------------------------------------------------------------

 

In connection herewith, the undersigned hereby certifies, solely in a capacity
as an officer and not in an individual capacity, that no Event of Default has
occurred and is continuing on the date hereof, both before and after giving
effect to any Term Loan to be made on or before any date for any proposed
conversion or continuation set forth above.

 

SPORTSMAN’S WAREHOUSE, INC., a Utah

corporation

 

By:

 

 

 

 

Name:

 

 

Title

 

SPORTSMAN’S WAREHOUSE HOLDINGS, INC.,

a Delaware corporation

 

By:

 

 

 

 

Name:

 

 

Title

 

 

 

 

 

Exhibit J-2